Exhibit 10.1

--------------------------------------------------------------------------------

 

LETTER OF CREDIT REIMBURSEMENT AGREEMENT

 

dated as of September 19, 2003

 

among

 

MAX RE LTD.

 

as the Borrower,

 

VARIOUS FINANCIAL INSTITUTIONS,

 

as the Lenders,

 

and

 

FLEET NATIONAL BANK,

 

as Fronting Bank, Administrative Agent,

 

and LC Administrator for the Lenders

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ARTICLE I.            DEFINITIONS

   1     

SECTION 1.1

 

Definitions

   1     

SECTION 1.2

 

Other Interpretive Provisions

   15     

SECTION 1.3

 

Accounting Principles

   15

ARTICLE II.          AMOUNT AND TERMS OF COMMITMENT

   16     

SECTION 2.1

 

Letter of Credit Commitment

   16     

SECTION 2.2

 

Issuance, Amendment and Renewal of Letters of Credit

   17     

SECTION 2.3

 

Drawings and Reimbursements

   19     

SECTION 2.4

 

Repayment of LC Advances

   22     

SECTION 2.5

 

Role of the Lenders

   22     

SECTION 2.6

 

Obligations Absolute

   23     

SECTION 2.7

 

Applicability of ISP98

   24     

SECTION 2.8

 

Interest

   24     

SECTION 2.9

 

Payments by the Borrower

   24     

SECTION 2.10

 

Warranty

   25     

SECTION 2.11

 

Termination or Reduction of Commitments

   25     

SECTION 2.12

 

Mandatory Reduction/Cash Collateralization of Letters of Credit

   25     

SECTION 2.13

 

Fees

   26     

SECTION 2.14

 

Computation of Fees and Interest

   27     

SECTION 2.15

 

Sharing of Payments, Etc

   27     

SECTION 2.16

 

Commitment Termination Date Extension

   28

ARTICLE III.        TAXES, YIELD PROTECTION AND ILLEGALITY

   29     

SECTION 3.1

 

Taxes

   29     

SECTION 3.2

 

Illegality

   30     

SECTION 3.3

 

Increased Costs and Reduction of Return

   31     

SECTION 3.4

 

Certificates of Lenders

   32     

SECTION 3.5

 

Substitution of Lenders

   32     

SECTION 3.6

 

Survival

   32

ARTICLE IV.        REPRESENTATIONS AND WARRANTIES

   32     

SECTION 4.1

 

Due Organization, Authorization, etc

   32     

SECTION 4.2

 

Litigation and Contingent Liabilities

   33     

SECTION 4.3

 

Employee Benefit Plans

   33

 

i



--------------------------------------------------------------------------------

    

SECTION 4.4

 

Regulated Entities

   33     

SECTION 4.5

 

Regulations U and X

   33     

SECTION 4.6

 

Proceeds

   33     

SECTION 4.7

 

Business Locations

   33     

SECTION 4.8

 

Accuracy of Information

   34     

SECTION 4.9

 

Subsidiaries

   34     

SECTION 4.10

 

Insurance Licenses

   34     

SECTION 4.11

 

Taxes

   34     

SECTION 4.12

 

Securities Laws

   34     

SECTION 4.13

 

Compliance with Laws

   35     

SECTION 4.14

 

Financial Condition

   35     

SECTION 4.15

 

Insurance Act

   35     

SECTION 4.16

 

First Priority Security Interest

   35     

SECTION 4.17

 

Tax Shelter Regulations

   35

ARTICLE V.          AFFIRMATIVE COVENANTS

   36     

SECTION 5.1

 

Reports, Certificates and Other Information

   36     

SECTION 5.2

 

Corporate Existence; Foreign Qualification

   39     

SECTION 5.3

 

Books, Records and Inspections

   39     

SECTION 5.4

 

Insurance

   39     

SECTION 5.5

 

Taxes and Liabilities

   40     

SECTION 5.6

 

Compliance with Laws

   40     

SECTION 5.7

 

Maintenance of Permits

   40     

SECTION 5.8

 

Conduct of Business

   40     

SECTION 5.9

 

Use of Letters of Credit

   40     

SECTION 5.10

 

Further Assurances

   40

ARTICLE VI.        NEGATIVE COVENANTS

   40     

SECTION 6.1

 

Net Worth

   40     

SECTION 6.2

 

Unencumbered Asset Reserve Requirement

   40     

SECTION 6.3

 

Debt

   41     

SECTION 6.4

 

Mergers, Consolidations and Sales

   41     

SECTION 6.5

 

Other Agreements

   41     

SECTION 6.6

 

Transactions with Affiliates

   41     

SECTION 6.7

 

Liens

   41

 

ii



--------------------------------------------------------------------------------

    

SECTION 6.8

 

Restrictions On Negative Pledge Agreements

   42     

SECTION 6.9

 

Dividends, Etc

   42     

SECTION 6.10

 

Eligible Investments

   42

ARTICLE VII.       EVENTS OF DEFAULT AND THEIR EFFECT

   43     

SECTION 7.1

 

Events of Default

   43     

SECTION 7.2

 

Effect of Event of Default

   45     

SECTION 7.3

 

LC Collateral Account

   45

ARTICLE VIII.     CONDITIONS

   46     

SECTION 8.1

 

Conditions to Occurrence of the Effective Date

   46     

SECTION 8.2

 

Conditions to All Credit Extensions

   47

ARTICLE IX.        THE ADMINISTRATIVE AGENT

   48     

SECTION 9.1

 

Appointment and Authorization

   48     

SECTION 9.2

 

Delegation of Duties

   48     

SECTION 9.3

 

Liability of Administrative Agent

   48     

SECTION 9.4

 

Reliance by Administrative Agent

   49     

SECTION 9.5

 

Notice of Default

   49     

SECTION 9.6

 

Credit Decision

   49     

SECTION 9.7

 

Indemnification

   50     

SECTION 9.8

 

Administrative Agent in Individual Capacity

   50     

SECTION 9.9

 

Successor Administrative Agent

   50     

SECTION 9.10

 

Withholding Tax

   51

ARTICLE X.          MISCELLANEOUS

   52     

SECTION 10.1

 

Amendments and Waivers

   52     

SECTION 10.2

 

Notices

   53     

SECTION 10.3

 

No Waiver; Cumulative Remedies

   54     

SECTION 10.4

 

Costs and Expenses

   54     

SECTION 10.5

 

Indemnity

   54     

SECTION 10.6

 

Payments Set Aside

   55     

SECTION 10.7

 

Successors and Assigns

   55     

SECTION 10.8

 

Assignments, Participations, etc.

   55     

SECTION 10.9

 

Confidentiality

   56     

SECTION 10.10

 

Set-off

   57     

SECTION 10.11

 

Notification of Addresses, Lending Offices, Etc

   58

 

iii



--------------------------------------------------------------------------------

    

SECTION 10.12

 

Counterparts; Facsimile

   58     

SECTION 10.13

 

Severability

   58     

SECTION 10.14

 

No Third Parties Benefitted

   58     

SECTION 10.15

 

Governing Law and Jurisdiction

   58     

SECTION 10.16

 

Waiver of Jury Trial

   59     

SECTION 10.17

 

Currency Indemnity

   59     

SECTION 10.18

 

Service of Process

   60     

SECTION 10.19

 

Entire Agreement

   60

 

iv



--------------------------------------------------------------------------------

SCHEDULE 1.1

   Concentration Limits

SCHEDULE 2.1

   Commitments

SCHEDULE 4.1

   Jurisdictions

SCHEDULE 4.2

   Litigation

SCHEDULE 4.7

   Locations

SCHEDULE 4.9

   Subsidiaries

SCHEDULE 4.10

   Insurance Licenses

SCHEDULE 6.6

   Transaction with Affiliates

SCHEDULE 6.7

   Liens

SCHEDULE 10.2

   Addresses

EXHIBIT A

   Form of Compliance Certificate

EXHIBIT B

   Form of Borrowing Base Certificate

EXHIBIT C

   Form of Assignment and Acceptance

EXHIBIT D

   Form of Security Agreement

EXHIBIT E

   Forms of Letter of Credit

 

v



--------------------------------------------------------------------------------

LETTER OF CREDIT REIMBURSEMENT AGREEMENT

 

THIS LETTER OF CREDIT REIMBURSEMENT AGREEMENT, dated as of September 19, 2003,
is entered into by and among Max Re Ltd., a Bermuda company (the “Borrower”),
various financial institutions which are parties hereto (the “Lenders”), Fleet
National Bank, as fronting bank (in such capacity, the “Fronting Bank”), Fleet
National Bank, as letter of credit administrator (in such capacity, the “LC
Administrator”) and Fleet National Bank, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower desires to obtain commitments from the Fronting Bank and
the Lenders whereby the Lenders would severally issue letters of credit and/or
the Fronting Bank would issue (and the Lenders would participate in) letters of
credit to counterparties to support the Borrower’s obligations under Reinsurance
Agreements;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

SECTION 1.1 Definitions. When used herein the following terms shall have the
following meanings:

 

ABS means any fixed-income instrument which is rated AAA/Aaa by S&P or Moody’s
or the equivalent rating from another nationally recognized rating agency that
entitles the holder of, or beneficial owner under, the instrument to the whole
or any part of the rights or entitlements of a holder of a receivable or other
asset and any other rights or entitlements in respect of a pool of receivables
or other assets or any money payable by obligors under those receivables or
other assets (whether or not the money is payable to the holder of, or
beneficial owner under, the instrument on the same terms and conditions as under
the receivables or other assets) in relation to receivables or other assets;
provided however, such receivables or assets shall be limited to automobile
loans, credit card receivables and home equity loans and such other ABS assets
as may be acceptable to the Administrative Agent.

 

Administrative Agent means (a) Fleet, in its capacity as administrative agent
for the Lenders, and (b) each other Person as shall have subsequently been
appointed as the successor Administrative Agent pursuant to Section 9.9.

 

Adjusted Fair Market Value means, with respect to any Eligible Investments, an
amount equal to the product of the Fair Market Value of such Eligible
Investments and the applicable percentage with respect to such Eligible
Investment as set forth on Schedule 1.2.

 

Affected Lender is defined in Section 3.5.



--------------------------------------------------------------------------------

Affiliate of any Person means any other Person which, directly or indirectly,
controls or is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan). A Person shall be deemed to be:

 

(a) “controlled by” any other Person if such other Person possesses, directly or
indirectly, power:

 

(i) to vote 20% or more of the securities having at the time of any
determination hereunder voting power for the election of directors of such
Person; or

 

(ii) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise; or

 

(b) “controlled by” or “under common control with” such other Person if such
other Person is the executor, administrator, or other personal representative of
such Person.

 

Agent-Related Persons means the Fronting Bank, the Administrative Agent, the LC
Administrator (and any successor administrative agent or letter of credit
administrator arising under Section 9.9), together with its Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Person and
Affiliates.

 

Agent’s Payment Office means the address for payments set forth on Schedule 10.2
in relation to the Administrative Agent, or such other address as the
Administrative Agent may from time to time specify.

 

Agreement means this Letter of Credit Reimbursement Agreement.

 

Annual Statement means, as to any Person, the annual financial statement of such
Person as required to be filed with the Minister (or similar Governmental
Authority) of such Person’s domicile, together with all exhibits or schedules
filed therewith, prepared in conformity with SAP.

 

Assignee is defined in Section 10.8(a).

 

Assignment and Acceptance is defined in Section 10.8(a).

 

Attorney Costs means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the reasonable allocated cost of internal
legal services and all reasonable disbursements of internal counsel.

 

Authorized Officers means those officers of the Borrower whose signatures and
incumbency shall have been certified to the Administrative Agent pursuant to
Section 8.1(d).

 

Base Rate means, for any day, a fluctuating rate per annum equal to the higher
of (a) Federal Funds Rate plus  1/2 of 1%; and (b) the rate of interest in
effect for such day as publicly announced from time to time by Fleet as its
reference rate for Dollar loans made in the United States. The “reference rate”
is a rate set by Fleet based upon various factors including Fleet’s costs and
desired return, general economic conditions and other factors, and is used as a

 

2



--------------------------------------------------------------------------------

reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the “reference rate” announced by Fleet shall
take effect at the opening of business on the day specified in the public
announcement of such change.

 

Beneficiary means each Person for whose benefit a Letter of Credit has been
issued hereunder.

 

Borrower is defined in the Preamble.

 

Borrowing Base means, on any date, an amount equal to the sum of the Adjusted
Fair Market Value of all Eligible Investments.

 

Borrowing Base Certificate means a certificate substantially in the form of
Exhibit B with such changes therein as the Administrative Agent may request from
time to time.

 

Business Day means any day other than a Saturday, Sunday or other day on which
commercial banks in Hartford, or Hamilton, Bermuda are authorized or required by
law to close.

 

Capital Adequacy Regulation means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any Person controlling a bank.

 

Capital Stock means, as to any Person, any and all shares, interests,
partnership interest, participations, rights in or other equivalents (however
designated) of such Person’s equity interest (however designated).

 

Capitalized Lease means, as to any Person, any lease which is or should be
capitalized on the balance sheet in accordance with GAAP, together with any
other lease which is in substance a financing lease, including, without
limitation, any lease under which (a) such Person has or will have an option to
purchase the property subject thereto at a nominal amount or an amount less than
a reasonable estimate of the fair market value of such property as of the date
the lease is entered into or (b) the term of the lease approximates or exceeds
the expected useful life of the property leased thereunder.

 

Cash shall mean Dollars held by the Borrower in the Custody Account.

 

Cash Equivalents means, at any time:

 

(a) Government Debt, maturing not more than one year after such time;

 

(b) commercial paper, maturing not more than one year from the date of issue,
which is issued by

 

(i) a corporation (except an Affiliate of the Borrower) rated at least A-1 by
S&P or P-1 by Moody’s or the equivalent rating from another nationally
recognized agency, or

 

(ii) any Lender (or its holding company);

 

3



--------------------------------------------------------------------------------

(c) any certificate of deposit or bankers’ acceptance or eurodollar time
deposit, maturing not more than one year after the date of issue, which is
issued by either

 

(i) a financial institution which is rated at least BBB- by S&P or Baa3 by
Moody’s or 2 or above by the National Association of Insurance Commissioners, or

 

(ii) any Lender; or

 

(d) any repurchase agreement with a term of one year or less which

 

(i) is entered into with

 

(A) any Lender, or

 

(B) any other commercial banking institution of the stature referred to in
clause (c)(i), and

 

(ii) is secured by a fully perfected Lien in any obligation of the type
described in any of clauses (a) through (c) that has a market value at the time
such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such Lender (or other commercial banking institution)
thereunder;

 

(e) investments in money market funds that invest solely in Cash Equivalents
described in clauses (a) through (d); and

 

(f) investments in short-term asset management accounts offered by any Lender
for the purpose of investing in loans to any corporation (other than an
Affiliate of the Borrower) organized under the laws of any state of the United
States or of the District of Columbia and rated at least A-1 by S&P or P-1 by
Moody’s.

 

Change in Control shall be deemed to have occurred if (a) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of Parent or the
Borrower occurs; (b) any “person” as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
is or becomes, directly or indirectly, the “beneficial owner,” as defined in
Rule 13d-3 under the Exchange Act, of securities of Parent that represent 51% or
more of the combined voting power of Parent’s then outstanding securities other
than Moore Holdings and Capital Z Partners, (c) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board of Directors of the Borrower (together with any new directors whose
election by the Board of Directors or whose nomination by the stockholders of
Parent was approved by a vote of the directors of Parent then still in office
who are either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of Parent’s Board of Directors then in office; or (d)
Parent ceases to own, directly or indirectly, 100% of the Capital Stock of and
beneficial interest in the Borrower entitled to vote upon general matters
submitted to shareholders including election of the board of directors.

 

4



--------------------------------------------------------------------------------

Code means the Internal Revenue Code of 1986, as amended and any successor
statute of similar import, together with the regulations thereunder, as amended,
reformed or otherwise modified and in effect from time to time. References to
sections of the Code shall be construed to also refer to successor sections.

 

Collateral means all property and assets that are from time to time subject to
the Security Agreement.

 

Commitment means, as to any Lender, the commitment of such Lender to issue
and/or participate in Letters of Credit for the account of the Company pursuant
to Section 2.1. The initial amount of the Commitment of each Lender is set forth
on Schedule 2.1.

 

Commitment Termination Date means the earliest to occur of (a) September 17,
2004 as such date may be extended pursuant to Section 2.16 or (b) the date on
which any Commitment Termination Event occurs.

 

Commitment Termination Event means (a) the occurrence of a Default described in
Section 7.1(e) or (b) the occurrence and continuance of any other Event of
Default and either (i) the Obligations are declared to be due and payable
pursuant to Section 7.2, or (ii) in the absence of such declaration, the
Administrative Agent, acting at the direction of the Required Lenders, gives
notice to the Borrower that the Commitments have been terminated.

 

Compliance Certificate means a certificate substantially in the form of Exhibit
A but with such changes as the Administrative Agent may from time to time
request for purposes of monitoring the Borrower’s compliance herewith.

 

Concentration Limits means the limitations on issuers and other investment
parameters set forth on Schedule 1.1.

 

Consent Period is defined in Section 2.16(a).

 

Consenting Lender is defined in Section 2.16(a).

 

Contingent Liability means any agreement, undertaking or arrangement by which
any Person (outside the ordinary course of business) guarantees, endorses, acts
as surety for or otherwise becomes or is contingently liable for (by direct or
indirect agreement, contingent or otherwise, to provide funds for payment by, to
supply funds to, or otherwise to invest in, a debtor, or otherwise to assure a
creditor against loss) the Debt, obligation or other liability of any other
Person (other than by endorsements of instruments in the course of collection),
or for the payment of dividends or other distributions upon the shares of any
other Person or undertakes or agrees (contingently or otherwise) to purchase,
repurchase, or otherwise acquire or become responsible for any Debt, obligation
or liability or any security therefor, or to provide funds for the payment or
discharge thereof (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, or other financial condition of any other Person, or to make payment or
transfer property to any other Person other than for fair value received;
provided, however, that obligations of the Borrower and its Subsidiaries under
Reinsurance Agreements which are entered into in the ordinary course of business
shall not be deemed to be Contingent Liabilities for the purposes of this
Agreement.

 

5



--------------------------------------------------------------------------------

The amount of any Person’s obligation under any Contingent Liability shall
(subject to any limitation set forth therein) be deemed to be the outstanding
principal amount (or maximum permitted principal amount, if larger) of the Debt,
obligation or other liability guaranteed or supported thereby.

 

Contractual Obligation means, relative to any Person, any obligation, commitment
or undertaking under any agreement or other instrument to which such Person is a
party or by which it or any of its property is bound or subject.

 

Control Agreement means a control agreement in form and substance satisfactory
to the Administrative Agent among the Borrower, the Administrative Agent, and
Mellon Bank N.A.

 

Corporate/Municipal Securities means publicly traded securities (other than
preferred stock) issued by a corporation organized in the United States or by
any state or municipality located in the United States.

 

Credit Documents means this Agreement, each LC Application, each LC Amendment
Application, the Security Agreement, the Control Agreement and all other
agreements, instruments, certificates, documents, schedules or other written
indicia delivered by the Borrower in connection with any of the foregoing.

 

Credit Extension means the issuance of any Letter of Credit or the amendment or
extension of the stated expiry date of any existing Letter of Credit.

 

Currency Date is defined in Section 10.17.

 

Custody Account means account no. MRLF0110932 at Mellon Bank N.A. as to which
Mellon Bank N.A. and the Administrative Agent have entered into a Control
Agreement.

 

Debt means, with respect to any Person, at any date, without duplication, (a)
all obligations of such Person for borrowed money or in respect of loans or
advances; (b) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments; (c) all obligations in respect of letters of
credit which have been drawn but not reimbursed by the Person for whose account
such letter of credit was issued, and bankers’ acceptances issued for the
account of such Person; (d) all obligations in respect of Capitalized Leases of
such Person; (e) all net Hedging Obligations of such Person; (f) whether or not
so included as liabilities in accordance with GAAP, all obligations of such
Person to pay the deferred purchase price of property or services; (g) Debt of
such Person secured by a Lien on property owned or being purchased by such
Person (including Debt arising under conditional sales or other title retention
agreements) whether or not such Debt is limited in recourse; (h) any Debt of
another Person secured by a Lien on any assets of such first Person, whether or
not such Debt is assumed by such first Person (it being understood that if such
Person has not assumed or otherwise become personally liable for any such Debt,
the amount of the Debt of such person in connection therewith shall be limited
to the lesser of the face amount of such Debt and the fair market value of all
property of such Person securing such Debt); (i) any Debt of a partnership in
which such Person is a general partner unless such Debt is nonrecourse to such
Person; and (j) all Contingent Liabilities of such Person whether or not in
connection with the foregoing; provided that,

 

6



--------------------------------------------------------------------------------

notwithstanding anything to contrary contained herein, Debt shall not include
(x) contingent liabilities arising out of endorsements of checks and other
negotiable instruments for deposit or collection in the ordinary course of
business or, (y) unsecured current liabilities incurred in the ordinary course
of business and paid within 90 days after the due date (unless contested
diligently in good faith by appropriate proceedings and, if requested by the
Administrative Agent, reserved against in conformity with GAAP) other than
liabilities that are for money borrowed or are evidenced by bonds, debentures,
notes or other similar instruments (except as described in clause (x) above) or
(z) any obligations of such Person under any Reinsurance Agreement.

 

Default means any condition or event, which, after notice or lapse of time or
both, would constitute an Event of Default.

 

Department is defined in Section 4.2.

 

Dollar(s) and the sign “$” means lawful money of the United States of America.

 

Drawing Request is defined in Section 2.3(a).

 

Drawing Request Date is defined in Section 2.3(a).

 

Effective Date means the date on which the conditions precedent for the
effectiveness of this Agreement specified in Section 8.1 shall be met.

 

Eligible Assignee means a Person who is (a) a commercial bank organized under
the laws of the United States, or any state thereof, and having a combined
capital and surplus of at least $250,000,000; (b) a commercial bank organized
under the laws of any other country which is a member of the Organization for
Economic Cooperation and Development (the “OECD”), or a political subdivision of
any such country, and having a combined capital and surplus of at least
$250,000,000, provided that such bank is acting through a branch or agency
located in the United States; (c) a Person that is primarily engaged in the
business of commercial banking and that is (i) a Subsidiary of a Lender, (ii) a
Subsidiary of a Person of which a Lender is a Subsidiary, or (iii) a Person of
which a Lender is a Subsidiary; or (d) mutual funds, pension funds and other
institutional investors (except an Affiliate of the Borrower) regularly engaged
in the making of commercial loans.

 

Eligible Investments means Cash, Cash Equivalents, MBS Investments, ABSs,
Corporate/Municipal Securities, Government Securities and G7 Securities which
(a) have the required rating as set forth on Schedule 1.2, (b) are capable of
being marked to market on a daily basis and (c) are held in the Custody Account.

 

ERISA means the Employee Retirement Income Security Act of 1974, as amended, and
any successor statute of similar import, together with the regulations
promulgated thereunder and under the Code, in each case as in effect from time
to time. References to sections of ERISA also refer to successor sections.

 

Event of Default means any of the events described in Section 7.1.

 

7



--------------------------------------------------------------------------------

Executive Officer means, as to any Person, the president, the chief financial
officer, the chief executive officer or a senior vice president who performs
similar functions.

 

Extension Request Date is defined in Section 2.16(a).

 

Fair Market Value shall mean (a) with respect to any publicly-traded security
(other than those set forth in clause (b)) the closing price for such security
on the largest exchange on which such security is traded (or if not traded on an
exchange, then the average of the closing bid and ask prices quoted
over-the-counter) on the date of the determination (as such prices are reported
in The Wall Street Journal (Midwest Edition) or if not so reported, in any
nationally recognized financial journal or newspaper), (b) with respect to Cash
and Cash Equivalents, the amounts thereof, and (c) with respect to any
Investment (other than those set forth in clauses (a), and (b)), the price for
such Investment on the date of calculation obtained from a generally recognized
source approved by the Administrative Agent or the most recent bid quotation
from such approved source (or, if no generally recognized source exists as to a
particular Investment, any other source specified by the Borrower to which the
Administrative Agent does not reasonably object).

 

Federal Funds Rate means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Administrative Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 9:00 a.m. (New York City time) on
that day by each of three leading brokers of Federal funds transactions in New
York City selected by the Administrative Agent.

 

Fee Letter is defined in Section 2.13(c).

 

Final Maturity Date means the first anniversary of the Commitment Termination
Date set forth in clause (a) of the definition thereof as extended from time to
time pursuant to Section 2.16.

 

Fiscal Quarter means any quarter of a Fiscal Year.

 

Fiscal Year means any period of twelve consecutive calendar months ending on the
last day of December.

 

Fleet means Fleet National Bank, a national banking association.

 

FRB means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

 

Fronting Bank means Fleet in its capacity as an issuer of Letters of Credit in
which the Lenders have a Risk Participation.

 

8



--------------------------------------------------------------------------------

G7 Government Securities means any evidence of Debt, maturing not more than five
years after such time, issued or guaranteed by any country which is a member of
the G7 other than the United States.

 

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

Governmental Authority means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

Government Debt means evidence of Debt issued or guaranteed by the United States
Government or any agency thereof.

 

Hedging Obligations means, with respect to any Person, (a) the net liability of
such Person under any futures contract or options contract (including property
catastrophe futures and options), interest rate swap agreements and interest
rate collar agreements and all other agreements or arrangements designed to
protect such Person against catastrophic events, fluctuations in interest rates
or currency exchange rates and (b) Total Return Equity Swaps.

 

Indemnified Liabilities is defined in Section 10.5.

 

Indemnified Person is defined in Section 10.5.

 

Information is defined in Section 10.9.

 

Insurance Code means, with respect to the Borrower and its Subsidiaries, the
insurance regulation of such Person’s domicile and any successor statute of
similar import, together with the regulations thereunder, as amended or
otherwise modified and in effect from time to time. References to sections of
the Insurance Code shall be construed to also refer to successor sections.

 

Insurance Policies means policies purchased from insurance companies by the
Borrower or any of its Subsidiaries for its own account to insure against its
own liability and property loss (including, without limitation, casualty,
liability and workers’ compensation insurance).

 

Investment means, as to any Person, any investment of any Person, whether by
means of security purchase, capital contribution, loan, time deposit or
otherwise, and shall include without limitation Cash and Cash Equivalents.

 

Investment Grade Assets means Cash Equivalents, Government Debt, MBS
Investments, ABSs, Corporate/Municipal Securities and G7 Securities which are
rated at least BBB- by S&P or Baa3 by Moody’s.

 

9



--------------------------------------------------------------------------------

IRS means the U.S. Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

Issue means, with respect to any Letter of Credit, to issue, to amend or to
extend the expiry of, or to renew or increase the amount of, such Letter of
Credit; and the terms “Issued”, “Issuing” and “Issuance” have corresponding
meanings.

 

Issuer means, with respect to any Letter of Credit, the Person or Persons who
have issued such Letter of Credit.

 

Judgment Currency is defined in Section 10.17.

 

LC Administrator means Fleet’s Letter of Credit Operations located at Financial
Institutions, Fleet National Bank, Attn: George Urban, Financial Institutions,
Mail Stop: CTEH40225C, 777 Main Street, Hartford, CT 06115, as letter of credit
administrator for the Lenders, together with any replacement LC Administrator
arising under Section 9.9.

 

LC Advance means each Lender’s participation in any LC Borrowing in accordance
with its Percentage.

 

LC Advance Date is defined in Section 2.3(c).

 

LC Amendment Application means an application form for amendment of an
outstanding letter of credit as shall at any time be in use by the LC
Administrator.

 

LC Application means an application form for issuances of a letter of credit as
shall at any time be in use by the LC Administrator.

 

LC Borrowing means an extension of credit resulting from a drawing under any
Letter of Credit which shall not have been reimbursed by the Borrower on the
date when made.

 

LC Collateral Account is defined in Section 2.12(b).

 

LC Obligations means, at any time, the sum, without duplication, of (a) the
aggregate undrawn stated amount of all outstanding Letters of Credit plus (b)
the aggregate unpaid amount of all LC Advances with respect to Letters of
Credit.

 

LC Related Documents means the Letters of Credit, the LC Applications and any
other document relating to any Letter of Credit, including any of the LC
Administrator’s standard form documents for Letter of Credit issuances or
amendments.

 

Lenders is defined in the Preamble.

 

Lending Office means, as to any Lender, the office or offices of such Lender
specified as its “Lending Office” on Schedule 10.2, or such other office or
offices as such Lender may from time to time notify the Borrower and the
Administrative Agent.

 

10



--------------------------------------------------------------------------------

Letter of Credit means a standby letter of credit issued pursuant to Section 2.2
having terms and provisions which are permitted by this Agreement and which
otherwise are reasonably satisfactory to the LC Administrator.

 

License(s) is defined in Section 4.10.

 

Lien means, when used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person for its own use, consumption or enjoyment which secures
payment or performance of any obligation and shall include any mortgage, lien,
pledge, encumbrance, charge, retained title of a conditional vendor or lessor,
or other security agreement, mortgage, deed of trust, chattel mortgage,
assignment, pledge, retention of title, financing or similar statement or
notice, or other encumbrance arising as a matter of law, judicial process or
otherwise.

 

Margin Stock means “margin stock” as such term is defined in Regulation U or X
of the FRB.

 

Material Adverse Effect means, the occurrence of an event (including any adverse
determination in any litigation, arbitration, or governmental investigation or
proceeding), which has or could reasonably be expected to have a materially
adverse effect on:

 

(a) the assets, business, financial condition, operation or prospects of the
Borrower; or

 

(b) the ability of the Borrower to perform any of its payment or other material
obligations under any of the Credit Documents; or

 

(c) the legality, validity, binding effect or enforceability against the
Borrower of any Credit Document that by its terms purports to bind the Borrower.

 

MBS (Agency Pass-Throughs) means any instrument, issued by the Federal National
Mortgage Association, the Government National Mortgage Association or the
Federal Home Loan Mortgage Corporation, that entitles the holder of, or
beneficial owner under, the instrument to the whole or any part of the rights or
entitlements of a mortgagee and any other rights or entitlements in respect of a
pool of mortgages or any money payable by mortgagors under those mortgages in
relation to real estate mortgages, and the money payable to the holder of, or
beneficiary owner under, the instrument is based on actual or scheduled payments
on the underlying mortgages.

 

MBS (Agency CMOs) means collateralized mortgage obligations or real estate
mortgage investment conduit pass through securities, in any case issued by the
Federal National Mortgage Association, the Government National Mortgage
Association or the Federal Home Loan Mortgage Corporation.

 

MBS Investments means MBS (Agency CMOs) and MBS (Non-Agency CMOs) which
constitute TACs, PACs and Sequentials (as such terms are defined by Bloomberg
Inc.) and shall not include Support Tranches (as such term is defined by
Bloomberg Inc.) and MBS (Agency Pass-Throughs). The weighted average duration of
such MBS Investments shall be less than or equal to seven years. The maximum
weighted average life of any single MBS Investment shall

 

11



--------------------------------------------------------------------------------

not exceed 12 years. To the extent MBS Investments included within Eligible
Investments violate the restrictions set forth herein, the Fair Market Value of
such MBS Investments shall be excluded from the Borrowing Base; provided,
however, that only those MBS Investments having the lowest aggregate Fair Market
Value whose exclusions will result in compliance shall be excluded from the
Borrowing Base.

 

MBS (Non-Agency CMOs) means collateralized commercial mortgage obligations or
commercial real estate mortgage investment conduit pass through securities, not
issued by the Federal National Mortgage Association, the Government National
Mortgage Association or the Federal Home Loan Mortgage Corporation.

 

MDS means Max Re Diversified Strategies Ltd.

 

MDS Shares means common shares of MDS so long as (a) MDS is an investment
vehicle which is not required to be registered as an investment company under
the Investment Company Act of 1940, (b) MDS permits equity withdrawals not less
frequently than quarterly, (c) MDS has Moore Capital Management LLC as either
its manager or investment advisor, (d) the Borrower possesses directly or
indirectly, (x) power to vote the securities having at the time of any
determination hereunder more than 51% of the voting power for the election of
directors of MDS and (y) power to direct or cause the direction of the
management and policies of MDS whether by contract or otherwise, and (e) not
less than 85% of MDS’s investments are capable of being marked to market daily.

 

Minister means the Minister of Finance of Bermuda or similar Governmental
Authority in the applicable jurisdiction.

 

Moody’s means Moody’s Investors Service, Inc.

 

Net Worth means, for any Person, shareholders equity calculated in accordance
with GAAP.

 

Obligations means all obligations and liabilities of the Borrower to the
Administrative Agent, the LC Administrator, the Fronting Bank or any of the
Lenders, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, primary or secondary, joint or several, recourse or
nonrecourse or now or hereafter existing or due or to become due, whether for LC
Advances, interest, fees, expenses, claims, indemnities or otherwise, under or
in connection with this Agreement, or any other Credit Document.

 

Ordinary Course Litigation is defined in Section 4.2.

 

Organization Documents means, for any corporation, the certificate or articles
of incorporation, the bylaws, any certificate of determination or instrument
relating to the rights of preferred shareholders of such corporation, any
shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation.

 

Other Taxes means any present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies which arise from any payment
made hereunder or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement or any other Credit Documents.

 

12



--------------------------------------------------------------------------------

Parent means MaxRe Capital Ltd., a Bermuda company (f/k/a Maximus Capital
Holdings, Ltd.).

 

Participating Bank means, from time to time, with respect to Letters of Credit
Issued by the Issuers severally based on their respective Percentages, each
Lender for whose Percentage the Fronting Bank has agreed to be liable.

 

Participants is defined in Section 10.8(d).

 

PBGC means the Pension Benefit Guaranty Corporation or any entity succeeding to
any or all of its functions.

 

Percentage means as to any Lender at any time, the percentage equivalent
(expressed as a decimal, rounded to the ninth decimal place) at such time of
such Lender’s Commitment divided by the combined Commitments of all Lenders.

 

Person means any natural person, corporation, partnership, firm, trust,
association, government, governmental agency or other entity, whether acting in
an individual, fiduciary or other capacity.

 

Plan means any “employee pension benefit plan” or “employee welfare benefit
plan” as such terms are defined in ERISA, and as to which the Borrower has or
may have any liability, including any liability by reason of having been a
substantial employer within the meaning of section 4063 of ERISA for any time
within the preceding five years or by reason of being deemed to be a
contributing sponsor under section 4069 of ERISA.

 

Process Agent is defined in Section 10.18.

 

Purchase Money Debt means and includes (a) Debt (other than the Obligations) for
the payment of all or any part of the purchase price of any fixed assets, (b)
any Debt (other than the Obligations) incurred at the time of or within ten (10)
days prior to or after the acquisition of any fixed assets for the purpose of
financing all or any part of the purchase price thereof, and (c) any renewals,
extensions, or refinancings thereof, but not any increases in the principal
amounts thereof outstanding at such time, but excluding, for purposes of this
definition, any such Debt constituting a Capitalized Lease.

 

Purchase Money Lien means a Lien upon fixed assets which secures Purchase Money
Debt, but only if such Lien shall at all times be confined solely to the fixed
assets the purchase price of which was financed through the incurrence of the
Purchase Money Debt secured by such Lien.

 

Reinsurance Agreements means any agreement, contract, treaty, certificate or
other arrangement whereby the Borrower or any of its Subsidiaries agrees to
assume from or reinsure another insurer or reinsurer all or part of the
liability of such insurer or reinsurer under a policy or policies of insurance
issued by such insurer or reinsurer.

 

13



--------------------------------------------------------------------------------

Replacement Lender is defined in Section 2.16(c).

 

Required Lenders means, at any time, Lenders then having at least 60% of the
aggregate amount of the Commitments or, if the Commitments have been terminated,
Lenders then holding at least 60% of the then aggregate outstanding Credit
Extensions.

 

Requirement of Law for any Person means the Organization Documents of such
Person, and any law, treaty, rule, ordinance or regulation or determination of
an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

Risk Participation is defined in Section 2.5.

 

SAP means the statutory accounting practices prescribed or permitted by the
Minister (or other similar authority) in the Borrower’s or such Subsidiary’s
domicile for the preparation of Annual Statements and other financial reports by
insurance corporations of the same type as the Borrower or such Subsidiary as
the case may be.

 

Security Agreement means a security agreement substantially in the form of
Exhibit D.

 

S&P means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

Subsidiary means a corporation of which the indicated Person and/or its other
Subsidiaries, individually or in the aggregate, own, directly or indirectly,
such number of outstanding shares as have at the time of any determination
hereunder more than 50% of the ordinary voting power. Unless otherwise
specified, “Subsidiary” shall mean a Subsidiary of the Borrower.

 

Substitute Lender is defined in Section 3.5.

 

Taxes means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender and the Administrative Agent, such taxes (including
income taxes or franchise taxes) as are imposed on or measured by each Lender’s
net income by the jurisdiction (or any political subdivision thereof) under the
laws of which such Lender or the Administrative Agent, as the case may be, is
organized or maintains a lending office.

 

Total Commitments means the aggregate Commitments of the Lenders as such amount
may be decreased pursuant to Section 2.11. The initial Total Commitments are
$100,000,000.

 

Total Return Equity Swap shall mean any total return equity swap entered into by
the Borrower in connection with the common shares of MDS.

 

Unencumbered Asset Reserve Requirement is defined in Section 6.2.

 

Unencumbered Assets means Investment Grade Assets of the Borrower and MDS Shares
which are not subject to any Liens.

 

14



--------------------------------------------------------------------------------

Withdrawal Notice is defined in Section 2.16(b).

 

Withdrawing Lender is defined in Section 2.16(b).

 

SECTION 1.2 Other Interpretive Provisions.

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(c) (i) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

 

(i) The term “including” is not limiting and means “including without
limitation.”

 

(ii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

(d) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Credit Document, and (ii) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

 

(e) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

 

(f) This Agreement and other Credit Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

 

(g) This Agreement and the other Credit Documents are the result of negotiations
among and have been reviewed by counsel to the Administrative Agent, the
Borrower and the other parties, and are the products of all parties.
Accordingly, they shall not be construed against the Lenders or the
Administrative Agent merely because of the Administrative Agent’s or Lenders’
involvement in their preparation.

 

SECTION 1.3 Accounting Principles. Unless otherwise defined or the context
otherwise requires, all financial and accounting terms used herein or in any of
the Credit Documents or any certificate or other document made or delivered
pursuant hereto shall be defined in accordance with GAAP or SAP, as the context
may require. When used in this Agreement, the term “financial statements” shall
include the notes and schedules thereto. In addition, when used

 

15



--------------------------------------------------------------------------------

herein, the terms “best knowledge of” or “to the best knowledge of” any Person
shall mean matters within the actual knowledge of such Person (or an Executive
Officer of such Person) or which should have been known by such Person after
reasonable inquiry.

 

ARTICLE II.

 

AMOUNT AND TERMS OF COMMITMENT

 

SECTION 2.1 Letter of Credit Commitment.

 

(a) Upon and subject to the terms and conditions hereof, (i) the Fronting Bank
hereby agrees to issue Letters of Credit at the request of and for the account
of the Borrower from time to time before the Commitment Termination Date, (ii)
each Issuer hereby agrees to issue Letters of Credit at the request of and for
the account of the Borrower from time to time before the Commitment Termination
Date in such Issuer’s Percentage of such aggregate stated amounts of Letters of
Credit as the Borrower may from time to time request, (iii) each Lender hereby
agrees to purchase Risk Participations in the obligations of the Fronting Bank
under Letters of Credit Issued by the Fronting Bank, and (iv) with respect to
Letters of Credit Issued by the Issuers severally based on their respective
Percentages, the Fronting Bank shall be severally (and not jointly) liable for
an amount equal to its Percentage plus each Participating Bank’s Percentage and
each Participating Bank hereby agrees to purchase Risk Participations in the
obligations of the Fronting Bank under any such Letter of Credit in an amount
equal to such Participating Bank’s Percentage; provided that no Issuer shall be
obligated to issue (and no Participating Bank shall be obligated to participate
in) any Letter of Credit if as of the date of issuance of such Letter of Credit
(A) the LC Obligations outstanding shall exceed the lesser of (x) the Total
Commitments and (y) the Borrowing Base or (B) the conditions in Section 2.1(b)
are not met.

 

(b) No Issuer shall be under any obligation to Issue any Letter of Credit and no
Participating Bank shall have any obligation to participate in any Letter of
Credit if:

 

(i) such issuance would be prohibited under Section 3.2;

 

(ii) the Administrative Agent or LC Administrator has received written notice
from the Fronting Bank or the Required Lenders, as the case may be, or the
Borrower, on or prior to the Business Day prior to the requested date of
Issuance of such Letter of Credit, that one or more of the applicable conditions
contained in Section 8.2 is not then satisfied;

 

(iii) the expiry date of such Letter of Credit is less than five Business Days
prior to the Final Maturity Date, unless all of the Lenders have approved such
expiry date in writing;

 

(iv) in the case of Letters of Credit issued by the Lenders (other than a
Participating Bank), such Letter of Credit is not substantially in the form of
Exhibit E hereto, or is not otherwise in form and substance reasonably
acceptable to the Administrative Agent, the LC Administrator and the Fronting
Bank; provided that the Administrative Agent and the LC Administrator can and
will agree to reasonable changes to such form, not adverse to the interests of
the Lenders, requested by applicable insurance regulators; or

 

16



--------------------------------------------------------------------------------

(v) such Letter of Credit is denominated in a currency other than Dollars; or

 

(vi) after giving effect to issuance of such Letter of Credit, any Lender’s LC
Obligations would exceed such Lender’s Commitment; or

 

(vii) a Default or Event of Default has occurred and is continuing.

 

(c) The Letters of Credit Issued by and the Risk Participations of each Lender
and the reimbursement obligations with respect thereto shall be evidenced by one
or more accounts or records maintained by such Lender in the ordinary course of
business. The accounts or records maintained by the Administrative Agent shall
be conclusive (absent manifest error) as to the amount of the LC Advances made
to the Borrower and the Letters of Credit Issued for the account of the
Borrower, and the amounts of principal, interest and fees owing hereunder. Any
failure so to record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to any LC Advance or any Letter of Credit.

 

SECTION 2.2 Issuance, Amendment and Renewal of Letters of Credit.

 

(a) Each Letter of Credit shall be Issued upon the irrevocable written request
of the Borrower received by the LC Administrator at least 5 Business Days (or
such shorter time as the Administrative Agent, the LC Administrator and the
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed date of issuance. The LC Administrator shall promptly advise the
Administrative Agent of any such request. Each such request for issuance of a
Letter of Credit shall be in the form of an LC Application, shall be given in
such manner as is satisfactory to the LC Administrator and shall specify in form
and detail satisfactory to the LC Administrator: (i) the proposed date of
issuance of the Letter of Credit (which shall be a Business Day); (ii) the face
amount of the Letter of Credit; (iii) the expiry date of the Letter of Credit;
(iv) the name and address of the Beneficiary thereof; (v) the documents to be
presented by the Beneficiary of the Letter of Credit in case of any drawing
thereunder; (vi) the full text of any certificate to be presented by the
Beneficiary in case of any drawing thereunder; (vii) whether such Letter of
Credit is to be issued by the Fronting Bank or by the Issuers (it being agreed
that in the event an Issuer advises the LC Administrator that such Issuer is
unable (due to regulatory restrictions or other legal impediments) to Issue a
Letter of Credit because of its relationship to the Beneficiary, such Letter of
Credit will be issued by the Fronting Bank); and (viii) such other matters as
the LC Administrator may require. The LC Administrator is hereby authorized to
execute and deliver each Letter of Credit to be Issued by the Issuers on behalf
of the Issuers provided, that at the request of the Borrower, such Letter of
Credit will be executed by each of the Issuers. In the event of a conflict
between the provisions of this Agreement and the provisions of an LC
Application, this Agreement shall govern. The LC Administrator shall use each
Issuer’s Percentage as its “Commitment Share” under each Letter of Credit Issued
by the Issuers provided that the Fronting Bank shall be severally (and not
jointly) liable for an amount equal to its Percentage plus the Percentage of
each Participating Bank. The LC Administrator shall not amend any Letter of
Credit Issued by the Issuers to change the “Commitment Shares” or add or delete
an Issuer liable thereunder unless such amendment is done in connection with an
assignment pursuant to Section 10.8.

 

17



--------------------------------------------------------------------------------

(b) From time to time while a Letter of Credit is outstanding and prior to the
Commitment Termination Date, the Issuer will, upon the written request of the
Borrower received by the LC Administrator at least 5 Business Days (or such
shorter time as the Administrative Agent, the LC Administrator and the Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed date of amendment, amend any Letter of Credit Issued by them. The LC
Administrator shall promptly advise the Administrative Agent of any such
request. Each such request for amendment of a Letter of Credit shall be made by
facsimile, confirmed immediately in an original writing, made in the form of an
LC Amendment Application and shall specify in form and detail satisfactory to
the LC Administrator: (i) the Letter of Credit to be amended; (ii) the proposed
date of amendment of such Letter of Credit (which shall be a Business Day);
(iii) the nature of the proposed amendment; and (iv) such other matters as the
LC Administrator may require. No Issuer shall have any obligation to amend any
Letter of Credit if: (A) such Issuer would have not been obligated at such time
to Issue or participate in such Letter of Credit in its amended form under the
terms of this Agreement; or (B) the Beneficiary of such Letter of Credit does
not accept the proposed amendment to such Letter of Credit. The Issuers and the
Fronting Bank agree, upon the request of the Borrower and as long as no Event of
Default or Default shall have occurred and be continuing, to amend any Letter of
Credit to extend the expiry date thereof to a date not later than 5 Business
Days prior to the Final Maturity Date. The LC Administrator is hereby authorized
to execute and deliver each amendment to a Letter of Credit Issued by the
Issuers on behalf of the Issuers provided that, upon request of the Borrower,
such amendment will be executed by each Issuers.

 

(c) The Administrative Agent shall promptly notify each Lender of the receipt of
a written request from the Borrower for the issuance of or an amendment to a
Letter of Credit and, with respect to the issuance of or Risk Participation in a
Letter of Credit, the amount of such Lender’s share of such Letter of Credit
which shall equal its Percentage thereof. In addition, at least two Business
Days prior to the issuance or amendment of any Letter of Credit, the
Administrative Agent will confirm to the Lenders (by telephone or in writing)
that the Administrative Agent has received a copy of the LC Application or LC
Amendment Application from the Borrower.

 

(d) With respect to a request to Issue a Letter of Credit, unless the
Administrative Agent has received, on or before the Business Day immediately
preceding the date on which such Letter of Credit will be Issued, (A) notice
from the Fronting Bank or the Required Lenders, as the case may be, or the
Borrower directing the Administrative Agent not to permit the issuance of such
Letter of Credit because such issuance is not then permitted under Section
2.1(a) as a result of the limitations set forth therein or (B) a notice
described in Section 2.1(b)(ii), then, subject to the terms and conditions
hereof, the LC Administrator shall, on the requested date, cause a Letter of
Credit to be Issued by the Fronting Bank or by the Issuers in accordance with
their Percentages (provided that the Fronting Bank shall be severally (and not
jointly) liable for an amount equal to its Percentage plus the Percentage of
each Participating Bank), as the case may be, for the account of the Borrower in
accordance with the LC Administrator’s usual and customary business practices.

 

18



--------------------------------------------------------------------------------

(e) The LC Administrator may, at its election (or at the direction of the
Administrative Agent, the Fronting Bank or the Required Lenders, as the case may
be), deliver any notices of termination or other communications to any
Beneficiary or transferee, and take any other action as necessary or
appropriate, at any time and from time to time, in order to cause the expiry
date of such Letter of Credit to be a date not later than the five Business Days
prior to the Final Maturity Date.

 

(f) This Agreement shall control in the event of any conflict with any LC
Related Document (other than any Letter of Credit).

 

(g) The LC Administrator, concurrently or promptly following the delivery of a
Letter of Credit, or amendment to or renewal of a Letter of Credit, to a
Beneficiary, shall send to the Administrative Agent and the Lenders a true and
complete copy of each such Letter of Credit or amendment to or renewal of a
Letter of Credit. After giving effect to the Issuance of any Letter of Credit,
there shall be no more than 25 Letters of Credit outstanding.

 

(h) The status of a Lender as a Participating Bank at any time shall be
determined solely by the Fronting Bank and such Lender. In the event a Lender
becomes a Participating Bank or ceases to be a Participating Bank, the LC
Administrator is authorized to amend each Letter of Credit to reflect such
change in status and fees owed by any Participating Bank pursuant to Section
2.13(c)(i) shall accrue only during such period as such Lender is a
Participating Bank with respect to any such Letter of Credit.

 

SECTION 2.3 Drawings and Reimbursements.

 

(a) With respect to each Letter of Credit for which the LC Administrator
receives a request for a drawing which is in form and substance reasonably
satisfactory to the LC Administrator (a “Drawing Request”), if such Drawing
Request is received prior to 10:00 a.m (Hartford time) on any Business Day, such
Business Day shall be the “Drawing Request Date” and if such Drawing Request is
received after 10:00 a.m (Hartford time) on any Business Day, the following
Business Day shall be the “Drawing Request Date.” Upon receiving a Drawing
Request, the LC Administrator shall promptly notify the Borrower of such Drawing
Request (which notice may be oral if immediately confirmed in writing (including
by facsimile)) and upon receipt of such notification, the Borrower shall
promptly reimburse the Administrative Agent on behalf of the Issuer for the
amount of such drawing by delivering to the LC Administrator in immediately
available funds the amount of the Drawing Request. Nothing herein stated shall
be deemed a waiver by the Lenders of the obligation of the Borrower to make such
prompt reimbursement. To the extent that funds are received by the LC
Administrator prior to 3:00 p.m. (Hartford time) on the first Business Day after
the Drawing Request Date, the LC Administrator shall promptly, on behalf of the
Issuer, make an equivalent amount available to the Beneficiary of the related
Letter of Credit on such first Business Day after the Drawing Request Date and
shall reimburse itself for such amount with the funds provided by the Borrower.

 

(b) With respect to any Drawing Request, if immediately available funds are not
received by the LC Administrator from the Borrower prior to 3:00 p.m. (Hartford
time) on the first Business Day after the Drawing Request Date in the amount of
such Drawing Request, the LC Administrator shall promptly notify the
Administrative Agent and the Administrative Agent

 

19



--------------------------------------------------------------------------------

shall notify each Lender on the first Business Day after the Drawing Request
Date of such Drawing Request and such Lender’s share of such Drawing Request
(which shall be an amount equal to (i) such Lender’s Percentage multiplied by
the lesser of (ii)(A) the maximum amount available to be drawn under such Letter
of Credit and (B) the amount of such drawing which was not reimbursed by the
Borrower pursuant to Section 2.3(a)) and the Borrower shall be deemed to have
requested an LC Borrowing in an amount equal to the amount of such drawing which
was not reimbursed by the Borrower pursuant to Section.3(a). Any notice given by
the Administrative Agent to the Lenders pursuant to this Section 2.3(b) may be
oral if immediately confirmed in writing (including by facsimile); provided that
(i) the failure of the Administrative Agent to give any such notice in
sufficient time to enable any Lender to effect such payment at the time required
under Section 2.3(c) or (ii) the failure of the Administrative Agent to deliver
an immediate confirmation of such notice shall not affect the conclusiveness or
binding effect of such notice or relieve any Lender from its obligations under
this Section 2.3.

 

(c) Upon receiving a Drawing Request, each Lender shall make available to the
Administrative Agent for the account of LC Administrator at the Administrative
Agent’s Payment Office by 3:00 p.m. (Hartford time) in immediately available
funds on the second Business Day after the Drawing Request Date (such date, an
“LC Advance Date”) its share of such request; provided that in the case of a
Letter of Credit issued by the Fronting Bank, if a Lender shall fail to make
such funds so available, the Fronting Bank shall make such funds available and
provided further that if a Participating Bank shall fail to make such funds so
available, the Fronting Bank shall make such funds available. Upon delivering
such funds to the Administrative Agent pursuant to this Section 2.3(c), such
Lender (or the Fronting Bank, if the Fronting Bank has made such funds available
after the failure of such Lender to do so) shall be deemed to have made an LC
Advance to the Borrower in such amount. To the extent that immediately available
funds are received by the Administrative Agent from the Lenders prior to 3:00
p.m. (Hartford time) on any LC Advance Date, the Administrative Agent shall
notify the LC Administrator and the LC Administrator shall promptly make such
funds available to the Beneficiary of the related Letter of Credit on such date.
To the extent that the LC Administrator has not delivered funds to any
Beneficiary on behalf of a Lender pursuant to the first sentence of Section
2.3(d) and that immediately available funds are received by the Administrative
Agent from such Lender: (i) after 3:00 p.m. on any LC Advance Date, the LC
Administrator shall make such funds available to such Beneficiary on the next
Business Day following such LC Advance Date; (ii) prior to 3:00 p.m. on any
Business Day after the LC Advance Date, the LC Administrator shall make those
funds available to such Beneficiary on such Business Day; and (iii) after 3:00
p.m. on any Business Day after the LC Advance Date, the LC Administrator shall
make those funds available to such Beneficiary on the next Business Day
following such Business Day.

 

(d) Unless the Administrative Agent or LC Administrator receives notice from a
Lender prior to any LC Advance Date that such Lender will not make available as
and when required hereunder to the Administrative Agent for the account of the
Borrower the amount of such Lender’s LC Advance on such LC Advance Date, the
Administrative Agent and the LC Administrator may assume that such Lender has
made such amount available to the Administrative Agent in immediately available
funds on the LC Advance Date and the LC Administrator may (but shall not be
required), in reliance upon such assumption, make available to the Beneficiary
of the related Letter of Credit on such date such Lender’s LC Advance. If and

 

20



--------------------------------------------------------------------------------

to the extent (i) any Lender shall not have made its full amount available to
the Administrative Agent in immediately available funds and (ii) the LC
Administrator in such circumstances has made available to the Beneficiary such
amount, then such Lender shall, on the Business Day following such LC Advance
Date, make such amount available to the Administrative Agent, together with
interest thereon until the date made available (i) at the Federal Funds Rate for
the period ending two Business Days after such LC Advance Date and (ii) at the
Base Rate plus 2.00% thereafter; provided, however, that if a Lender has failed
to make such an amount available with respect to a Letter of Credit issued by
the Fronting Bank, the Fronting Bank shall make such amount available and
provided further that if a Participating Bank has failed to make such an amount
available with respect to a Letter of Credit, the Fronting Bank shall make such
amount available. If a Participating Bank fails to make such amount available,
it shall pay interest to the Fronting Bank. If the Fronting Bank shall fail to
make such amount available, it shall pay such interest to the LC Administrator
and if a Lender fails to make such amount available, it shall pay such interest
to the Fronting Bank. A notice of the Administrative Agent submitted to a Lender
with respect to amounts owing under Section 2.3(b) shall be conclusive, absent
manifest error. If such amount is so made available, together with interest
thereon, such payment to the Administrative Agent shall constitute such Lender’s
LC Advance on the LC Advance Date for all purposes of this Agreement. If such
amount, together with interest thereon, is not made available to the
Administrative Agent on the Business Day following the LC Advance Date, the
Administrative Agent will notify the Borrower of such failure to fund and, upon
demand by the Administrative Agent, the Borrower shall pay such amount to the
Administrative Agent for the LC Administrator’s account, together with interest
thereon for each day elapsed since the date of such LC Borrowing, at a rate per
annum equal the Base Rate plus 2.00%.

 

(e) The failure of any Lender to make any LC Advance on any LC Advance Date
shall not relieve any other Lender of any obligation hereunder to make an LC
Advance on such LC Advance Date, and neither the Administrative Agent, the LC
Administrator nor any Lender shall be responsible for the failure of any other
Lender to make any LC Advance on any LC Advance Date. Each Lender’s obligation
in accordance with this Agreement to make LC Advances, as contemplated by this
Section 2.3, as a result of a drawing under a Letter of Credit, shall be
absolute and unconditional and without recourse to the Administrative Agent, the
Fronting Bank or the LC Administrator and shall not be affected by any
circumstance, including (i) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the Administrative Agent, the LC
Administrator, the Fronting Bank, the Borrower or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of an Event of Default, a
Default or a Material Adverse Effect; or (iii) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing; provided
the LC Administrator shall exercise the same care in examining documents and
determining whether or not to honor a Drawing Request as it would exercise if
the LC Administrator had Issued such Letter of Credit for its own account.
Nothing contained in this Agreement, and no actions taken by the Lenders, the LC
Administrator, the Fronting Bank or the Administrative Agent pursuant hereto or
in connection with a Letter of Credit shall be deemed to constitute the Lenders,
together or with the Administrative Agent, the Fronting Bank and the LC
Administrator, a partnership, association, joint venture or other entity.

 

21



--------------------------------------------------------------------------------

SECTION 2.4 Repayment of LC Advances. Upon (and only upon) receipt by the
Administrative Agent of immediately available funds from the Borrower in
repayment of any LC Advances, the Administrative Agent (i) shall deduct and
retain from such repayment an amount not to exceed the aggregate unreimbursed
payments, if any, which were made by the LC Administrator pursuant to the first
sentence of Section 2.3(d), and then (ii) shall pay to each Lender, in the same
funds as those received by the Administrative Agent, such Lender’s Percentage of
any funds remaining after giving effect to clause (i) above; provided, that if
the Fronting Bank has advanced funds on behalf of a Lender, the Fronting Bank
shall be repaid out of such funds in full before any payment shall be made to
such Lender. The Borrower shall repay any LC Advances on the date such LC
Advances are made together with interest thereon as provided in Section 2.8.

 

SECTION 2.5 Role of the Lenders. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, neither the LC Administrator nor
any Issuer shall have any responsibility to obtain any document (other than any
sight draft and certificate expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document; provided that
the LC Administrator and the Issuers shall exercise that standard of care
customarily exercised by them in the review and processing of drawings under
letters of credit issued by them.

 

(a) No Agent-Related Person nor any of their respective correspondents,
participants or assignees shall be liable to any Lender for: (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders (including the Required Lenders, as applicable); (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any LC
Related Document.

 

(b) The Borrower hereby assumes all risks of the acts or omissions of any
Beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower’s pursuing such rights and remedies as it may have against the
Beneficiary or transferee at law or under any other agreement. Neither any
Agent-Related Person, any Issuer nor any of their respective correspondents,
participants or assignees shall be liable or responsible for any of the matters
described in clauses (i) through (vii) of Section 2.6; provided that, anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against the Administrative Agent, the LC Administrator or any Lender, and the
Administrative Agent, the LC Administrator or any Lender may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower,
in a final judgment of a court of competent jurisdiction, proves were caused
primarily by the Administrative Agent’s or LC Administrator’s or such Lender’s
willful misconduct or gross negligence or the LC Administrator’s or such
Lender’s willful failure to pay under any Letter of Credit after the
presentation to it by the Beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing: (i) the LC Administrator may
accept documents that appear on their face to be in order, without
responsibility for further investigation; and (ii) neither the LC Administrator
nor any Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or

 

22



--------------------------------------------------------------------------------

assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(c) Concurrently with the issuance by the Fronting Bank of any Letter of Credit
and any amendment thereto, the Fronting Bank shall be deemed to have sold and
transferred to each other Lender, and each other Lender shall be deemed
irrevocably and unconditionally to have purchased and received from the Fronting
Bank, without recourse or warranty, an undivided interest and participation (a
“Risk Participation”), to the extent of such Lender’s Percentage, in such Letter
of Credit and the Borrower’s reimbursement obligations with respect thereto.

 

SECTION 2.6 Obligations Absolute. The obligations of the Borrower under this
Agreement and any LC Related Document to reimburse the Administrative Agent, the
LC Administrator, the Fronting Bank and the Lenders for a drawing under a Letter
of Credit and to repay any LC Borrowing shall be unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement and
each such other L/C-Related Document under all circumstances, including the
following:

 

(i) any lack of validity or enforceability of this Agreement or any LC Related
Document;

 

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of any Letter of
Credit or any other amendment or waiver of or any consent to departure from all
or any of the LC Related Documents;

 

(iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any Beneficiary or any transferee of any
Letter of Credit (or any Person for whom any such Beneficiary or any such
transferee may be acting), the Administrative Agent, the LC Administrator, the
Fronting Bank, any Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by the LC Related Documents
or any unrelated transaction;

 

(iv) any draft, demand, certificate or other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any Letter of Credit;

 

(v) any payment by the Issuers under any Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the Issuers under any Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any Beneficiary or any transferee of any
Letter of Credit, including any arising in connection with any Insolvency
Proceeding;

 

23



--------------------------------------------------------------------------------

(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of the Borrower in respect of any Letter of Credit; or

 

(b) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or a
guarantor.

 

SECTION 2.7 Applicability of ISP98. Unless otherwise agreed by the Issuer and
the Borrower when a Letter of Credit is issued and subject to applicable laws,
the rules of the “International Standby Practices 1998” (ISP98) (ICC Publication
590) or such later revision as may be published by the International Chamber of
Commerce shall apply to each Letter of Credit.

 

SECTION 2.8 Interest. LC Advances shall bear interest (after as well as before
entry of judgment thereon to the extent permitted by law) on the outstanding
principal amount thereof from the applicable LC Advance Date at a rate per annum
equal to the Base Rate plus 2.00% and shall be immediately due and payable. To
the extent that any LC Advances are made on an LC Advance Date pursuant to
Section 2.3(c) and such LC Advances are repaid with immediately available funds
by the Borrower on the LC Advance Date prior to 1:00 p.m. (Hartford time), no
interest shall be payable on such LC Advances.

 

(a) Anything herein to the contrary notwithstanding, the obligations of the
Borrower to any Lender hereunder shall be subject to the limitation that
payments of interest shall not be required for any period for which interest is
computed hereunder to the extent (but only to the extent) that contracting for
or receiving such payment by such Lender would be contrary to the provisions of
any law applicable to such Lender limiting the highest rate of interest that may
be lawfully contracted for, charged or received by such Lender, and in such
event the Borrower shall pay such Lender interest at the highest rate permitted
by applicable law.

 

SECTION 2.9 Payments by the Borrower.

 

(a) All payments to be made by the Borrower shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by the Borrower shall be made to the Administrative Agent for the
account of the Lenders at the Administrative Agent’s Payment Office, and shall
be made in Dollars and in immediately available funds, no later than 1:00 p.m.
(Hartford time) on the date specified herein. Except as otherwise expressly
provided herein, the Administrative Agent will promptly distribute, in like
funds as received, to each Lender its Percentage of any portion of such payment.
Any payment received by the Administrative Agent later than 1:00 p.m. (Hartford
time) shall be deemed to have been received on the following Business Day and
any applicable interest or fee shall continue to accrue.

 

(b) Whenever any payment is due on a day other than a Business Day, such payment
shall be made on the following Business Day and such extension of time shall in
such case be included in the computation of interest or fees, as the case may
be.

 

24



--------------------------------------------------------------------------------

(c) Unless the Administrative Agent receives notice from the Borrower prior to
the date on which any payment is due to the Lenders that the Borrower will not
make such payment in full as and when required, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date in immediately available funds and the Administrative Agent
may (but shall not be so required), in reliance upon such assumption, distribute
to each Lender on such due date an amount equal to the amount then due such
Lender. If and to the extent the Borrower has not made such payment in full to
the Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender, together with interest thereon
until the date repaid (i) at the Federal Funds Rate for period commencing on the
date such amount is distributed to such Lender and ending two days after demand
by the Administrative Agent for such amount and (ii) at the Base Rate plus 2.00%
thereafter.

 

(d) All payments (unless expressly identified as to application) shall be
applied first to the payment of all fees, expenses and other amounts due to the
Administrative Agent, the Fronting Bank and the Lenders (excluding LC Advance
and interest), then to accrued interest and the balance to the LC Advances;
provided however, that the proceeds of Collateral shall be applied to the
obligations of the Borrower as the Administrative Agent determines from time to
time in its sole discretion.

 

SECTION 2.10 Warranty. The delivery of each Letter of Credit Application
pursuant to Section 2.3 and each request for amendment or extension of an
existing Letter of Credit shall automatically constitute a warranty by the
Borrower to the Administrative Agent and each Lender to the effect that on the
date of such requested Credit Extension that the conditions of Section 8.2 have
been satisfied.

 

SECTION 2.11 Termination or Reduction of Commitments. The Borrower may, upon not
less than five Business Days’ prior notice to the Administrative Agent,
terminate the Commitments, or permanently reduce the Commitments by an aggregate
minimum amount of $5,000,000 or any multiple of $500,000 in excess thereof;
unless, after giving effect thereto and to any prepayments or cash
collateralization of LC Obligations to be made on the effective date thereof,
the then-outstanding LC Obligations would exceed the amount of the Total
Commitments then in effect. Once reduced in accordance with this Section, the
Commitments may not be increased. Any reduction of the Commitments shall be
applied to each Lender according to its Percentage.

 

SECTION 2.12 Mandatory Reduction/Cash Collateralization of Letters of Credit.

 

(a) If on any day (i) the LC Obligations exceed the Total Commitments on such
day or the LC Obligations exceed the Borrowing Base on such day, the Borrower
shall immediately deposit into the Custody Account Eligible Investments or
reduce the LC Obligations in an amount sufficient to eliminate such excess.

 

(b) On the Final Maturity Date or, if earlier, the date the Obligations are
accelerated pursuant to Section 7.2, and until the final expiration date of any
Letter of Credit and thereafter so long as any Obligations are payable
hereunder, the Borrower shall immediately cash collateralize such Letters of
Credit with Cash and Cash Equivalents in an amount equal to 102%

 

25



--------------------------------------------------------------------------------

of the outstanding LC Obligations and such collateral shall be placed in a
special collateral account pursuant to arrangements satisfactory to the
Administrative Agent (the “LC Collateral Account”) at the Administrative Agent’s
office in the name of the Borrower but under the sole dominion and control of
the Administrative Agent, for the benefit of the LC Administrator and the
Lenders and the Borrower shall have no interest therein except as set forth in
Section 7.3. The Borrower hereby pledges, assigns and grants to the
Administrative Agent, for the benefit of the LC Administrator and the Lenders, a
security interest in all of the Borrower’s right, title and interest in and to
the LC Collateral Account, all funds and Cash Equivalents which may from time to
time be on deposit in the LC Collateral Account to secure the prompt and
complete payment and performance of the Obligations. The Administrative Agent
may invest any funds on deposit from time to time in the LC Collateral Account
in Cash Equivalents having a maturity not exceeding 30 days. Funds earned on
such Cash Equivalents shall be deposited into the LC Collateral Account.

 

SECTION 2.13 Fees.

 

(a) Non-Use Fees. The Borrower shall pay to the Administrative Agent for the
account of each Lender a non-use fee on the actual daily unused portion of such
Lender’s Commitment, computed on a quarterly basis in arrears on the last
Business Day of each calendar quarter based upon the daily utilization for that
quarter as calculated by the Administrative Agent, equal to (i) 0.10% per annum
on an amount equal to (x) the Total Commitments minus (y) the LC Obligations.
Such non-use fee shall accrue from the date of this Agreement to the Commitment
Termination Date and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December commencing on September
30, 2003 through the Commitment Termination Date, with the final payment to be
made on the Commitment Termination Date. The non-use fees provided in this
Section shall accrue at all times after the above-mentioned commencement date,
including at any time during which one or more conditions in Article VIII are
not met.

 

(b) Letter of Credit Fees.

 

(i) The Borrower shall pay to the Administrative Agent for the account of each
Lender a letter of credit fee for each Letter of Credit requested by the
Borrower in an amount per annum of the average maximum stated amount of such
Letter of Credit during such period (less any LC Advance with respect thereto)
equal to 0.35% per annum; provided that a portion of the letter of credit fee
equal to 0.125% per annum otherwise payable to each Participating Bank shall be
payable to the Fronting Bank with respect to Letters of Credit for which a fee
is not paid to the Fronting Bank pursuant to Section 2.13(b)(ii). Such letter of
credit fees shall be computed on a quarterly basis in arrears on the last
Business Day of each calendar quarter, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December
commencing on September 30, 2003 through the Final Maturity Date with the final
payment to be made on the Final Maturity Date.

 

(ii) In addition, with respect to each Letter of Credit issued by the Fronting
Bank, the Borrower shall pay to the Fronting Bank a fronting fee in an amount
per annum on the average maximum stated amount of such Letter of Credit during
such period (less any

 

26



--------------------------------------------------------------------------------

LC Advance with respect thereto) equal to 0.125% per annum. Such fronting fees
shall be computed on a quarterly basis in arrears on the last Business Day of
each calendar quarter and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December commencing on
September 30, 2003 through the Final Maturity Date with the final payment to be
made on the Final Maturity Date. No fronting fee shall be payable so long as
Fleet is the only Lender.

 

(iii) In addition, with respect to each Letter of Credit requested by the
Borrower, the Borrower shall pay the LC Administrator the amount set forth in
the Fee Letter and for any amendment or extension thereof, the Borrower agrees
to pay to the LC Administrator such fees and expenses as the LC Administrator
customarily requires in connection with the issuance, amendment, transfer,
negotiation, processing and/or administration of letters of credit.

 

(c) Upfront Fees. On the Effective Date, the Borrower shall pay the upfront fees
as required by the letter agreement (“Fee Letter”) between the Borrower and
Fleet National Bank dated September 17, 2003.

 

SECTION 2.14 Computation of Fees and Interest.

 

(a) All computations of fees shall be made on the basis of a 360-day year and
actual days elapsed. Interest on LC Advances shall be computed on the basis of a
365/366-day year and actual days elapsed. Interest and fees shall accrue during
each period during which interest or such fees are computed from the first day
thereof to the last day thereof.

 

(b) Each determination of an interest rate by the Administrative Agent shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.

 

(c) Anything herein to the contrary notwithstanding, the obligations of the
Borrower to any Lender hereunder shall be subject to the limitation that
payments of interest shall not be required for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by such Lender would be contrary to the provisions of
any law applicable to such Lender limiting the highest rate of interest that may
be lawfully contracted for, charged or received by such Lender, and in such
event the Borrower shall pay such Lender interest at the highest rate permitted
by applicable law.

 

SECTION 2.15 Sharing of Payments, Etc. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the LC Obligations any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its Percentage, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Obligations held by them as
shall be necessary to cause such purchasing Lender to share the excess payment
pro rata with each of them; provided, however, that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender, such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from

 

27



--------------------------------------------------------------------------------

the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.10) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments.

 

SECTION 2.16 Commitment Termination Date Extension.

 

(a) The Borrower may, by notice to the Administrative Agent given not more than
60 days and not less than 45 days prior to the then scheduled Commitment
Termination Date, request that the Lenders extend the Commitment Termination
Date for 364 days after the then scheduled Commitment Termination Date and
extend the Final Maturity Date for one year after the then scheduled Final
Maturity Date. The Administrative Agent shall notify the Lenders of its receipt
of any notice (the “Extension Request Date”)given pursuant to this Section
2.16(a) within two Business Days after the Administrative Agent’s receipt
thereof. Each Lender (a “Consenting Lender”) may, by irrevocable notice to the
Borrower and the Administrative Agent delivered to the Borrower and the
Administrative Agent not later than 45 days after the Extension Request Date
(the “Consent Period”), consent to such extension of the Commitment Termination
Date and the Final Maturity Date, which consent may be given or withheld by each
Lender in its absolute and sole discretion. Subject to Section 2.16(c), any such
extensions shall take effect on and as of the then scheduled Commitment
Termination Date.

 

(b) Withdrawing Lenders. No extension pursuant to Section 2.16(a) shall be
effective with respect to a Lender that either (i) by a notice (a “Withdrawal
Notice”) delivered to the Borrower and the Administrative Agent, declines to
consent to such extension or (ii) has failed to respond to the Borrower and the
Administrative Agent within the Consent Period (each such Lender giving a
Withdrawal Notice or failing to respond in a timely manner being “Withdrawing
Lender”).

 

(c) Replacement of Withdrawing Lender. The Borrower shall have the right during
the 60 day period following the end of the Consent Period to replace the
Withdrawing Lender with an existing Lender or a new Lender who consents to the
extension of the Commitment Termination Date (a “Replacement Lender”). In the
event the Borrower has not replaced the Withdrawing Lender within said 60 day
period, the Borrower may request the Consenting Lenders to reduce the
Commitments by the amount of the Withdrawing Lender’s Commitment and extend the
Commitment Termination Date and the Final Maturity Date which consent may be
given or withheld by each Consenting Lender in its sole discretion. In the event
all of the Consenting Lenders agree to such reduction and extension then,
subject to compliance with Section 2.2, on and as of the then scheduled
Commitment Termination Date (x) the Commitment shall be reduced by an amount
equal to the Commitment of the unreplaced Withdrawing Lender, (y) such
Withdrawing Lender shall cease to be a Lender under this Agreement and (z) the
Commitment Termination Date and the Final Maturity Date shall be extended. In
the event the Withdrawing Lender has not been replaced or all of the Consenting
Lenders have not consented to reduction of the Commitment pursuant to this
Section 2.16(c), the Commitment Termination Date and the Final Maturity Date
shall not be extended.

 

28



--------------------------------------------------------------------------------

(d) Assignment by Withdrawing Lender. A Withdrawing Lender shall be obliged, at
the request of the Borrower and subject to the Withdrawing Lender receiving
payment in full of all amounts owing to it under this Agreement concurrently
with the effectiveness of an assignment, to assign, without recourse or warranty
and by an Assignment and Acceptance, all of its rights and obligations hereunder
to any Replacement Lender nominated by the Borrower and willing to accept such
assignment; provided that such assignee satisfies all the requirements of this
Agreement and such assignment is consented to by the Administrative Agent, which
consent shall not be withheld or delayed unreasonably.

 

(e) Scheduled Commitment Termination Date. If the scheduled Commitment
Termination Date and the Final Maturity Date shall have been extended in respect
of Consenting Lenders and any Replacement Lender in accordance with Section
2.16(a), all references herein to the “Commitment Termination Date” and the
“Final Maturity Date” shall refer to the Commitment Termination Date or the
Final Maturity Date as so extended.

 

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

SECTION 3.1 Taxes.

 

(a) Any and all payments by the Borrower to each Lender, the Fronting Bank or
the Administrative Agent under this Agreement and any other Credit Document
shall be made free and clear of, and without deduction or withholding for any
Taxes except as required by law. In addition, the Borrower shall pay all Other
Taxes.

 

(b) The Borrower agrees to indemnify and hold harmless the LC Administrator, the
Fronting Bank, each Lender and the Administrative Agent for the full amount of
Taxes or Other Taxes (including any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section) paid by the Lenders, the
Fronting Bank or the Administrative Agent and any liability (including
penalties, interest, additions to tax and expenses) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted. Payment under this indemnification shall be made within 30
days after the date such Lender, the Fronting Bank or the Administrative Agent
makes written demand therefor.

 

(c) If the Borrower shall be required by law to deduct or withhold any Taxes or
Other Taxes from or in respect of any sum payable hereunder to any Lender, the
Fronting Bank or the Administrative Agent, provided that such Person has
provided the forms required in Section 9.10, then:

 

(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) such Lender, the
Fronting Bank or the Administrative Agent, as the case may be, receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made;

 

29



--------------------------------------------------------------------------------

(ii) the Borrower shall make such deductions and withholdings;

 

(iii) the Borrower shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable law;
and

 

(iv) the Borrower shall also pay, without duplication, each Lender, the Fronting
Bank or the Administrative Agent for the account of such Person, at the time
interest is paid, all additional amounts which such Person specifies as
reasonably necessary to preserve the after-tax yield such Person would have
received if such Taxes or Other Taxes had not been imposed.

 

(d) Within 30 days after the date of any payment by the Borrower of Taxes or
Other Taxes, the Borrower shall furnish the Administrative Agent the original or
a certified copy of a receipt evidencing payment thereof, or other evidence of
payment satisfactory to the Administrative Agent.

 

(e) If the Borrower is required to pay additional amounts to any Lender, the
Fronting Bank or the Administrative Agent pursuant to Section 3.1(c), then such
Person shall use reasonable efforts (consistent with legal and regulatory
restrictions) to change the jurisdiction of its Lending Office so as to
eliminate any such additional payment by the Borrower which may thereafter
accrue, if such change in the judgment of such Person is not otherwise
disadvantageous to such Person or inconsistent with such Person’s internal
policies.

 

(f) If the Administrative Agent, the Fronting Bank or any Lender receives a
refund in respect of Taxes or Other Taxes paid by the Borrower pursuant to this
Section 3.1, which in the good faith judgment of such Person is allocable to
such payment, it shall promptly pay such refund to the Borrower, net of all
out-of-pocket expenses of such Person incurred in obtaining such refund,
provided, however, that the Borrower agrees to promptly return such refund to
the applicable Person if it receives notice from such Person that such Person is
required to repay such refund. Nothing contained herein shall require the
Administrative Agent or any Lender to make its tax returns (or any other
information relating to its taxes which it deems confidential) available to the
Borrower.

 

SECTION 3.2 Illegality.

 

(a) If the Fronting Bank or any Lender determines that the introduction of any
Requirement of Law, or any change in any Requirement of Law, or in the
interpretation or administration of any Requirement of Law, in each case after
the date hereof, has made it unlawful, or that any central bank or other
Governmental Authority has asserted that it is unlawful, for the Fronting Bank
or any Lender or its applicable Lending Office to make or participate in any
Credit Extensions, then, on notice thereof by the Fronting Bank or such Lender
to the Borrower through the Administrative Agent, the obligation of all Lenders
to make or participate in Credit Extensions shall be suspended until the
Fronting Bank or such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist.

 

30



--------------------------------------------------------------------------------

(b) Before giving any notice to the Administrative Agent under this Section, the
Fronting Bank or the affected Lender shall designate a different Lending Office
with respect to its Credit Extensions if such designation will avoid the need
for giving such notice or making such demand and will not, in the judgment of
such Person, be illegal or otherwise disadvantageous to such Person or
inconsistent with such Person’s internal policies.

 

SECTION 3.3 Increased Costs and Reduction of Return.

 

(a) If the Fronting Bank or any Lender determines that, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation, in each case after the date hereof, or (ii) the compliance by the
Fronting Bank or Lender with any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law) after the
date hereof, there shall be any increase in the cost to the Fronting Bank or
such Lender of agreeing to make or making, funding or maintaining any Credit
Extensions, then the Borrower shall be liable for, and shall from time to time,
upon demand (with a copy of such demand to be sent to the Administrative Agent),
pay to the Administrative Agent for the account of the Fronting Bank or such
Lender, additional amounts as are sufficient to compensate such Lender for such
increased costs; provided that, to the extent such increased costs are not
specifically related to the Obligations, the Fronting Bank or such Lender is
charging such amounts to its customers on a non-discriminatory basis, provided
further that the Borrower shall not be obligated to pay any additional amounts
which were incurred by the Fronting Bank or such Lender more than 90 days prior
to the date of such request.

 

(b) If the Fronting Bank or any Lender shall have determined that (i) the
introduction of any Capital Adequacy Regulation, (ii) any change in any Capital
Adequacy Regulation, (iii) any change in the interpretation or administration of
any Capital Adequacy Regulation by any central bank or other Governmental
Authority charged with the interpretation or administration thereof, or (iv)
compliance by the Fronting Bank or such Lender (or its Lending Office) or any
corporation controlling the Fronting Bank or such Lender with any Capital
Adequacy Regulation, in each case after the date hereof, affects or would affect
the amount of capital required or expected to be maintained by the Fronting Bank
or such Lender or any corporation controlling the Fronting Bank or such Lender
and (taking into consideration the Fronting Bank’s or such Lender’s or such
corporation’s policies with respect to capital adequacy and the Fronting Bank’s
or such Lender’s desired return on capital) determines that the amount of such
capital is increased or its rate of return is decreased as a consequence of its
Commitment, Credit Extensions, or obligations under this Agreement, then, upon
demand of the Fronting Bank or such Lender to the Borrower through the
Administrative Agent, the Borrower shall pay to the Fronting Bank or such
Lender, from time to time as specified by the Fronting Bank or such Lender,
additional amounts sufficient to compensate the Fronting Bank or such Lender for
such increase; provided that to the extent such increased costs are not
specifically related to the Obligations, the Fronting Bank or such Lender is
charging such amounts to its customers on a non-discriminatory basis, provided
further that the Borrower shall not be obligated to pay any additional amounts
which were incurred by the Fronting Bank or such Lender more than 90 days prior
to the date of such request.

 

31



--------------------------------------------------------------------------------

SECTION 3.4 Certificates of Lenders. Any Person claiming reimbursement or
compensation under this Article III shall deliver to the Borrower (with a copy
to the Administrative Agent) a certificate setting forth in reasonable detail
the amount payable to such Person hereunder and such certificate shall be
conclusive and binding on the Borrower in the absence of manifest error.

 

SECTION 3.5 Substitution of Lenders. Upon the receipt by the Borrower from the
Fronting Bank or any Lender (an “Affected Lender”) of a claim for compensation
under Section 3.1, 3.2 or 3.3 the Borrower may: (a) request the Affected Lender
to use its reasonable efforts to obtain a replacement bank or financial
institution satisfactory to the Borrower to acquire and assume all or a ratable
part of all of such Affected Lender’s Credit Extensions and Commitment (a
“Substitute Lender”); (b) request one more of the other Lenders to acquire and
assume all or part of such Affected Lender’s Credit Extensions and Commitment;
or (c) designate a Substitute Lender. Any such designation of a Substitute
Lender under clause (a) or (b) shall be subject to the prior written consent of
the Administrative Agent (which consent shall not be unreasonably withheld).

 

SECTION 3.6 Survival. The agreements and obligations of the Borrower in this
Article III shall survive the payment of all other Obligations.

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to enter into this Agreement and to make Credit Extensions
hereunder, the Borrower represents and warrants to each Lender that:

 

SECTION 4.1 Due Organization, Authorization, etc. The Borrower and each of its
Subsidiaries (a) is a company duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, (b) is duly
qualified to do business and in good standing in each jurisdiction where,
because of the nature of its activities or properties, such qualification is
required except where the failure to qualify would not have a Material Adverse
Effect, which jurisdictions are set forth with respect to the Borrower and each
of its Subsidiaries on Schedule 4.1 as revised from time to time by the Borrower
pursuant to Section 5.1(m), (c) has the requisite company power and authority
and the right to own and operate its properties, to lease the property it
operates under lease, and to conduct its business as now and proposed to be
conducted, and (d) has obtained all material licenses, permits, consents or
approvals from or by, and has made all filings with, and given all notices to,
all Governmental Authorities having jurisdiction, to the extent required for
such ownership, operation and conduct (including, without limitation, the
consummation of the transactions contemplated by this Agreement) as to each of
the foregoing, except where the failure to do so would not have a Material
Adverse Effect. The execution, delivery and performance by the Borrower of this
Agreement and the consummation of the transactions contemplated hereby and
thereby are within its corporate powers and have been duly authorized by all
necessary corporate action (including, without limitation, shareholder approval,
if required). The Borrower has received all other material consents and
approvals (if any shall be required) necessary for such execution, delivery and
performance, and such execution, delivery and performance do not and will not
contravene or conflict with, or create a

 

32



--------------------------------------------------------------------------------

Lien (other than pursuant to the Loan Documents) or right of termination or
acceleration under, any Requirement of Law or Contractual Obligation binding
upon the Borrower. This Agreement and each of the Credit Documents is (or when
executed and delivered will be) the legal, valid, and binding obligation of the
Borrower enforceable against the Borrower in accordance with its respective
terms subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and general equity principles.

 

SECTION 4.2 Litigation and Contingent Liabilities. Except (a) as set forth
(including estimates of the dollar amounts involved) in Schedule 4.2 hereto, (b)
for claims which are covered by Insurance Policies, coverage for which has not
been denied in writing, (c) for claims which relate to Reinsurance Agreements
issued by the Borrower or its Subsidiaries which involve a potential liability
which does not exceed 10% of the Borrower’s Net Worth, and (d) for claims which
related to Reinsurance Agreements to which it is a party entered into by the
Borrower or its Subsidiaries in the ordinary course of business (referred to
herein as “Ordinary Course Litigation”), no claim, litigation (including,
without limitation, derivative actions), arbitration, governmental investigation
or proceeding or inquiry is pending or, to the knowledge of the Borrower,
threatened against the Borrower or its Subsidiaries (i) which would, if
adversely determined, have a Material Adverse Effect or (ii) which relates to
any of the transactions contemplated hereby. Other than any liability incident
to such claims, litigation or proceedings, the Borrower and its Subsidiaries
have no material Contingent Liabilities.

 

SECTION 4.3 Employee Benefit Plans. The Borrower has no Plans.

 

SECTION 4.4 Regulated Entities. Neither Parent nor the Borrower is an
“investment company” or a company “controlled by an investment company,” for the
purpose of the Investment Company Act of 1940, as amended. The Borrower is not
subject to regulation under the Public Utility Holding Act of 1935, the Federal
Power Act, the Interstate Commerce Act, any public utilities code, or any other
Requirement of Law limiting its ability to incur Debt.

 

SECTION 4.5 Regulations U and X. The Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock. None of the Borrower, any
Affiliate or any Person acting on its behalf has taken or will take action to
cause the execution, delivery or performance of this Agreement, the making or
existence of the Credit Extensions or the use of proceeds of the Credit
Extensions to violate Regulations U or X of the FRB.

 

SECTION 4.6 Proceeds. Letters of Credit issued hereunder will be used solely to
secure the Borrower’s obligations under Reinsurance Agreements. None of the
proceeds of such Letters of Credit will be used in violation of applicable law,
and none of such proceeds will be used, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any margin
stock as defined in Regulation U of the FRB.

 

SECTION 4.7 Business Locations. Schedule 4.7 as revised from time to time by the
Borrower pursuant to Section 5.1(m) lists each of the locations where the
Borrower and its Subsidiaries maintain an office, a place of business.

 

33



--------------------------------------------------------------------------------

SECTION 4.8 Accuracy of Information. All factual written information furnished
heretofore or contemporaneously herewith by or on behalf of the Borrower or
Parent to the Administrative Agent or the Lenders for purposes of or in
connection with this Agreement or any of the transactions contemplated hereby,
as supplemented to the date hereof, is and all other such factual written
information hereafter furnished by or on behalf of the Borrower or Parent to the
Administrative Agent or the Lenders will be, true and accurate in every material
respect on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information not misleading under the circumstances in which given.

 

SECTION 4.9 Subsidiaries. The Borrower has no Subsidiaries other than those
specified on Schedule 4.9.

 

SECTION 4.10 Insurance Licenses. Schedule 4.10 as revised from time to time by
the Borrower pursuant to Section 5.1(m) lists all of the jurisdictions in which
the Borrower and its Subsidiaries hold licenses (including, without limitation,
licenses or certificates of authority from applicable insurance departments),
permits or authorizations to transact insurance and reinsurance business
(collectively, the “Licenses”). Except as set forth on Schedule 4.10, to the
best of the Borrower’s knowledge, no such License is the subject of a proceeding
for suspension or revocation or any similar proceedings, there is no sustainable
basis for such a suspension or revocation, and no such suspension or revocation
is threatened by the Department. Schedule 4.10 as revised from time to time by
the Borrower pursuant to Section 5.1(m) indicates the line or lines of insurance
which the Borrower and its Subsidiaries is permitted to be engaged in with
respect to each License therein listed. Neither the Borrower nor any of its
Subsidiaries transact any insurance business, directly or indirectly, in any
jurisdiction other than those enumerated on Schedule 4.10 as revised from time
to time by the Borrower pursuant to Section 5.1(m) hereto, where such business
requires that the Borrower or any of its Subsidiaries obtain any license,
permit, governmental approval, consent or other authorization.

 

SECTION 4.11 Taxes. The Borrower and its Subsidiaries have filed by the required
filing date all tax returns that are required to be filed by it, and has paid or
provided adequate reserves for the payment of all material taxes, including,
without limitation, all payroll taxes and federal and state withholding taxes,
and all assessments payable by it that have become due, other than (a) those
that are not yet delinquent and are being contested in good faith by appropriate
proceedings and with respect to which reserves have been established, and are
being maintained, in accordance with GAAP or (b) those which the failure to file
or pay would not have a Material Adverse Effect. On the Effective Date there is
no ongoing audit by a taxing authority or, to the Borrower’s knowledge, other
governmental investigation of the tax liability of the Borrower and there is no
unresolved claim by a taxing authority concerning the Borrower’s tax liability,
for any period for which returns have been filed or were due. As used in this
Section 4.11, the term “taxes” includes all taxes of any nature whatsoever and
however denominated, including, without limitation, excise, import, governmental
fees, duties and all other charges, as well as additions to tax, penalties and
interest thereon, imposed by any government or instrumentality, whether federal,
state, local, foreign or other.

 

SECTION 4.12 Securities Laws. Neither the Borrower nor any Affiliate, nor to the
Borrower’s knowledge anyone acting on behalf of any such Person, has directly or
indirectly

 

34



--------------------------------------------------------------------------------

offered any interest in the Credit Extensions or any other Obligation for sale
to, or solicited any offer to acquire any such interest from, or has sold any
such interest to any Person that would cause the issuance or sale of the Credit
Extensions to be required to be registered under the Securities Act of 1933, as
amended.

 

SECTION 4.13 Compliance with Laws. Neither the Borrower nor any of its
Subsidiaries is in violation of any law, ordinance, rule, regulation, order,
policy, guideline or other requirement of any Governmental Authority, where the
effect of such violation could reasonably be expected to have a Material Adverse
Effect on the Borrower and, to the best of the Borrower’s knowledge, no such
violation has been alleged and the Borrower and each of its Subsidiaries (i) has
filed in a timely manner all reports, documents and other materials required to
be filed by it with any Governmental Authority, if such failure to so file could
reasonably be expected to have a Material Adverse Effect; and the information
contained in each of such filings is true, correct and complete in all material
respects and (ii) has retained all records and documents required to be retained
by it pursuant to any law, ordinance, rule, regulation, order, policy, guideline
or other requirement of any Governmental Authority, if the failure to so retain
such records and documents could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 4.14 Financial Condition. The audited consolidated financial statements
of the Borrower as at December 31, 2002 and the unaudited consolidated financial
statements of the Borrower as at June 30, 2003, copies of which have been
delivered to the Lenders, are true and correct in all material respects, have
been prepared in accordance with GAAP consistently applied throughout the
periods involved (except as disclosed therein) and present fairly the
consolidated financial condition of the Borrower and its Subsidiaries at such
date and the result of its operations for the periods then ended.

 

SECTION 4.15 Insurance Act. The Borrower has not received any direction or other
notification by the Minister pursuant to Section 32 of Insurance Act, 1978 of
Bermuda.

 

SECTION 4.16 First Priority Security Interest. The Administrative Agent, for the
benefit of the Lenders, has a first priority perfected security interest in the
collateral pledged by the Borrower pursuant to the Security Agreement.

 

SECTION 4.17 Tax Shelter Regulations. The Borrower does not intend to treat the
Letters of Credit as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4). In the event the Borrower determines to
take any action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof. If the Borrower so notifies the Administrative
Agent, the Borrower acknowledges that one or more of the Lenders may treat its
Letters of Credit as part of a transaction that is subject to Treasury
Regulation Section 301.6112-1, and such Lender or Lenders, as applicable, will
maintain the list and other records required by such Treasury Regulation.

 

35



--------------------------------------------------------------------------------

ARTICLE V.

 

AFFIRMATIVE COVENANTS

 

Until the LC Obligations and all other Obligations are paid in full, and until
the Final Maturity Date, the Borrower agrees that, unless at any time the
Required Lenders shall otherwise expressly consent in writing, it will:

 

SECTION 5.1 Reports, Certificates and Other Information. Furnish or cause to be
furnished to the Administrative Agent and the Lenders:

 

(a) GAAP Financial Statements:

 

(i) Within 45 days after the close of each of the first three Fiscal Quarters of
each Fiscal Year (A) of the Borrower, a copy of the unaudited consolidated
balance sheets of the Borrower and its Subsidiaries, as of the close of such
quarter and the related statements of income and cash flows for that portion of
the Fiscal Year ending as of the close of such Fiscal Quarter, all prepared in
accordance with GAAP (subject to normal year-end adjustments) and accompanied by
the certification of an Executive Officer of the Borrower that all such
financial statements are complete and correct and present fairly in accordance
with GAAP (subject to normal year-end adjustments) the consolidated results of
operations and cash flows of the Borrower and its Subsidiaries as at the end of
such Fiscal Quarter and for the period then ended and (B) of the Parent, a copy
of the unaudited consolidated and consolidating balance sheets of the Parent, as
of the close of such quarter and the related consolidated and consolidating
statements of income and cash flows for that portion of the Fiscal Year ending
as of the close of such Fiscal Quarter, all prepared in accordance with GAAP
(subject to normal year-end adjustments) and accompanied by the certification of
an Executive Officer of the Parent that all such financial statements are
complete and correct and present fairly in accordance with GAAP (subject to
normal year-end adjustments) the consolidated results of operations and cash
flows of the Parent as at the end of such Fiscal Quarter and for the period then
ended.

 

(ii) Within 90 days after the close of each Fiscal Year (A) of the Borrower, a
copy of the annual audited consolidated financial statements of the Borrower and
its Subsidiaries consisting of balance sheets and statements of income and
retained earnings and cash flows, setting forth in comparative form in each case
the figures for the previous Fiscal Year, which financial statements shall be
prepared in accordance with GAAP, certified without material qualification by
KPMG Peat Marwick or any other firm of independent certified public accountants
of recognized national standing selected by the Borrower and reasonably
acceptable to the Required Lenders that all such financial statements are
complete and correct and present fairly in accordance with GAAP the financial
position and the results of operations and cash flows of the Borrower and its
Subsidiaries as at the end of such year and for the period then ended and (B) of
the Parent, a copy of the annual audited financial statements of the Parent
consisting of consolidated and consolidating balance sheets and consolidated and
consolidating statements of income and retained earnings and cash flows, setting
forth in comparative form in each case the figures for the previous Fiscal Year,
which financial statements shall be prepared in accordance with GAAP, certified
without material qualification by KPMG Peat Marwick or any other firm of
independent certified public accountants of recognized national standing
selected by the Parent and reasonably acceptable to the

 

36



--------------------------------------------------------------------------------

Required Lenders that all such financial statements are complete and correct and
present fairly in accordance with GAAP the financial position and the results of
operations and cash flows of the Parent as at the end of such year and for the
period then ended.

 

(b) Tax Returns. If requested by the Administrative Agent, copies of all
federal, state, local and foreign tax returns and reports in respect of income,
franchise or other taxes on or measured by income (excluding sales, use or like
taxes) filed by the Borrower and its Subsidiaries.

 

(c) SAP Financial Statements. Within 5 days after the date filed with the
Minister for each of its Fiscal Years, but in any event within 120 days after
the end of each Fiscal Year of the Borrower a copy of the Annual Statement of
the Borrower and each of its Subsidiaries for such Fiscal Year prepared in
accordance with SAP and accompanied by the certification of an Executive Officer
of the Borrower that such financial statement is complete and correct and
presents fairly in accordance with SAP the financial position of the Borrower or
such Subsidiary for the period then ended.

 

(d) Monthly Report and Borrowing Base Certificate. As soon as available, but in
any event within 10 days after the end of each calendar month of each Fiscal
Year, (i) a report listing each of the Borrower’s Eligible Investments and
Private Fund Investments, (ii) a report listing each of Borrower’s Unencumbered
Assets and calculating the Unencumbered Asset Reserve Requirement and (iii) a
Borrowing Base Certificate executed by an Executive Officer. For purposes of
such report and of completing the Borrowing Base Certificate, each Eligible
Investment and Private Fund Investment shall be valued based on its Fair Market
Value as at the last Business Day of the calendar month for which such report or
Borrowing Base Certificate is being delivered.

 

(e) Projections. As soon as available, but not later than March 31 of each year,
commencing with the year 2004, a three-year projection of the Borrower’s results
covering the then-current Fiscal Year and each of the next two Fiscal Years.

 

(f) Reports to Shareholders. Promptly upon the filing or making thereof copies
of (i) all financial statements and reports that Parent or the Borrower sends to
its shareholders or its other holders of Debt; (ii) copies of all financial
statements and regular, periodic or special reports that Parent or the Borrower
may make to, or file with, any Government Authority.

 

(g) Additional Borrowing Base Certificates. Promptly, at the request of the
Administrative Agent, a Borrowing Base Certificate for any given Business Day
executed by an Executive Officer of the Borrower.

 

(h) Notice of Default, etc. Immediately after an Executive Officer of the
Borrower knows or has reason to know of the existence of any Default, or any
development or other information which would have a Material Adverse Effect,
telephonic or telegraphic notice specifying the nature of such Default or
development or information, including the anticipated effect thereof, which
notice shall be promptly confirmed in writing within two (2) Business Days.

 

37



--------------------------------------------------------------------------------

(i) Other Information. The following certificates and other information related
to the Borrower:

 

(i) Within five (5) Business Days of receipt, a copy of any financial
examination reports by a Governmental Authority with respect to the Borrower or
any of its Subsidiaries relating to the insurance business of the Borrower
(when, and if, prepared); provided, the Borrower shall only be required to
deliver any interim report hereunder at such time as Borrower has knowledge that
a final report will not be issued and delivered to the Administrative Agent
within 90 days of any such interim report.

 

(ii) Copies of all filings (other than nonmaterial filings) with Governmental
Authorities by the Borrower or any of its Subsidiaries not later than five (5)
Business Days after such filings are made, including, without limitation,
filings which seek approval of Governmental Authorities with respect to
transactions between the Borrower or any of its Subsidiaries and its Affiliates.

 

(iii) Within five (5) Business Days of such notice, notice of proposed or actual
suspension, termination or revocation of any material License of the Borrower or
any of its Subsidiaries by any Governmental Authority or of receipt of notice
from any Governmental Authority notifying the Borrower or any of its
Subsidiaries of a hearing relating to such a suspension, termination or
revocation, including any request by a Governmental Authority which commits the
Borrower or any of its Subsidiaries to take, or refrain from taking, any action
or which otherwise materially and adversely affects the authority of the
Borrower or any of its Subsidiaries to conduct its business.

 

(iv) Within five (5) Business Days of such notice, notice of any pending or
threatened investigation or regulatory proceeding (other than routine periodic
investigations or reviews) by any Governmental Authority concerning the
business, practices or operations of the Borrower or any of its Subsidiaries.

 

(v) Promptly, notice of any actual or, to the best of the Borrower’s knowledge,
proposed material changes in the Insurance Code governing the investment or
dividend practices of the Borrower.

 

(vi) Promptly after the Borrower has notified the Administrative Agent of any
intention by the Borrower to treat the Letters of Credit as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4), a
duly completed copy of IRS Form 8886 or any successor forms.

 

(vii) Promptly, such additional financial and other information as the
Administrative Agent may from time to time reasonably request.

 

(j) Compliance Certificates. Concurrently with the delivery to the
Administrative Agent of the GAAP financial statements under Sections 5.1(a)(i)
and 5.1(a)(ii), for each Fiscal Quarter and Fiscal Year of the Borrower, and at
any other time no later than ten (10) Business Days following a written request
of the Administrative Agent, a duly completed Compliance Certificate, signed by
the chief financial officer, treasurer or senior vice president of the Borrower.

 

38



--------------------------------------------------------------------------------

(k) Notice of Litigation, License, etc. Promptly upon learning of the occurrence
of any of the following, written notice thereof, describing the same and the
steps being taken by the Borrower with respect thereto: (i) the institution of,
or any adverse determination in, any litigation, arbitration proceeding or
governmental proceeding which could, if adversely determined, be reasonably
expected to have a Material Adverse Effect and which is not Ordinary Course
Litigation, (ii) the institution of, or any adverse determination in, any
litigation or arbitration proceeding with respect to a Reinsurance Agreement
issued by the Borrower or any of its Subsidiaries involving unreserved claims in
excess of 10% of the Borrower’s Net Worth, (iii) the commencement of any dispute
which might lead to the modification, transfer, revocation, suspension or
termination of this Agreement or any Credit Document or (iv) any event which
could be reasonably expected to have a Material Adverse Effect.

 

(l) Insurance Reports. Within five (5) Business Days of receipt of such notice
by the Borrower, written notice of any cancellation or material adverse change
in any material Insurance Policy carried by the Borrower.

 

(m) Updated Schedules. From time to time, and in any event concurrently with
delivery of the financial statements under Section 5.1(a)(i) and (ii), revised
Schedules 4.1, 4.7, and 4.10, if applicable, showing changes from the Schedules
previously delivered.

 

(n) Other Information. From time to time such other information concerning the
Borrower as the Administrative Agent or any Lender through the Administrative
Agent may reasonably request.

 

SECTION 5.2 Corporate Existence; Foreign Qualification. Do and cause to be done
at all times all things necessary to (a) maintain and preserve the corporate
existence of the Borrower and each of its Subsidiaries, (b) be, and ensure that
the Borrower and each of its Subsidiaries is, duly qualified to do business and
be in good standing as a foreign corporation in each jurisdiction where the
nature of its business makes such qualification necessary unless the failure to
be so qualified would not have a Material Adverse Effect, and (c) do or cause to
be done all things necessary to preserve and keep in full force and effect the
Borrower’s corporate existence.

 

SECTION 5.3 Books, Records and Inspections. (a) Maintain, and cause its
Subsidiaries to maintain materially complete and accurate books and records in
accordance with GAAP and SAP, (b) permit access at reasonable times by the
Administrative Agent to its books and records, (c) permit the Administrative
Agent or its designated representative to inspect at reasonable times its
properties and operations, and (d) permit the Administrative Agent to discuss
its business, operations and financial condition with its officers and its
independent accountants.

 

SECTION 5.4 Insurance. Maintain Insurance Policies to such extent and against
such hazards and liabilities as is required by law.

 

39



--------------------------------------------------------------------------------

SECTION 5.5 Taxes and Liabilities. Pay, and cause each Subsidiary to pay, when
due all material taxes, assessments and other material liabilities except as
contested in good faith and by appropriate proceedings with respect to which
reserves have been established, and are being maintained, in accordance with
GAAP if and so long as such contest could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.6 Compliance with Laws. Comply, and cause each Subsidiary to comply
(a) with all federal and local laws, rules and regulations related to its
businesses (including, without limitation, the establishment of all insurance
reserves required to be established under SAP and applicable laws restricting
the investments of the Borrower and its Subsidiaries), and (b) with all
Contractual Obligations binding upon it, except where failure to so comply would
not in the aggregate have a Material Adverse Effect on the Borrower.

 

SECTION 5.7 Maintenance of Permits. Maintain, and cause each Subsidiary to
maintain, all permits, licenses and consents as may be required for the conduct
of its business by any federal or local government agency or instrumentality
except where failure to maintain the same could not reasonably be expected to
have a Material Adverse Effect.

 

SECTION 5.8 Conduct of Business. Engage, and cause each Subsidiary to engage,
primarily in the same business or businesses described in the Borrower’s 2000
Annual Report.

 

SECTION 5.9 Use of Letters of Credit. The Borrower shall request letters of
credit only to support its obligations under Reinsurance Agreements.

 

SECTION 5.10 Further Assurances. Promptly upon the request of the Administrative
Agent, the Borrower shall execute, acknowledge, deliver and record and do any
and all such further acts and deeds as the Administrative Agent may reasonably
request from time to time in order to insure that the obligations of the
Borrower hereunder are secured by a first priority perfected interest in the
assets of the Borrower stated to be pledged pursuant to the Security Agreement
and to perfect and maintain the validity, effectiveness and priority of the
Security Agreement and the Liens intended to be created thereby.

 

ARTICLE VI.

 

NEGATIVE COVENANTS

 

Until the LC Obligations and all other Obligations are paid in full and until
the Final Maturity Date, the Borrower agrees that, unless at any time the
Required Lenders shall otherwise expressly consent in writing, it will:

 

SECTION 6.1 Net Worth. Not permit the Net Worth of (a) the Borrower to be less
than $561,110,400 and (b) the Parent to be less than $475,327,200.

 

SECTION 6.2 Unencumbered Asset Reserve Requirement. Not permit the Fair Market
Value of the Unencumbered Assets to be less than the greater of (x) $35,000,000
and (y) an amount equal to the amount which would represent the impact of a 100
basis point increase in the interest rates on the Borrower’s Investments;
provided, however that in calculating the Fair Market Value of Unencumbered
Assets, no more than 50% of the Fair Market Value of Unencumbered Assets shall
be attributable to MDS Shares (“Unencumbered Asset Reserve Requirement”).

 

40



--------------------------------------------------------------------------------

SECTION 6.3 Debt. Not, and not permit any Subsidiary to, incur any Debt other
than (a) Debt under this Agreement; (b) Purchase Money Debt provided the
aggregate principal amount outstanding at any time does not exceed $500,000; (c)
Debt pursuant to Capitalized Leases provided such Leases do not cover any
property other than property acquired in connection therewith and the aggregate
principal amount of all such Debt outstanding at any time does not exceed
$1,500,000; (d) Hedging Obligations entered into in the ordinary course of
business in order to hedge currency, commodity or interest rate risks, and not
for purposes of speculation; (e) Debt for standby letters of credit which have
been, or may be from time to time in the future, issued to insurance or
reinsurance cedents in the ordinary course of business; (f) Debt in connection
with Total Return Equity Swaps provided the proceeds of such Debt is invested in
assets of the type described in the definition of Eligible Investments; and (g)
Debt not included in paragraphs (a) through (f) which does not exceed at any
time; in the aggregate, $1,000,000.

 

SECTION 6.4 Mergers, Consolidations and Sales. Not, and not permit any
Subsidiary to, (a) merge or consolidate, (b) purchase or otherwise acquire all
or substantially all of the assets or stock of any class of, or any partnership
or joint venture interest in, any other Person provided that the Borrower may
make any such purchase or acquisition provided (i) no Default or Event of
Default has occurred and is continuing or would result from such purchase or
acquisition, (ii) the Borrower provides the Lenders with a pro forma Compliance
Certificate giving effect to such purchase or acquisition and (iii) the
aggregate purchase price of all such purchases and acquisitions after the date
hereof does not exceed $75,000,000, or (c) sell, transfer, convey or lease all
or any substantial part of its assets, other than (i) any sale, transfer,
conveyance or lease in the ordinary course of business, (ii) any sale or
assignment of receivables, (iii) any sale, transfer, conveyance or lease not in
the ordinary course of business provided the aggregate fair market value of all
such sales, transfers, conveyances or leases after the date hereof does not
exceed $75,000,000 and (iv) Total Return Equity Swaps permitted under Section
6.3(f).

 

SECTION 6.5 Other Agreements. Not enter into any agreement containing any
provision which would be violated or breached by the performance of obligations
hereunder or under any instrument or document delivered or to be delivered by it
hereunder or in connection herewith.

 

SECTION 6.6 Transactions with Affiliates. Not, and not permit any Subsidiary to,
enter into, or cause, suffer or permit to exist, directly or indirectly, any
arrangement, transaction or contract with any of its Affiliates other than that
described in Schedule 6.6 unless such arrangement, transaction or contract is on
an arm’s length basis.

 

SECTION 6.7 Liens. Not create or permit to exist, nor allow any of its
Subsidiaries to create or permit to exist, any Lien with respect to any assets
now or hereafter existing or acquired, except the following: (i) Liens for
current taxes not delinquent or for taxes being contested in good faith and by
appropriate proceedings and with respect to which adequate reserves have been
established, and are being maintained, in accordance with GAAP, (ii) easements,
party wall agreements, rights of way, restrictions, minor defects or
irregularities in

 

41



--------------------------------------------------------------------------------

title and other similar Liens not interfering in any material respect with the
ordinary course of the business of such Person; (iii) Liens incurred in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance or other forms of governmental insurance or benefits and
Liens pursuant to letters of credit or other security arrangements in connection
with such insurance or benefits, (iv) mechanics’, workers’, materialmen’s,
landlord liens and other like Liens arising in the ordinary course of business
in respect of obligations which are not delinquent or which are being contested
in good faith and by appropriate proceedings and with respect to which adequate
reserves have been established, and are being maintained, in accordance with
GAAP, (v) Liens listed on Schedule 6.7 in effect on the date hereof; (vi)
attachments, judgments and other similar Liens for sums not exceeding $5,000,000
(excluding any portion thereof which is covered by insurance so long as the
insurer is reasonably likely to be able to pay and has accepted a tender of
defense and indemnification without reservation of rights); (vii) attachments,
judgments and other similar Liens for sums of $5,000,000 or more (excluding any
portion thereof which is covered by insurance so long as the insurer is
reasonably likely to be able to pay and has accepted a tender of defense and
indemnification without reservation of rights) provided the execution or other
enforcement of such Liens is effectively stayed and claims secured thereby are
being actively contested in good faith and by appropriate proceedings and have
been bonded off; (viii) Liens on cash and Investments (other than Collateral)
pursuant to trusts or other security arrangements in connection with Reinsurance
Agreements and Liens securing Debt permitted under Section 6.3(e); (ix) Liens in
connection with Debt permitted under Section 6.3(f); (x) Liens in favor of the
Administrative Agent for the benefit of the Lenders; (xi) Purchase Money Liens
securing Purchase Money Debt permitted under Section 6.3(b); (xii) any interest
or title of a lessor in assets subject to any Capitalized Lease or operating
lease which is permitted under this Agreement; and (xiii) Liens not permitted by
any other clause of this Section 6.7 securing Debt in an aggregate amount not to
exceed $250,000, provided any Liens granted (other than Liens pursuant to
Section 6.7(x)) do not extend to any Collateral and after giving effect to all
Liens under clauses (viii) through (xiii), there are Unencumbered Assets
sufficient to ensure compliance with Section 6.2.

 

SECTION 6.8 Restrictions On Negative Pledge Agreements. Not create, incur or
assume any agreement to which it is a signatory, other than this Agreement which
places any restrictions upon the right of the Borrower to sell, pledge or
otherwise dispose of any material portion of its properties now owned or
hereafter acquired (other than with respect to property secured by Liens
permitted under Section 6.7) except for such restrictions imposed under this
Agreement or by federal or state laws upon the right of the Borrower to sell,
pledge or otherwise dispose of securities owned by it.

 

SECTION 6.9 Dividends, Etc. Not (a) declare or pay any dividends on any of its
Capital Stock, (b) purchase or redeem any Capital Stock of Parent or any of its
Subsidiaries or any warrants, options or other rights in respect of such stock,
or (c) set aside funds for any of the foregoing, except that the Borrower may
declare or pay dividends on any of its Capital Stock provided no Default or
Event of Default has occurred and is continuing on the date of or would result
from such declaration or payment.

 

SECTION 6.10 Eligible Investments. The Borrower shall not permit:

 

42



--------------------------------------------------------------------------------

(a) the minimum weighted average credit quality rating of the Eligible
Investments to be less than AA/Aa2 or the equivalent; or

 

(b) the Eligible Investments to exceed the Concentration Limits;

 

provided, however, that the Borrower shall not be in violation of this Section
6.10 if such violation occurs as a result of a change in the Fair Market Value
or ratings of such Eligible Investments (as opposed to a change in the makeup of
such Eligible Investments) unless such deficiency exists for thirty days.

 

ARTICLE VII.

 

EVENTS OF DEFAULT AND THEIR EFFECT

 

SECTION 7.1 Events of Default. Each of the following shall constitute an Event
of Default under this Agreement:

 

(a) Non-Payment of Credit Extension. Default in the payment when due of any LC
Borrowing.

 

(b) Non-Payment of Interest, Fees, etc. Default, and continuance thereof for
three (3) Business Days, in the payment when due of fees or of any other amount
payable hereunder or under the Credit Documents.

 

(c) Non-Payment of Other Debt. (i) Default in the payment when due (subject to
any applicable grace period), whether by acceleration or otherwise, of any other
Debt of, or guaranteed by, the Borrower if the aggregate amount of Debt of the
Borrower which is accelerated or due and payable, or which (subject to any
applicable grace period) may be accelerated or otherwise become due and payable,
by reason of such default or defaults is $5,000,000 or more, or (ii) default in
the performance or observance of any obligation or condition with respect to any
such other Debt of, or guaranteed by, the Borrower if the effect of such default
or defaults is to accelerate the maturity (subject to any applicable grace
period) of any such Debt of $5,000,000 or more in the aggregate or to permit the
holder or holders of such Debt of $5,000,000 or more in the aggregate, or any
trustee or agent for such holders, to cause such Debt to become due and payable
prior to its expressed maturity.

 

(d) Other Material Obligations. Except for obligations covered under other
provisions of this Article VII, default in the payment when due, or in the
performance or observance of, any material obligation of, or material condition
agreed to by, the Borrower with respect to any material purchase or lease
obligation of $5,000,000 or more (unless the existence of any such default is
being contested by the Borrower in good faith and by appropriate proceedings and
the Borrower has established, and is maintaining, adequate reserves therefor in
accordance with GAAP) which default continues for a period of 30 days.

 

(e) Bankruptcy, Insolvency, etc. (i) Parent or the Borrower becomes insolvent or
generally fails to pay, or admits in writing its inability to pay, debts as they
become due; (ii) there shall be commenced by or against any of such Persons any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to

 

43



--------------------------------------------------------------------------------

bankruptcy, insolvency, supervision, conservatorship, liquidation,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, rehabilitation, conservation, supervision, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, obligations or liabilities, or (B) seeking
appointment of a receiver, trustee, custodian, rehabilitator, conservator,
supervisor, liquidator or other similar official for it or for all or any
substantial part of its assets, in each case which (1) results in the entry of
an order for relief or any such adjudication or appointment or (2) if filed
against such Person, remains undismissed, undischarged or unstayed for a period
of 60 days; or (iii) there shall be commenced against any of such Persons any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) any of such Persons shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause(ii) or (iii) above; or (v)
any Governmental Authority shall issue any order of conservation, supervision or
any other order of like effect relating to any of such Persons.

 

(f) Financial Statements. Failure by the Borrower to comply with its covenants
set forth in Section 5.1 and continuance of such failure for five Business Days
after notice thereof from the Administrative Agent.

 

(g) Specific Defaults. Failure by the Borrower to comply with its covenants set
forth in Sections 5.9, 6.1, 6.3, 6.4, 6.6, 6.7(viii), 6.7(ix), 6.7(x), 6.7(xi),
6.7(xii), 6.7 (xiii), 6.8 or 6.9.

 

(h) Non-compliance With Other Provisions. Failure by the Borrower to comply with
or to perform any provision of this Agreement or the other Credit Documents (and
not constituting an Event of Default under any of the other provisions of this
Article VII) and continuance of such failure for 30 days after notice thereof
from the Administrative Agent to the Borrower.

 

(i) Warranties and Representations. Any warranty or representation made by or on
behalf of the Borrower herein or in any Credit Document is inaccurate or
incorrect or is breached or false or misleading in any material respect as of
the date such warranty or representation is made; or any schedule, certificate,
financial statement, report, notice, or other instrument furnished by or on
behalf of Borrower to the Administrative Agent or the Lenders is false or
misleading in any material respect on the date as of which the facts therein set
forth are stated or certified.

 

(j) Employee Benefit Plans. The Borrower establishes any Plan.

 

(k) Credit Documents. The Security Agreement or any other Credit Document shall
cease to be in full force and effect with respect to the Borrower, the Borrower
shall fail (subject to any applicable grace period) to comply with or to perform
any applicable provision of the Security Agreement, any action shall be taken by
or on behalf of the Borrower or any Affiliate thereof to discontinue any of the
Credit Documents or to contest the validity, binding nature or enforceability of
any thereof or the Administrative Agent shall fail to have a first priority
perfected Lien on any collateral granted under the Security Agreement.

 

44



--------------------------------------------------------------------------------

(l) Change in Control. A Change in Control occurs.

 

(m) Judgments. A final judgment or judgments which exceed an aggregate of
$5,000,000 (excluding any portion thereof which is covered by insurance so long
as the insurer is reasonably likely to be able to pay and has accepted a tender
of defense and indemnification without reservation of rights) shall be rendered
against the Borrower and shall not have been discharged or vacated or had
execution thereof stayed pending appeal within 60 days after entry or filing of
such judgment(s).

 

SECTION 7.2 Effect of Event of Default. If any Event of Default described in
Section 7.1(e) shall occur, all Obligations shall become immediately due and
payable, and the Borrower shall become immediately obligated to deliver to the
Administrative Agent cash collateral in an amount equal to the outstanding LC
Obligations all without notice of any kind; and, in the case of any other Event
of Default, the Administrative Agent may, and upon the written request of the
Required Lenders shall, terminate the Commitments hereunder and declare all or
any portion of the Obligations to be due and payable, and/or demand that the
Borrower immediately deliver to the Administrative Agent Cash and Cash
Equivalents in an amount equal to 102% of the outstanding LC Obligations
whereupon the Commitments shall terminate and all or such portion of the
Obligations shall become immediately due and payable, and/or demand that the
Borrower immediately deliver to the Administrative Agent Cash and Cash
Equivalents in an amount equal to the outstanding LC Obligations all without
further notice of any kind. The Administrative Agent shall promptly advise the
Borrower of any such declaration but failure to do so shall not impair the
effect of such declaration. Notwithstanding the foregoing, the effect as an
Event of Default of any event described in Section 7.1(a) may not be waived
except by consent of all of the Lenders and acknowledged by the Administrative
Agent in writing.

 

SECTION 7.3 LC Collateral Account.

 

(a) If at any time after the Borrower has been required to deposit amounts in
the LC Collateral Account pursuant to Section 2.12, the Administrative Agent
determines that the amount on deposit in the LC Collateral Account is less than
the amount of the outstanding LC Obligations at such time, the Administrative
Agent may demand the Borrower to deposit, and the Borrower shall, upon such
demand and without any further notice, pay to the Administrative Agent for
deposit in the LC Collateral Account, funds necessary to cure any shortfall.

 

(b) The Administrative Agent may, at any time or from time to time, after funds
are deposited in the LC Collateral Account apply such funds to the payment of
the Obligations then due and payable by the Borrower to the Fronting Bank, the
Lenders or the Administrative Agent under the Credit Documents.

 

(c) Neither the Borrower nor any Person claiming on behalf of or through the
Borrower shall have any right to withdraw any of the funds held in the LC
Collateral Account until all of the Obligations have been indefeasibly paid in
full, the Commitments have been terminated and all Letters of Credit have been
terminated or expired, at which time any funds remaining in the LC Collateral
Account shall be returned by the Administrative Agent to the Borrower.

 

45



--------------------------------------------------------------------------------

ARTICLE VIII.

 

CONDITIONS

 

SECTION 8.1 Conditions to Occurrence of the Effective Date. The occurrence of
the Effective Date shall be subject to receipt by the Administrative Agent of
all of the following, each duly executed and dated the Effective Date (or such
earlier date as shall be satisfactory to the Administrative Agent), each in form
and substance satisfactory to the Administrative Agent (with sufficient copies
for each Lender):

 

(a) This Agreement. This Agreement executed by each party thereto.

 

(b) Credit Documents. The Security Agreement executed by the parties thereto,
together with such financing statements, control agreements (with respect to the
Custody Account) or other acknowledgment forms as are necessary to perfect the
Administrative Agent’s Lien on any collateral granted under the Security
Agreement.

 

(c) Organization Documents, Resolutions. Certified copies of the Organization
Documents of the Borrower and resolutions of the Board of Directors of the
Borrower authorizing the execution, delivery and performance, respectively, of
those documents and matters required of it with respect to this Agreement or the
other Credit Documents.

 

(d) Incumbency and Signatures. A certificate of an Authorized Officer certifying
the names of the individual or individuals authorized to sign this Agreement and
the other Credit Documents, together with a sample of the true signature of each
such individual. (The Lenders may conclusively rely on each such certificate
until formally advised by a like certificate of any changes therein.)

 

(e) Opinion of Counsel. An opinion of counsel of the Borrower, addressed to the
Administrative Agent, the LC Issuer and the Lenders from each of (i) Akin Gump
Strauss Hauer & Feld LLP, New York counsel to the Borrower and (ii) Conyers,
Dill and Pearman, Bermuda counsel to the Borrower, each in form and substance
satisfactory to the Administrative Agent.

 

(f) Certificate. Certificate of an Executive Officer dated as of the Effective
Date stating that: (i) that there are no material insurance regulatory
proceedings pending or threatened against the Borrower in any jurisdiction; (ii)
no Default or Event of Default exists or will result from the initial Credit
Extension; and (iii) there has occurred since December 31, 2002, no event or
circumstance that has resulted or in the judgment of such Executive Officer
could reasonably be expected to result in a Material Adverse Effect.

 

(g) Process Agent. Evidence that the Borrower has appointed CT Corporation as
its agent for service of process pursuant to Section 10.18.

 

(h) Fees. The Borrower shall have paid to the Administrative Agent any amounts
due pursuant to the Fee Letter.

 

(i) Other. Such other documents as the Administrative Agent may reasonably
request.

 

46



--------------------------------------------------------------------------------

SECTION 8.2 Conditions to All Credit Extensions. The obligation of the Lenders
to make all Credit Extensions shall be subject to the prior or concurrent
satisfaction (in form and substance satisfactory to the Administrative Agent) of
each of the conditions precedent set forth below:

 

(a) LC Application/Borrowing Base Certificate. The Borrower shall have delivered
an LC Application and a Borrowing Base Certificate calculated as of the most
recent Business Day.

 

(b) No Default. No Default or Event of Default shall have occurred and be
continuing or will result from the making of the Credit Extensions and no
Default or Event of Default shall have occurred and be continuing under the
Credit Documents or will result from the making of the Credit Extensions.

 

(c) Warranties and Representations. (i) All warranties and representations
contained in this Agreement (other than Section 4.2 except in the case of the
initial Credit Extension) shall be true and correct in all material respects as
of the date of any Credit Extension, with the same effect as though made on the
date of and concurrently with the making of such Credit Extension (except where
such representation speaks as of specified date) and (ii) all covenants
contained herein and in such documents to be performed by each of the parties
thereto (other than the Administrative Agent or the Lenders) prior to the date
of any Credit Extension shall have been performed.

 

(d) Litigation. (i) No litigation (including, without limitation, derivative
actions), arbitration, governmental investigation or proceeding or inquiry shall
be, on the date of any Credit Extension, pending, or to the knowledge of the
Borrower, threatened which seeks to enjoin or otherwise prevent the consummation
of, or to recover any damages or to obtain material relief as a result of, the
transactions contemplated hereunder or, in the reasonable opinion of the
Required Lenders, could be reasonably expected to be materially adverse to any
of the parties to this Agreement and which is not Ordinary Course Litigation,
and (ii) in the reasonable opinion of the Required Lenders, no material adverse
development shall have occurred in any litigation (including, without
limitation, derivative actions), arbitration, government investigation or
proceeding or inquiry with respect to any Reinsurance Agreement issued by the
Borrower or its Subsidiaries in which the unreserved potential liability is in
excess of 10% of the Borrower’s Net Worth or disclosed in Schedule 4.2 which is
likely to have a Material Adverse Effect.

 

(e) Fees. The fees referred to in Section 2.13 which are due and payable on or
prior to the Effective Date or the date of any Credit Extension shall have been
paid to the Administrative Agent, where applicable, for the benefit of the
Lenders.

 

(f) Material Adverse Effect. There shall not have occurred any event which, in
the reasonable judgment of the Required Lenders, constitutes a Material Adverse
Effect.

 

47



--------------------------------------------------------------------------------

ARTICLE IX.

 

THE ADMINISTRATIVE AGENT

 

SECTION 9.1 Appointment and Authorization.

 

(a) Each Lender hereby irrevocably (subject to Section 9.9) appoints, designates
and authorizes the Administrative Agent to take such action on its behalf under
the provisions of this Agreement and each other Credit Document and to exercise
such powers and perform such duties as are expressly delegated to it by the
terms of this Agreement or any other Credit Document, together with such powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Credit Document,
the Administrative Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall the Administrative Agent have or be
deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Credit Document or otherwise exist
against the Administrative Agent.

 

(b) The LC Administrator shall act on behalf of the Lenders with respect to any
Letters of Credit issued by the Lenders and the documents associated therewith
and shall have all of the benefit and immunities provided to the Agent in this
Article IX with respect to any acts taken or omissions suffered by such LC
Administrator in connection with Letters of Credit issued by the Lenders or
proposed to be issued by the Lenders and the application and agreements for
letters of credit pertaining to the Letters of Credit as fully as if the term
“Administrative Agent”, as used in this Article IX, included the LC
Administrator with respect to such acts or omissions.

 

SECTION 9.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Credit Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

 

SECTION 9.3 Liability of Administrative Agent. None of the Agent-Related Persons
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Credit Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), or (b) be responsible in any manner to any of the Lenders for any
recital, statement, representation or warranty made by the Borrower or Affiliate
of the Borrower, or any officer thereof, contained in this Agreement or in any
other Credit Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Credit Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Credit Document, or for any failure of the Borrower or
any other party to any Credit Document to perform its obligations hereunder or
thereunder. No Administrative Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Credit Document, or to inspect the properties, books or records of the
Borrower or any of the Borrower’s Affiliates.

 

48



--------------------------------------------------------------------------------

SECTION 9.4 Reliance by Administrative Agent.

 

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to the
Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Credit
Document unless it shall first receive such advice or concurrence of the
Required Lenders (and all the Lenders if required pursuant to Section 10.1) as
it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Credit Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of the Lenders.

 

(b) For purposes of determining compliance with the conditions specified in
Section 8.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent by the Administrative Agent to such Lender for
consent, approval, acceptance or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lender.

 

SECTION 9.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of LC Advances, interest and fees
required to be paid to the Administrative Agent for the account of the LC
Administrator, the Fronting Bank or the Lenders, unless the Administrative Agent
shall have received written notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default or Event of Default as may be requested
by the Required Lenders in accordance with Article VII; provided, however, that
unless and until the Administrative Agent has received any such request, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.

 

SECTION 9.6 Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by the Administrative Agent hereinafter taken, including any review of the
affairs of the Borrower, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower, and all applicable bank regulatory laws
relating to the transactions contemplated

 

49



--------------------------------------------------------------------------------

hereby, and made its own decision to enter into this Agreement and to extend
credit to the Borrower hereunder. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Credit Documents, and to
make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the
Administrative Agent, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower which may come into the possession
of any of the Agent-Related Persons.

 

SECTION 9.7 Indemnification. Whether or not the transactions contemplated hereby
are consummated, the Lenders shall indemnify upon demand the Agent-Related
Persons (to the extent not reimbursed by or on behalf of the Borrower and
without limiting the obligation of the Borrower to do so), pro rata, from and
against any and all Indemnified Liabilities; provided, however, that no Lender
shall be liable for the payment to the Agent-Related Persons of any portion of
such Indemnified Liabilities resulting solely from such Person’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Credit
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower. The undertaking in this Section shall survive the
payment of all Obligations hereunder and the resignation or replacement of the
Administrative Agent.

 

SECTION 9.8 Administrative Agent in Individual Capacity. Fleet and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the
Borrower and its Affiliates as though Fleet were not the Administrative Agent or
the LC Administrator hereunder and without notice to or consent of the Lenders.
The Lenders acknowledge that, pursuant to such activities, Fleet or its
Affiliates may receive information regarding the Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Borrower) and acknowledge that the Administrative Agent shall be
under no obligation to provide such information to them. With respect to its
Credit Extensions, Fleet shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the Administrative Agent or the LC Administrator, and the terms “Lender” and
“Lenders” include Fleet in its individual capacity.

 

SECTION 9.9 Successor Administrative Agent. The Administrative Agent may, and at
the request of the Required Lenders shall, resign as Administrative Agent upon
30 days’ notice to the Lenders. If the Administrative Agent resigns under this
Agreement, the Required Lenders

 

50



--------------------------------------------------------------------------------

shall appoint from among the Lenders a successor agent for the Lenders which
successor agent shall be approved by the Borrower. If no successor agent is
appointed prior to the Effective Date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and the Borrower, a successor agent from among the Lenders. Upon the acceptance
of its appointment as successor agent hereunder, such successor agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent” shall mean such successor agent and
the retiring Administrative Agent’s appointment, powers and duties as
Administrative Agent shall be terminated. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article IX and Sections 10.4 and 10.5 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement. If no successor agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above. Notwithstanding the foregoing, however, Fleet may not be
removed as the Administrative Agent unless Fleet shall also simultaneously be
replaced as “LC Administrator” hereunder pursuant to documentation in form and
substance reasonably satisfactory to Fleet.

 

SECTION 9.10 Withholding Tax. Each of the Lenders and the Administrative Agent
(i) represents and warrants that on the date hereof (or, if later, the date it
becomes a party to this Agreement) that under applicable law and treaties no
U.S. withholding tax will be required to be withheld with respect to any
payments to be made by the Borrower hereunder, (ii) agrees to furnish to the
Administrative Agent and the Borrower on or before the first scheduled payment
date after the Effective Date, a United States Internal Revenue Service Form
W-8BEN and W-9 or Form W-8ECI and W-8, as appropriate (or successor forms)
properly completed and executed and (iii) agrees to comply with all applicable
U.S. laws and regulations with regard to such withholding tax exemption.

 

(a) If any Lender claims exemption from, or reduction of, withholding tax under
a United States tax treaty by providing IRS Form W-8BEN and such Lender sells,
assigns, grants a participation in, or otherwise transfers all or part of the
Obligations of the Borrower to such Lender, such Lender agrees to notify the
Administrative Agent of the percentage amount in which it is no longer the
beneficial owner of Obligations of the Borrower to such Lender. To the extent of
such percentage amount, the Administrative Agent will treat such Lender’s IRS
Form 1001 as no longer valid.

 

(b) If any Lender claiming exemption from United States withholding tax by
filing IRS Form W-8EC1 with the Administrative Agent sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of the
Borrower to such Lender, such Lender agrees to undertake sole responsibility for
complying with the withholding tax requirements imposed by Sections 1441 and
1442 of the Code.

 

(c) If any Lender is entitled to a reduction in the applicable withholding tax,
the Administrative Agent may withhold from any interest payment to such Lender
an amount equivalent to the applicable withholding tax after taking into account
such reduction. If the

 

51



--------------------------------------------------------------------------------

forms or other documentation required by Section 9.10 (a) are not delivered to
the Administrative Agent, then the Administrative Agent may withhold from any
interest payment to such Lender not providing such forms or other documentation
an amount equivalent to the applicable withholding tax.

 

(d) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
which rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason) such Lender shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to the Administrative Agent
under this Section, together with all costs and expenses (including Attorney
Costs). The obligation of the Lenders under this Section shall survive the
payment of all Obligations and the resignation or replacement of the
Administrative Agent.

 

ARTICLE X.

 

MISCELLANEOUS

 

SECTION 10.1 Amendments and Waivers. No amendment or waiver of any provision of
this Agreement or any other Credit Document, and no consent with respect to any
departure by the Borrower therefrom, shall be effective unless the same shall be
in writing and signed by the Required Lenders (or by the Administrative Agent at
the written request of the Required Lenders) and the Borrower and acknowledged
by the Administrative Agent, and then any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such waiver, amendment, or consent shall,
unless in writing and signed by all the Lenders and the Borrower and
acknowledged by the Administrative Agent, do any of the following:

 

(a) increase or extend the Commitment to issue Letters of Credit or the
Commitment of any Lender (or reinstate any Commitment terminated pursuant to
Section 7.2) or extend the expiry date of any Letter of Credit to a date after
the Final Maturity Date;

 

(b) postpone or delay any date fixed by this Agreement or any other Credit
Document for any payment of LC Advances, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Credit Document;

 

(c) reduce the amount of, or the rate of interest specified herein on, any LC
Borrowing, or any fees or other amounts payable hereunder or under any other
Credit Document;

 

(d) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the LC Obligations which is required for the Lenders or any
of them to take any action hereunder;

 

52



--------------------------------------------------------------------------------

(e) release the Security Agreement or release all or a substantial part of the
Collateral granted thereunder except in accordance with the terms thereof; or

 

(f) amend this Section, or any provision herein providing for consent or other
action by all Lenders;

 

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Required
Lenders or all the Lenders, as the case may be, affect the rights or duties of
the Administrative Agent under this Agreement or any other Credit Document and
no amendment of any provision relating to the LC Administrator shall be
effective without the written consent of the LC Administrator. Notwithstanding
the foregoing the Fee Letter may be amended, or rights of privileges thereunder
waived, in writing, executed by the parties thereto.

 

SECTION 10.2 Notices. All notices, requests and other communications shall be in
writing (including, unless the context expressly otherwise provides, by
facsimile transmission, provided that any matter transmitted by the Borrower by
facsimile (i) shall be immediately confirmed by a telephone call to the
recipient at the number specified on Schedule 10.2, and (ii) shall be followed
promptly by delivery of a hard copy original thereof) and mailed, faxed or
delivered, to the address or facsimile number specified for notices on Schedule
10.2; or, as directed to the Borrower or the Administrative Agent, to such other
address as shall be designated by such party in a written notice to the other
parties, and as directed to any other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the
Administrative Agent.

 

(a) All such notices, requests and communications shall, when transmitted by
overnight delivery, or faxed, be effective when delivered for overnight
(next-day) delivery, or transmitted in legible form by facsimile machine,
respectively, or, if delivered, upon delivery, except that notices pursuant to
Article II or IX shall not be effective until actually received by the
Administrative Agent and/or the LC Administrator, as applicable.

 

(b) Any agreement of the Administrative Agent, the LC Administrator and the
Lenders herein to receive certain notices by telephone or facsimile is solely
for the convenience and at the request of the Borrower. The Administrative
Agent, the LC Administrator and the Lenders shall be entitled to rely on the
authority of any Person purporting to be a Person authorized by the Borrower to
give such notice and the Administrative Agent, the LC Administrator and the
Lenders shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Administrative Agent, the LC
Administrator or the Lenders in reliance upon such telephonic or facsimile
notice. The obligation of the Borrower to repay the Obligations shall not be
affected in any way or to any extent by any failure by the Administrative Agent,
the LC Administrator and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent, the
LC Administrator and the Lenders of a confirmation which is at variance with the
terms understood by the Administrative Agent, the LC Administrator and the
Lenders to be contained in the telephonic or facsimile notice.

 

53



--------------------------------------------------------------------------------

SECTION 10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent, the LC Administrator or
any Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

SECTION 10.4 Costs and Expenses. The Borrower shall:

 

(a) whether or not the transactions contemplated hereby are consummated, pay or
reimburse Fleet (including in its capacity as Administrative Agent and LC
Administrator) within ten Business Days after demand for all costs and expenses
incurred by Fleet (including in its capacity as Administrative Agent and LC
Administrator), in connection with the negotiation, preparation, delivery,
syndication, administration and execution of, and any amendment, supplement,
waiver or modification to (in each case, whether or not consummated), this
Agreement, any Credit Document and any other documents prepared in connection
herewith or therewith, and the consummation of the transactions contemplated
hereby and thereby, including Attorney Costs incurred by Fleet (including in its
capacity as Administrative Agent) with respect thereto; and

 

(b) pay or reimburse the Administrative Agent, the Lenders and the LC
Administrator within ten Business Days after demand for all costs and expenses
(including Attorney Costs) incurred by them in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or any other Credit Document during the existence of an Event of
Default or after acceleration of the Obligations (including in connection with
any “workout” or restructuring regarding the Obligations, and including in any
insolvency proceeding or appellate proceeding) provided that the parties shall
to the extent of common interests use a single counsel.

 

SECTION 10.5 Indemnity. Whether or not the transactions contemplated hereby are
consummated, the Borrower shall indemnify and hold the Agent-Related Persons and
each Lender and each of its respective officers, directors, employees, counsel,
agents and attorneys-in-fact (each, an “Indemnified Person”) harmless from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, charges, expenses and disbursements (including
Attorney Costs) of any kind or nature whatsoever which may at any time
(including at any time following repayment of the Obligations and the
termination, resignation or replacement of the Administrative Agent or
replacement of any Lender) be imposed on, incurred by or asserted against any
such Person in any way relating to or arising out of this Agreement or any
document contemplated by or referred to herein, or the transactions contemplated
hereby, or any action taken or omitted by any such Person under or in connection
with any of the foregoing, including with respect to any investigation,
litigation or proceeding (including any Insolvency Proceeding or appellate
proceeding) related to or arising out of this Agreement or the Credit Extensions
or the use of the proceeds thereof, whether or not any Indemnified Person is a
party thereto (all the foregoing, collectively, the “Indemnified Liabilities”);
provided, that the Borrower shall have no obligation hereunder to any
Indemnified Person with respect to Indemnified Liabilities resulting solely from
the gross negligence or willful misconduct of such Indemnified Person. The
agreements in this Section shall survive payment of all other Obligations.

 

54



--------------------------------------------------------------------------------

SECTION 10.6 Payments Set Aside. To the extent that the Borrower makes a payment
to the Administrative Agent, the Fronting Bank or the Lenders, or the
Administrative Agent, the Fronting Bank or the Lenders exercise their right of
set-off, and such payment or the proceeds of such set-off or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the Fronting Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
Insolvency Proceeding or otherwise, then (a) to the extent of such recovery the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Lender severally agrees to pay to
the Administrative Agent upon demand its Percentage of any amount so recovered
from or repaid by the Administrative Agent.

 

SECTION 10.7 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent, the Fronting Bank and each Lender.

 

SECTION 10.8 Assignments, Participations, etc.

 

(a) Any Lender may, with the written consent of the Borrower (at all times other
than during the existence of an Event of Default) and the Administrative Agent,
which consents shall not be unreasonably withheld, and the Fronting Bank, at any
time assign and delegate to one or more Eligible Assignees (provided that no
written consent of the Borrower or the Administrative Agent shall be required in
connection with any assignment and delegation by a Lender to an Eligible
Assignee that is an Affiliate of such Lender) (each an “Assignee”) all, or any
ratable part of all, of the LC Obligations, the Commitments and the other rights
and obligations of such Lender hereunder, provided, however, that (w) the
aggregate principal amount of the Commitment assigned by any Lender to someone
other than another Lender shall be in a minimum amount of $5,000,000 (or if
less, the entire Commitment then held by such Lender), (x) after giving effect
to any such assignment by a Lender, the aggregate amount of the Commitments
and/or LC Obligations held by such assigning Lender is at least $5,000,000
(unless such Lender has assigned the entire Commitment and LC Obligations then
held by it), and (y) the Assignee provides the Administrative Agent and the
Borrower with the form specified in Section 9.10. The Borrower and the
Administrative Agent may continue to deal solely and directly with such Lender
in connection with the interest so assigned to an Assignee until (i) written
notice of such assignment, together with payment instructions, addresses and
related information with respect to the Assignee, shall have been given to the
Borrower and the Administrative Agent by such Lender and the Assignee; (ii) such
Lender and its Assignee shall have delivered to the Borrower and the
Administrative Agent an Assignment and Acceptance in the form of Exhibit C
(“Assignment and Acceptance”) and (iii) the assignor Lender or Assignee has paid
to the Administrative Agent a processing fee in the amount of $3,500.

 

(b) From and after the date that the Administrative Agent notifies the assignor
Lender that it has received (and provided its consent with respect to) an
executed Assignment and Acceptance and payment of the above-referenced
processing fee, (i) the Assignee thereunder

 

55



--------------------------------------------------------------------------------

shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, shall have
the rights and obligations of a Lender under the Credit Documents, and (ii) the
assignor Lender shall, to the extent that rights and obligations hereunder and
under the other Credit Documents have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Documents.

 

(c) Immediately upon each Assignee’s making its processing fee payment under the
Assignment and Acceptance, this Agreement shall be deemed to be amended to the
extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Commitments arising therefrom. The
Commitment allocated to each Assignee shall reduce such Commitments of the
assigning Lender pro tanto.

 

(d) Any Lender may at any time sell to one or more commercial banks or other
Persons not Affiliates of the Borrower (a “Participant”) participating interests
in any LC Obligations, the Commitment of that Lender and the other interests of
that Lender (the “originating Lender”) hereunder and under the other Credit
Documents; provided, however, that (i) the originating Lender’s obligations
under this Agreement shall remain unchanged, (ii) the originating Lender shall
remain solely responsible for the performance of such obligations, (iii) the
Borrower and the Administrative Agent shall continue to deal solely and directly
with the originating Lender in connection with the originating Lender’s rights
and obligations under this Agreement and the other Credit Documents, and (iv) no
Lender shall transfer or grant any participating interest under which the
Participant has rights to approve any amendment to, or any consent or waiver
with respect to, this Agreement or any other Credit Document, except to the
extent such amendment, consent or waiver would require unanimous consent of the
Lenders as described in the first proviso to Section 10.1. In the case of any
such participation, the Participant shall be entitled to the benefit of Sections
3.1, 3.3 and 10.5 to the extent the Lender selling such participation would be
so entitled as though it were also a Lender hereunder, and if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.

 

(e) Notwithstanding any other provision in this Agreement, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement and any LC Obligation held by it in favor
of any Federal Reserve Bank in accordance with Regulation A of the FRB or U.S.
Treasury Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

 

SECTION 10.9 Confidentiality. Each Lender agrees to take and to cause its
Affiliates to take normal and reasonable precautions and exercise due care to
maintain the confidentiality of all information identified as “confidential” or
“secret” by the Borrower and provided to it by the Borrower, or by the
Administrative Agent on such Borrower’s behalf, under this Agreement or any
other Credit Document (“Information”), and neither it nor any of its Affiliates
shall use any Information other than in connection with or in enforcement of
this Agreement and the other

 

56



--------------------------------------------------------------------------------

Credit Documents or in connection with other business now or hereafter existing
or contemplated with the Borrower; except to the extent Information (a) was or
becomes generally available to the public other than as a result of disclosure
by the Lender, or (b) was or becomes available on a non-confidential basis from
a source other than the Borrower, provided that such source is not bound by a
confidentiality agreement with the Borrower known to the Lender; provided,
however, that any Lender may disclose Information (i) at the request or pursuant
to any requirement of any Governmental Authority to which the Lender is subject
or in connection with an examination of such Lender by any such authority; (ii)
pursuant to subpoena or other court process; (iii) when required to do so in
accordance with the provisions of any applicable Requirement of Law; (iv) to the
extent reasonably required in connection with any litigation or proceeding to
which the Administrative Agent, any Lender or their respective Affiliates may be
party; (v) to the extent reasonably required in connection with the exercise of
any remedy hereunder or under any other Credit Document; (vi) to such Lender’s
independent auditors and other professional advisors; (vii) to any Participant
or Assignee, actual or potential, provided that such Person agrees in writing to
keep Information confidential to the same extent required of the Lenders
hereunder; (viii) as to any Lender or its Affiliate, as expressly permitted
under the terms of any other document or agreement regarding confidentiality to
which the Borrower is party or is deemed party with such Lender or such
Affiliate; and (ix) to its Affiliates which are either such Lender’s parent or
it or its parent’s wholly owned Subsidiary or, with the prior written consent of
the Borrower which shall not be unreasonably withheld, its other Affiliates.
Notwithstanding anything herein to the contrary, “Information” shall not
include, and the Administrative Agent and each Lender may disclose without
limitation of any kind, any information with respect to the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury Regulation Section
1.6011-4) of the transactions contemplated hereby and all materials of any kind
(including opinions or other tax analyses) that are provided to the
Administrative Agent or such Lender relating to such tax treatment and tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction as well as other information, this sentence shall only apply
to such portions of the document or similar item that relate to the tax
treatment or tax structure of the Letters of Credit contemplated hereby.

 

SECTION 10.10 Set-off. In addition to any rights and remedies of the Lenders
provided by law, if an Event of Default exists or the Obligations have been
accelerated, the Fronting Bank and each Lender is authorized at any time and
from time to time, without prior notice to the Borrower, any such notice being
waived by the Borrower to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other indebtedness at any time owing by, the
Fronting Bank and such Lender to or for the credit or the account of the
Borrower against any and all Obligations owing to the Fronting Bank and such
Lender, now or hereafter existing, irrespective of whether or not the
Administrative Agent the Fronting Bank and such Lender shall have made demand
under this Agreement or any Credit Document and although such Obligations may be
contingent or unmatured. The Fronting Bank and each Lender agree promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Person; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

 

57



--------------------------------------------------------------------------------

SECTION 10.11 Notification of Addresses, Lending Offices, Etc. Each Lender shall
notify the Administrative Agent in writing of any changes in the address to
which notices to the Lender should be directed, of addresses of any Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as the Administrative
Agent shall reasonably request.

 

SECTION 10.12 Counterparts; Facsimile. This Agreement may be executed in any
number of separate counterparts, each of which, when so executed, shall be
deemed an original, and all of said counterparts taken together shall be deemed
to constitute but one and the same instrument. Credit Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to any Requirement of Law, have the same force and
effect as manually-signed originals and shall be binding on the Borrower, the
Lenders, the Fronting Bank, the Administrative Agent and the LC Administrator.
The Administrative Agent, the Fronting Bank and the LC Administrator may also
require that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

 

SECTION 10.13 Severability. The illegality or unenforceability of any provision
of this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

 

SECTION 10.14 No Third Parties Benefitted. This Agreement is made and entered
into for the sole protection and legal benefit of the Borrower, the LC
Administrator, the Fronting Bank, the Lenders, the Administrative Agent and the
Agent-Related Persons, and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Credit Documents.

 

SECTION 10.15 Governing Law and Jurisdiction.

 

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK PROVIDED THAT THE ADMINISTRATIVE AGENT, THE LC
ADMINISTRATOR AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE
FRONTING BANK, THE LC ADMINISTRATOR AND THE LENDERS CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE FRONTING BANK, THE LC
ADMINISTRATOR AND THE LENDERS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY

 

58



--------------------------------------------------------------------------------

OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. THE BORROWER, THE ADMINISTRATIVE AGENT, THE FRONTING BANK, THE
LC ADMINISTRATOR AND THE LENDERS EACH WAIVE PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS AND IRREVOCABLY CONSENT TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID OR BY ANY OTHER MEANS PERMITTED BY NEW YORK OR
FEDERAL LAW.

 

SECTION 10.16 Waiver of Jury Trial. THE BORROWER, THE LC ADMINISTRATOR, THE
FRONTING BANK, THE LENDERS AND THE ADMINISTRATIVE AGENT EACH WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS, OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT
TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE BORROWER, THE LC
ADMINISTRATOR, THE FRONTING BANK, THE LENDERS AND THE ADMINISTRATIVE AGENT EACH
AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL
WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT
THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION
AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN
PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER
CREDIT DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS.

 

SECTION 10.17 Currency Indemnity. If, for the purposes of obtaining judgment in
any court in any jurisdiction with respect to any Credit Document, it becomes
necessary to convert into the currency of such jurisdiction (the “Judgment
Currency”) any amount due under any Credit Document in any currency other than
the Judgment Currency (the “Currency Due”), then conversion shall be made at the
rate of exchange prevailing on the Business Day before the day on which judgment
is given. For this purpose, “rate of exchange” means the rate at which the
Administrative Agent is able, on the relevant date, to purchase the Currency Due
with the Judgment Currency in accordance with its normal practice at its main
branch in San Francisco, California. In the event that there is a change in the
rate of exchange prevailing between the Business Day before the day on which the
judgment is given and the date of payment of the amount due, the Borrower will,
on the day of payment, pay such additional amount, if any, or be entitled to
receive reimbursement of such amount, if any, as may be necessary to ensure that
the amount paid on such date is the amount in the Judgment Currency which when
converted at the rate of exchange prevailing on the date of payment is the
amount then due under any Credit Document in the Currency Due. If the amount of
the Currency Due which the Administrative Agent is so able to purchase is less
than the amount of the Currency Due originally due to it, the

 

59



--------------------------------------------------------------------------------

Borrower shall indemnify and save the Administrative Agent harmless from and
against loss or damage arising as a result of such deficiency. This indemnity
shall constitute an obligation separate and independent from the other
obligations contained in any Credit Document, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by the Administrative Agent from time to time and shall continue in full force
and effect notwithstanding any judgment or order for a liquidated sum in respect
of an amount due under any Credit Document or under any judgment or order.

 

SECTION 10.18 Service of Process. On or prior to the Effective Date, the
Borrower shall appoint CT Corporation System (the “Process Agent”), with an
office on the date hereof at 111 8th Avenue, New York, New York 10011, United
States, as its agent to receive on its behalf and its property service of copies
of the summons and complaints and any other process which may be served in any
such action or proceeding, provided that a copy of such process is also mailed
by registered or certified mail, postage prepaid, to the Borrower at its address
specified pursuant to Section 10.2. Such service may be made by mailing or
delivering a copy of such process to the Borrower in care of the Process Agent
at the Process Agent’s above address, and the Borrower hereby irrevocably
authorizes and directs the Process Agent to accept such service on its behalf.
The Borrower agrees to indemnify the Process Agent in connection with all
matters relating to its appointment as agent of the Borrower for such purposes,
to enter into any agreement relating to such appointment which such Process
Agent may customarily require, and to pay such Process Agent’s customary fees
upon demand. As an alternative method of service, the Borrower also irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing of copies of such process to the Borrower at its address
specified pursuant to Section 10.2. Nothing in this Section 10.18 shall affect
the right of the Administrative Agent or any Lender to serve legal process in
any other manner permitted by law or affect the right of the Administrative
Agent or any Lender to bring any action or proceeding against the Borrower, or
any of its properties in the courts of any other jurisdiction.

 

SECTION 10.19 Entire Agreement. This Agreement, together with the other Credit
Documents, embodies the entire agreement and understanding among the Borrower,
the LC Administrator, the Fronting Bank, the Lenders and the Administrative
Agent, and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof.

 

60



--------------------------------------------------------------------------------

MAX RE LTD.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

S-1



--------------------------------------------------------------------------------

FLEET NATIONAL BANK, as Administrative

Agent, LC Administrator, Fronting Bank and

Lender

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

S-2



--------------------------------------------------------------------------------

SCHEDULE 1.1

 

CONCENTRATION LIMITS

 

Eligible Investments)

--------------------------------------------------------------------------------

   Limitation per
Issuer (as Percentage
of all such
Eligible Investments


--------------------------------------------------------------------------------

  Limitation per
Issue (as Percentage
of all such
Eligible Investments)


--------------------------------------------------------------------------------

ABS

   7.5%   N/A

Corporate/Municipal Securities

   N/A   7.5%

MBS (Non Agency CMOs)

   5%   7.5%

G7 Securities

   N/A   7.5%

 

Sch. 1.1-1



--------------------------------------------------------------------------------

SCHEDULE 1.2

 

BORROWING BASE CALCULATION

 

Eligible Investments

--------------------------------------------------------------------------------

  

Applicable Percentage of Fair Market Value

--------------------------------------------------------------------------------

Cash and Cash Equivalents    98% A1/P1 Commercial Paper    98% Government Debt
with maturities of more than one year but less than five year    98% Government
Debt with maturities of five years or more    95% MBS (Agency Pass-Throughs)
rated AA- by S&P or Aa3 by Moody’s or better    90% MBS (Agency CMOs) rated AA-
by S&P or Aa3 by Moody’s or better    90% MBS (Non-Agency CMOs) rated AAA by S&P
or Aaa by Moody’s    90% MBS (Non-Agency CMOs) rated AA- by S&P or Aa3 by
Moody’s or better    87.5% ABS    95% G7 Securities issued by the Governments of
Germany or the United Kingdom    95% G7 Securities issued by the Governments of
France, Japan or Canada    93% G7 Securities issued by the Government of Italy
   92% Corporate/Municipal Securities rated AAA by S&P or Aaa by Moody’s    94%
Corporate/Municipal Securities rated at least AA- by S&P or Aa3 by Moody’s   
93% Corporate/Municipal Securities rated at A- by S&P or A3 by Moody’s    92%

 

S-1.2-1



--------------------------------------------------------------------------------

SCHEDULE 2.1

 

Lender

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

Fleet National Bank

   $ 100,000,000.00    100.000000000 %

TOTAL

   $ 100,000,000.00    100.000000000 %

 

S-2.1-1



--------------------------------------------------------------------------------

SCHEDULE 4.1

 

JURISDICTIONS

 

Max Re Ltd.

 

Bermuda

 

Max Re Diversified Strategies Ltd.

 

Bermuda

 

Max Europe Holdings Limited

 

Ireland

 

Max Insurance Europe Limited

 

Ireland

 

Max Re Europe Limited

 

Ireland

 

S-4.1-1



--------------------------------------------------------------------------------

SCHEDULE 4.2

 

LITIGATION

 

None

 

Sch. 4.2-1



--------------------------------------------------------------------------------

SCHEDULE 4.7

 

LOCATIONS

 

Max Re Ltd.

Max Re House

2 Front Street

P.O. Box HM 2565

Hamilton HM KX, Bermuda

 

Max Re Diversified Strategies Ltd.

Max Re House

2 Front Street

P.O. Box HM 2565

Hamilton HM KX, Bermuda

 

Max Europe Holdings Limited

Commerzbank House

Guild St 1 FFC

Dublin, 1

Ireland

 

Max Insurance Europe Limited

Commerzbank House

Guild St 1 FFC

Dublin, 1

Ireland

 

Max Re Europe Limited

Commerzbank House

Guild St 1 FFC

Dublin, 1

Ireland

 

Sch. 4.7-1



--------------------------------------------------------------------------------

SCHEDULE 4.9

 

SUBSIDIARIES

 

Max Re Europe Limited

 

Max Re Diversified Strategies Ltd.

 

Max Europe Holdings Limited

 

Max Insurance Europe Limited

 

Ma Re Europe Limited

 

Sch. 4.9-1



--------------------------------------------------------------------------------

SCHEDULE 4.10

 

INSURANCE LICENSES

 

Bermuda licence for General Business Insurance

 

Borrower is licensed as a Class IV, General and long-term Insurer in Bermuda,
which allows writing of all property, casualty, life, and health lines.

 

Max Insurance Europe Limited is authorized to conduct non-life insurance
business in Ireland.

 

Max Re Europe Limited is authorized to write reinsurance in Ireland.

 

Sch. 4.10-1



--------------------------------------------------------------------------------

SCHEDULE 6.6

 

TRANSACTIONS WITH AFFILIATES

 

MaxRe Diversified Strategies Ltd. (“MDS”), a wholly-owned subsidiary of the
Borrower has issued a limited recourse guarantee in favor of Hypo-Und
Vereinsbank, AG, New York Branch (“HVB”), as administrative agent, under a
letter of credit facility between HVB and the Borrower, pursuant to which MDS
guarantees the Borrower’s obligations under the HVB letter of credit facility,
with maximum liability capped at the value of assets charged pursuant to a
custodian account charge with the Borrower and HVB, pursuant to which each of
the Borrower and MDS pledged certain assets to secure the HVB letter of credit
facility.

 

Sch. 6.6-1



--------------------------------------------------------------------------------

SCHEDULE 6.7

 

LIENS

 

None

 

Sch. 6.7-1



--------------------------------------------------------------------------------

SCHEDULE 10.2

 

ADDRESSES

 

LENDING OFFICES,

ADDRESSES FOR NOTICES

 

FLEET NATIONAL BANK

 

As Administrative Agent, Fronting Bank,

LC Administrator and Lender.

 

Letter of Credit Office:

 

Fleet National Bank

Mail Code CTEH40225C

777 Main Street

Hartford, CT 06115

Attention: George Urban

Telephone: (860) 952-7565

Facsimile: (860) 952-7604

 

Notices (other than notice of Credit

Extensions):

 

Fleet National Bank

Mail Code CTEH40225C

777 Main Street

Hartford, CT 06115

Attention: George Urban

Telephone: (860) 952-7565

Facsimile: (860) 952-7604

 

MAX RE LTD.

 

Notices:

 

Max Re Ltd.

P.O. Box HM 2565

Max Re House

2 Front Street

Hamilton HM 11, Bermuda

Attention: Keith Hynes, Chief Financial Officer

Telephone: (441) 296-8800

Facsimile: (441) 296-8811

 

Sch. 10.2-1



--------------------------------------------------------------------------------

Schedule I                    

to                        

Security Agreement    

 

ACCOUNT CONTROL AGREEMENT

 

September 19, 2003

 

I. PARTIES

 

  A. Fleet National Bank, as Administrative Agent (“Secured Party”)

 

  B. Max Re Ltd. (“Customer”)

 

  C. Mellon Bank, N.A. (“Securities Intermediary”)

 

II. BACKGROUND

 

Pursuant to a Security Agreement, dated as of September 19, 2003 (the “Security
Agreement”), Customer has granted Secured Party a security interest in certain
securities accounts maintained by Securities Intermediary for Customer. The
parties are entering into this Agreement to perfect Secured Party’s security
interest in such accounts.

 

III. AGREEMENT

 

1. The Account. Securities Intermediary represents and warrants to Secured Party
that:

 

(a) Securities Intermediary maintains securities account number MRLF0110932 (the
“Account”) for Customer under and pursuant to that certain Custody Agreement
dated December 9, 1999, by and between Customer and Securities Intermediary, as
Custodian (the “Custody Agreement”). Such account shall be maintained as a
“securities account” (within the meaning of Section 8-501(a) of the Uniform
Commercial Code), the assets therein (including cash) shall be treated as
“financial assets” (within the meaning of Section 8-102(a)(8) of the Uniform
Commercial Code) and the Securities Intermediary will comply with its duties
under Article 8 of the Uniform Commercial Code, including, without limitation,
Section 8-504.

 

(b) The Securities Intermediary is a “securities intermediary” (within the
meaning of Section 8-102(a)(14) of the Uniform Commercial Code) and its
“jurisdiction” (within the meaning of Section 8-110(e) of the Uniform Commercial
Code) is the State of Pennsylvania.

 

(c) Attached as Exhibit A is a statement produced by Securities Intermediary in
the ordinary course of its business regarding the property credited to the
Account at the statement date. Securities Intermediary does not know of any
inaccuracy in the statement.



--------------------------------------------------------------------------------

(d) Securities Intermediary does not know of any claim to or interest in the
Account, except for claims and interests of the parties referred to in this
Agreement.

 

2. Control by Secured Party. Securities Intermediary will comply with all
notifications it receives directing it to transfer or redeem any property in the
Account (each, an “Entitlement Order”) originated by Secured Party without
further consent by Customer.

 

3. Customer’s Rights in the Accounts. Except as otherwise provided in this
Section 3, Securities Intermediary will comply with Entitlement Orders
originated by Customer without further consent by Secured Party. If Secured
Party notifies Securities Intermediary that Secured Party will exercise
exclusive control over the Account (a “Notice of Exclusive Control”), Securities
Intermediary will:

 

(a) cease to comply with Entitlement Orders or other directions concerning the
Account originated by Customer for the Account; and

 

(b) distribute to Secured Party interest and dividend payments on property in
the Account.

 

Until Securities Intermediary receives a Notice of Exclusive Control, Securities
Intermediary may distribute to Customer all interest and regular cash dividends
on property in the Account; provided that Securities Intermediary will not
comply with any Entitlement Order originated by Customer that would require
Securities Intermediary to make a delivery to Customer or any other person or
entity directed by Customer of assets or property from the Account without the
concurrent receipt by the Securities Intermediary of other assets or property
for the Account having a market value, as of the time of such transfer, at least
equal to any assets or property delivered from the Account without the prior
written consent of the Secured Party. Securities Intermediary may rely on market
value information provided by Customer for purposes of such determination.

 

4. Priority of Secured Party’s Security Interest. Securities Intermediary
subordinates in favor of Secured Party any security interest, lien or right of
setoff it may have, now or in the future, against the Account or property in the
Account, provided that Securities Intermediary will retain its prior lien on
property in the Account pursuant to, and to the full extent provided in, the
Custody Account to secure payment and/or reimbursement including, without
limitation, for property purchased for the Account commissions, and Custodian’s
fees for the Account and reimbursement for advances of funds or securities to
the Account. Securities Intermediary will not agree with any third party that
Securities Intermediary will comply with Entitlement Orders originated by such
third party.

 

5. Statements, Confirmations and Notices of Adverse Claims. Securities
Intermediary will send copies of all statements and confirmations for the
Account simultaneously to Customer and Secured Party. Securities Intermediary
will use reasonable efforts promptly to notify Secured Party and Customer if any
other person or entity claims that it has a property interest in property in the
Account and that it is a violation of such person’s or entity’s rights for
anyone else to hold, transfer or deal with such property.

 

2



--------------------------------------------------------------------------------

6. Securities Intermediary’s Responsibility. Except for permitting a withdrawal,
delivery or payment in violation of Section 3, Securities Intermediary will not
be liable to Secured Party for complying with Entitlement Orders from Customer
that are received by Securities Intermediary before Securities Intermediary
receives and has a reasonable opportunity to act on a Notice of Exclusive
Control or for otherwise conducting and maintaining the Account in accordance
with the Custody Agreement provided, however that in no event shall the
Securities Intermediary lend any assets or other property in the Account
pursuant to Section 5.c. of the Custody Agreement.

 

Securities Intermediary will not be liable to Customer for complying with a
Notice of Exclusive Control or with Entitlement Orders originated by Secured
Party, even if Customer notifies Securities Intermediary that Secured Party is
not legally entitled to issue the Entitlement Order or Notice of Exclusive
Control, unless Securities Intermediary takes the action after it is served with
an injunction, restraining order or other legal process enjoining it from doing
so, issued by a court of competent jurisdiction, and has a reasonable
opportunity to act on the injunction, restraining order or other legal process.

 

This Agreement does not create any obligation of Securities Intermediary except
for those expressly set forth in this Agreement. In particular, Securities
Intermediary need not investigate whether Secured Party is entitled under
Secured Party’s agreements with Customer to give an Entitlement Order or a
Notice of Exclusive Control. Securities Intermediary may rely on notices and
communications it reasonably believes given by the appropriate party.

 

7. Indemnity. Customer will indemnify Securities Intermediary and its officers,
directors, employees and agents against all claims, liabilities and expenses
arising out of this Agreement (including reasonable attorneys’ fees and
charges), except to the extent such claims, liabilities or expenses are caused
by Securities Intermediary’s gross negligence or willful misconduct.

 

8. Termination; Survival. Secured Party may terminate this Agreement by notice
to Securities Intermediary and Customer. Securities Intermediary may terminate
this Agreement on 30 days’ notice to Secured Party and Customer. If Secured
Party notifies Securities Intermediary that Secured Party’s security interest in
the Account is terminated, this Agreement will immediately terminate.
Notwithstanding any such termination, the provisions of Sections 6 and 7 will
survive termination of this Agreement.

 

9. Governing Law. This Agreement and the Account will be governed by the laws of
the State of New York. Securities Intermediary and Customer may not change the
law governing the Account without Secured Party’s express written agreement.

 

10. Entire Agreement. This Agreement is the entire agreement, and supersedes any
prior agreements and contemporaneous oral agreements, of the parties concerning
the subject matter hereof.

 

3



--------------------------------------------------------------------------------

11. Amendments. No amendment of, or waiver of a right under, this Agreement will
be binding unless it is in writing and signed by the party to be charged.

 

12. Severability. To the extent a provision of this Agreement is unenforceable,
this Agreement will be construed as if the unenforceable provision were omitted.

 

13. Financial Assets. All property credited to the Accounts will be treated as
financial assets under Article 8 of the Uniform Commercial Code as in effect in
the State of New York on the date hereof.

 

14. Successors and Assigns. A successor to or assignee of Secured Party’s rights
and obligations under the security agreement between Secured Party and Customer
will succeed to Secured Party’s rights and obligations under this Agreement.

 

15. Notices. A notice or other communication to a party under this Agreement
will be in writing (except that Entitlement Orders may be given orally), will be
sent to the party’s address set forth below its signature hereto or to such
other address as such party may specify by notice the other parties and will be
effective on receipt.

 

4



--------------------------------------------------------------------------------

SIGNATURES

 

MAX RE LTD.

 

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Address:

 

P.O. Box HM2565

Hamilton HMKX Bermuda

Facsimile:

 

(441) 296-8811

Attn:

 

Keith Hynes

 

 

FLEET NATIONAL BANK,

as Administrative Agent

 

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Address:

 

Mail Code CT MO 0250

777 Main Street

Hartford, CT 06115

Facsimile:

 

(860) 952-7604

Attention:

 

George Urban

 

 

MELLON BANK, N.A.

 

By

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

Address:

 

One Mellon Bank Center

Room 1570

Pittsburgh, PA 15258

Facsimile:

 

412-234-8725

Attn:

 

Mary Gallagher

 

5



--------------------------------------------------------------------------------

SCHEDULE I

TO ACCOUNT CONTROL AGREEMENT

 

Accounts

 

Account Number

--------------------------------------------------------------------------------

 

Account

--------------------------------------------------------------------------------

MRLF0110932

  Fleet Collateral

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

Max Re Ltd.

COMPLIANCE CERTIFICATE

 

Financial Statement Date:             ,

 

Reference is made to that certain Letter of Credit Reimbursement Agreement dated
as of September 17, 2003 (as extended, renewed, amended or restated from time to
time, the “LC Agreement”) among Max Re Ltd., a Bermuda company (the “Borrower”),
the several financial institutions from time to time parties to this LC
Agreement (the “Lenders”), Fleet National Bank, as letter of credit
administrator (in such capacity, the “LC Administrator”), Fleet National Bank,
as fronting bank (in such capacity, the “Fronting Bank”), and Fleet National
Bank, as agent for the Lenders (in such capacity, the “Administrative Agent”).
Unless otherwise defined herein, capitalized terms used herein have the
respective meanings assigned to them in the LC Agreement.

 

The undersigned hereby certifies as of the date hereof that he/she is the [chief
executive officer] [chief financial officer] [treasurer] [senior vice president]
of the Borrower, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Lenders and the Administrative Agent on the behalf of
the Borrower and its consolidated Subsidiaries, and that:

 

[Use the following paragraph if this Certificate is delivered in connection with
the financial statements required by Section 5.1(a)(ii) of the LC Agreement.]

 

1. Attached as Schedule 1 hereto are (a) a true and correct copy of the audited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of the Fiscal Year ended                     ,              and (b)
the related consolidated statements of income and retained earnings and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous fiscal year, and accompanied by the opinion of
                     which report states that such consolidated financial
statements are complete and correct and have been prepared in accordance with
GAAP, and fairly present, in all material respects, the financial position of
the Borrower and its consolidated Subsidiaries for the periods indicated and on
a basis consistent with prior periods.

 

or

 

[Use the following paragraph if this Certificate is delivered in connection with
the financial statements required by subsection [5.1(a)(i)] of the LC
Agreement.]

 

1. Attached as Schedule 1 hereto are (a) a true and correct copy of the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as of the end of the Fiscal Quarter ended                     ,
            , and (b) the related unaudited consolidated statements of



--------------------------------------------------------------------------------

income, shareholders’ equity, and cash flows for the period commencing on the
first day and ending on the last day of such quarter, and certified by [the
chief financial officer] [treasurer] that such financial statements were
prepared in accordance with GAAP (subject only to ordinary, good faith year-end
audit adjustments and the absence of footnotes) and fairly present, in all
material respects, the financial position and the results of operations of the
Borrower and its consolidated Subsidiaries.

 

2. The undersigned has reviewed and is familiar with the terms of the LC
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and conditions (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.

 

3. To the best of the undersigned’s knowledge, the Borrower, during such period,
has observed, performed or satisfied all of its covenants and other agreements,
and satisfied every condition in the LC Agreement to be observed, performed or
satisfied by the Borrower, and the undersigned has no knowledge of any Default
or Event of Default.

 

4. The financial covenant calculations set forth on Schedule 2 attached hereto
are true and correct on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,     .

 

Max Re Ltd.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Date:                     ,             

For the Fiscal Quarter/

Year ended             ,             

 

Schedule 2

of the Compliance Certificate

($ in 000’s)

 

Section 6.1 Net Worth

 

A.

   Net Worth of Borrower    $                 

B.

   Borrower Net Worth Requirement    $540,000,000     

C.

   Parent Net Worth    $                 

D.

   Required Net Worth    $470,000,000     

 

Section 6.2 Unencumbered Asset Reserves

 

A.

   Fair Market Value of Unencumbered Assets    $            

B.

   Percentage of Unencumbered Assets which are MDS Shares [Can’t exceed 50%]   
            %

C.

   Amount equal to impact on Borrower’s Investments from 100 basis point
increase in interest rates    $            

D.

   Higher of $35,000,000 or Item C    $            



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING BASE CERTIFICATE

 

To: Fleet National Bank,

as Administrative Agent

Mail Code CT MO 0250

777 Main Street

Hartford, CT 06115

 

Re:        Max Re Ltd.

 

Ladies and Gentlemen:

 

We refer to the Letter of Credit Reimbursement Agreement dated as of September
17, 2003 (as amended or otherwise modified from time to time, the “LC
Agreement”) among Max Re Ltd. (the “Borrower”), various financial institutions
from time to time party thereto (the “Lenders”), Fleet National Bank, as letter
of credit administrator (the “LC Administrator”), Fleet National Bank, as
fronting bank (the “Fronting Bank”) and Fleet National Bank, as administrative
agent for the Lender (the “Administrative Agent”). This Certificate, together
with supporting calculations attached hereto set forth in reasonable detail, is
delivered to you pursuant to the terms of the LC Agreement. Capitalized terms
used but not otherwise defined herein shall have the same meanings herein as in
the LC Agreement.

 

We hereby certify and warrant to the Administrative Agent, the LC Administrator,
the Fronting Bank and the Lenders that at the close of business on
                    ,          (the “Borrowing Base Calculation Date”), the
Borrowing Base was $                     computed as set forth on the Schedule I
attached hereto and the Eligible Investments and MDS Shares were as set forth on
Schedule II attached hereto.

 

We hereby further certify and warrant to the Administrative Agent, the LC
Administrator and the Lenders that the information and computations contained
herein are true and correct in all material respects as of the Borrowing Base
Calculation Date.

 

IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed and
delivered by an authorized office this          day of             ,         .

 

MAX RE LTD.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE I TO BORROWING BASE CERTIFICATE

DATED AS OF:                    

 

BORROWING

BASE CALCULATION

--------------------------------------------------------------------------------

   Fair Market
Value


--------------------------------------------------------------------------------

  

Applicable

Percentage

--------------------------------------------------------------------------------

    Adjusted Fair
Market Value


--------------------------------------------------------------------------------

A.   Cash    $                98 %   $             B.   Cash Equivalents        
            1.   any evidence of Debt, maturing not more than one year after
such time, issued or guaranteed by the United States Government or any agency
thereof;         98 %   $                 2.   commercial paper, maturing not
more than one year from the date of issue, which is issued by    $            
   98 %   $                     (i)   a corporation (except an Affiliate of the
Borrower) rated as least A-1 by S&P or P-1 by Moody’s or the equivalent rating
from another nationally recognized agency, or                         (ii)   any
Lender (or its holding company);                     3.   any certificate of
deposit or bankers’ acceptance or eurodollar time deposit, maturing not more
than one year after the date of issue, which is issued by either   
$                98 %   $            



--------------------------------------------------------------------------------

        (i)   a financial institution which is rated at least BBB-by S&P or Baa3
by Moody’s or 2 or above by the National Association of Insurance Commissioners,
or                        (ii)   any Lender; or                    4.   any
repurchase agreement with a term of one year or less which is entered into with
any Lender, or any other commercial banking institution of the stature referred
to in clause (3), and is secured by a fully perfected Lien in any obligation of
the type described in any of clauses (1) through (3) that has a market value at
the time such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such Lender (or other commercial banking institution)
thereunder;   $                98 %   $                 5.   investments in
money market funds that invest solely in Cash Equivalents described in clauses
(1) through (4); and   $                98 %   $            



--------------------------------------------------------------------------------

    6.   investments in short-term asset management accounts offered by any
Lender for the purpose of investing in loans to any corporation (other than an
Affiliate of the Borrower) organized under the laws of any state of the United
States or of the District of Columbia and rated at least A-1 by S&P or P-1 by
Moody’s.    $                 98 %   $              C.   Government Debt with
maturities of more than one year but less than five years    $                
98 %   $              D.   Government Debt with maturities of five years or more
   $                 95 %   $              E.   MBS (Agency Pass-Throughs) rated
AA-by S&P or Aa3 by Moody’s or better    $                 90 %   $             
F.   MBS (Agency CMOs) rated AA-by S&P or Aaa3 by Moody’s    $                
90 %   $              G.   MBS (Non-Agency CMOs) rated AAA by S&P or Aaa by
Moody’s or better    $                 90 %   $              H.   MBS
(Non-Agency CMOs) rated AA-by S&P or Aa3 by Moody’s or better    $             
   87.5 %   $              I.   ABS    $                 95 %   $             
J.   G7 Securities issued by the Governments of Germany or the United Kingdom   
$                 95 %   $             



--------------------------------------------------------------------------------

    K.   G7 Securities issued by the Governments of France, Japan or Canada   
$                93%   $                 L.   G7 Securities issued by the
Government of Italy    $                92%   $                 M.  
Corporate/Municipal Securities rated AAA by S&P or Aaa by Moody’s   
$                94%   $                 N.   Corporate/Municipal Securities
rated at least AA-by S&P or Aa3 by Moody’s    $                93%  
$                 O.   Corporate/Municipal Securities rated at A-by S&P or A3 by
Moody’s    $                92%   $                 P.   Borrowing Base: (Sum of
Adjusted Fair Market Values of items I.A through I.O)             $            
    Q.   LC Obligations: (including requested Letters of Credit)            
$             CREDIT QUALITY                   A.   Average credit rating of all
Eligible Investments and MDS Shares    $                      IV.   UNENCUMBERED
ASSET RESERVES                   A.   Fair Market Value of Unencumbered Assets
   $                          B.   Amount equal to impact on Borrower’s
Investments from 100 basis point increase in interest rates    $               
          C.   Higher of $35,000,000 or Item B    $                     



--------------------------------------------------------------------------------

SCHEDULE II TO BORROWING BASE

CERTIFICATE DATED AS OF                     ,         

 

[Attach list of Eligible Investments by Category

(including Rating) and Concentration Limit]

 

[Attach list of (including rating)

the investments of MDS]



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF] ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of                     ,          is made between
                                         (the “Assignor”) and
                                         (the “Assignee”).

 

RECITALS

 

WHEREAS, the Assignor is party to that certain Letter of Credit Reimbursement
Agreement dated as of September 17, 2003 (as amended, amended and restated,
modified, supplemented or renewed, the “LC Agreement”) among Max Re Ltd., a
Bermuda company (the “Borrower”), the several financial institutions from time
to time party thereto (including the Assignor, the “Lenders”), Fleet National
Bank as letter of credit administrator (the “LC Administrator”), Fleet National
Bank, as fronting bank (the “Fronting Bank”), and Fleet National Bank, as agent
for the Lenders (the “Administrative Agent”). Any terms defined in the LC
Agreement and not defined in this Assignment and Acceptance are used herein as
defined in the LC Agreement;

 

WHEREAS, as provided under the LC Agreement, the Assignor has committed to
participate in Credit Extensions to the Borrower in an aggregate amount not to
exceed $             (the “Commitment”);

 

WHEREAS, [the Assignor has made Credit Extensions under its Commitment in the
aggregate amount of $             to the Borrower] [no Credit Extensions are
outstanding under the LC Agreement]; and

 

WHEREAS, the Assignor wishes to assign to the Assignee [part of the] [all]
rights and obligations of the Assignor under the LC Agreement in respect of its
Commitment, [together with a corresponding portion of each of its outstanding
Credit Extensions,] in an amount equal to $             (the “Assigned Amount”)
on the terms and subject to the conditions set forth herein and the Assignee
wishes to accept assignment of such rights and to assume such obligations from
the Assignor on such terms and subject to such conditions;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

1. Assignment and Acceptance.

 

(a) Subject to the terms and conditions of this Assignment and Acceptance, (i)
the Assignor hereby sells, transfers and assigns to the Assignee, and (ii) the
Assignee hereby purchases, assumes and undertakes from the Assignor, without
recourse and without representation or warranty (except as provided in this
Assignment and Acceptance)     % (the



--------------------------------------------------------------------------------

“Assignee’s Percentage Share”) of (A) the Commitment and the Credit Extensions
of the Assignor and (B) all related rights, benefits, obligations, liabilities
and indemnities of the Assignor under and in connection with the LC Agreement
and the Credit Documents.

 

(b) With effect on and after the Effective Date (as defined in Section 5
hereof), the Assignee shall be a party to the LC Agreement and succeed to all of
the rights and be obligated to perform all of the obligations of a Lender under
the LC Agreement, including the requirements concerning confidentiality and the
payment of indemnification, with a Commitment in an amount equal to the Assigned
Amount. The Assignee agrees that it will perform in accordance with their terms
all of the obligations which by the terms of the LC Agreement are required to be
performed by it as a Lender. It is the intent of the parties hereto that the
Commitment of the Assignor shall, as of the Effective Date, be reduced by an
amount equal to the Assigned Amount and the Assignor shall relinquish its rights
and be released from its obligations under the LC Agreement to the extent such
obligations have been assumed by the Assignee; provided, however, the Assignor
shall not relinquish its rights under Sections 10.4 and 10.5 of the LC Agreement
to the extent such rights relate to the time prior to the Effective Date.

 

(c) After giving effect to the assignment and assumption set forth herein, on
the Effective Date the Assignee’s Commitment will be $            .

 

(d) After giving effect to the assignment and assumption set forth herein, on
the Effective Date the Assignor’s Individual Commitment will be $            .

 

2. Payments.

 

(a) [As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, the Assignee shall pay to the Assignor on the Effective Date
in immediately available funds an amount equal to $            , representing
the Assignee’s Percentage of the principal amount of all Credit Extensions.

 

(b)] The [Assignor] [Assignee] further agrees to pay to the Administrative Agent
a processing fee in the amount specified in Section 10.8(a) of the LC Agreement.

 

3. Reallocation of Payments.

 

Any interest, fees and other payments accrued to the Effective Date with respect
to the Commitment, and Credit Extensions shall be for the account of the
Assignor. Any interest, fees and other payments accrued on and after the
Effective Date with respect to the Assigned Amount shall be for the account of
the Assignee. Each of the Assignor and the Assignee agrees that it will hold in
trust for the other party any interest, fees and other amounts which it may
receive to which the other party is entitled pursuant to the preceding sentence
and pay to the other party any such amounts which it may receive promptly upon
receipt.



--------------------------------------------------------------------------------

4. Independent Credit Decision.

 

The Assignee (a) acknowledges that it has received a copy of the LC Agreement
and the Schedules and Exhibits thereto, together with copies of the most recent
financial statements referred to in Section 5.1 of the LC Agreement, and such
other documents and information as it has deemed appropriate to make its own
credit and legal analysis and decision to enter into this Assignment and
Acceptance; and (b) agrees that it will, independently and without reliance upon
the Assignor, the Administrative Agent, the LC Administrator, the Fronting Bank
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit and legal decisions in
taking or not taking action under the LC Agreement.

 

5. Effective Date; Notices.

 

(a) As between the Assignor and the Assignee, the effective date for this
Assignment and Acceptance shall be                     ,          (the
“Effective Date”); provided that the following conditions precedent have been
satisfied on or before the Effective Date:

 

(i) this Assignment and Acceptance shall be executed and delivered by the
Assignor and the Assignee;

 

(ii) the consent of the Borrower, the Fronting Bank and the Administrative Agent
required for an effective assignment of the Assigned Amount by the Assignor to
the Assignee under Section 10.8(a) of the LC Agreement shall have been duly
obtained and shall be in full force and effect as of the Effective Date;

 

(iii) the Assignee shall pay to the Assignor all amounts due to the Assignor
under this Assignment and Acceptance;

 

(iv) the processing fee referred to in Section 2(b) hereof and in Section
10.8(a) of the LC Agreement shall have been paid to the Administrative Agent;
and

 

(v) the Assignor shall have assigned and the Assignee shall have assumed a
percentage equal to the Assignee’s Percentage of the rights and obligations of
the Assignor under the LC Agreement (if such agreement exists).

 

(b) Promptly following the execution of this Assignment and Acceptance, the
Assignor shall deliver to the Borrower and the Administrative Agent for
acknowledgment by the Administrative Agent, a Notice of Assignment in the form
attached hereto as Schedule 1.

 

[6. Administrative Agent. [INCLUDE ONLY IF ASSIGNOR IS ADMINISTRATIVE AGENT]

 

(a) The Assignee hereby appoints and authorizes the Assignor to take such action
as administrative agent and letter of credit administrator on its behalf and to
exercise such powers under the LC Agreement as are delegated to the
Administrative Agent and the LC Administrator by the Lenders pursuant to the
terms of the LC Agreement.



--------------------------------------------------------------------------------

(b) The Assignee shall assume no duties or obligations held by the Assignor in
its capacity as Administrative Agent or LC Administrator under the LC
Agreement.]

 

7. Withholding Tax.

 

The Assignee (a) represents and warrants to the Assignor, the Administrative
Agent and the Borrower that under applicable law and treaties no tax will be
required to be withheld with respect to any payments to be made to the Assignee
hereunder, (b) agrees to furnish (if it is organized under the laws of any
jurisdiction other than the United States or any State thereof) to the
Administrative Agent and the Borrower prior to the time that the Administrative
Agent or Borrower is required to make any payment of principal, interest or fees
hereunder, duplicate executed originals of either U.S. Internal Revenue Service
Forms W-8ECI and W-9 or U.S. Internal Revenue Service Forms W-8BEN and W-8
(wherein the Assignee claims entitlement to the benefits of a tax treaty that
provides for a complete exemption from U.S. federal income withholding tax on
all payments hereunder) and agrees to provide new Forms W-8ECI or W-8BEN upon
the expiration of any previously delivered form or comparable statements in
accordance with applicable U.S. law and regulations and amendments thereto, duly
executed and completed by the Assignee, and (c) agrees to comply with all
applicable U.S. laws and regulations with regard to such withholding tax
exemption.

 

8. Representations and Warranties.

 

(a) The Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any Lien or other adverse claim; (ii) it is duly organized and
existing and it has the full power and authority to take, and has taken, all
action necessary to execute and deliver this Assignment and Acceptance and any
other documents required or permitted to be executed or delivered by it in
connection with this Assignment and Acceptance and to fulfill its obligations
hereunder; (iii) no notices to, or consents, authorizations or approvals of, any
Person are required (other than any already given or obtained) for its due
execution, delivery and performance of this Assignment and Acceptance, and apart
from any agreements or undertakings or filings required by the LC Agreement, no
further action by, or notice to, or filing with, any Person is required of it
for such execution, delivery or performance; and (iv) this Assignment and
Acceptance has been duly executed and delivered by it and constitutes the legal,
valid and binding obligation of the Assignor, enforceable against the Assignor
in accordance with the terms hereof, subject, as to enforcement, to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
relating to or affecting creditors’ rights and to general equitable principles.

 

(b) The Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the LC Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the LC Agreement
or any other instrument or document furnished pursuant thereto. The Assignor
makes no representation or warranty in connection with, and assumes no
responsibility with respect to, the solvency, financial condition or statements
of the Borrower, or the performance or observance by the Borrower, of any of its
respective obligations under the LC Agreement or any other instrument or
document furnished in connection therewith.



--------------------------------------------------------------------------------

(c) The Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Acceptance and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment and Acceptance, and to fulfill its obligations hereunder;
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution,
delivery and performance of this Assignment and Acceptance; and apart from any
agreements or undertakings or filings required by the LC Agreement, no further
action by, or notice to, or filing with, any Person is required of it for such
execution, delivery or performance; (iii) this Assignment and Acceptance has
been duly executed and delivered by it and constitutes the legal, valid and
binding obligation of the Assignee, enforceable against the Assignee in
accordance with the terms hereof, subject, as to enforcement, to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
relating to or affecting creditors’ rights and to general equitable principles;
and (iv) it is an Eligible Assignee.

 

9. Further Assurances.

 

The Assignor and the Assignee each hereby agree to execute and deliver such
other instruments, and take such other action, as either party may reasonably
request in connection with the transactions contemplated by this Assignment and
Acceptance, including the delivery of any notices or other documents or
instruments to the Borrower or the Administrative Agent, which may be required
in connection with the assignment and assumption contemplated hereby.

 

10. Miscellaneous.

 

(a) Any amendment or waiver of any provision of this Assignment and Acceptance
shall be in writing and signed by the parties hereto. No failure or delay by
either party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof and any waiver of any breach of the provisions of
this Assignment and Acceptance shall be without prejudice to any rights with
respect to any other or further breach thereof.

 

(b) All payments made hereunder shall be made without any set-off or
counterclaim.

 

(c) The Assignor and the Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.

 

(d) This Assignment and Acceptance may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

(e) THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. The



--------------------------------------------------------------------------------

Assignor and the Assignee each irrevocably submits to the non-exclusive
jurisdiction of any State or Federal court sitting in New York over any suit,
action or proceeding arising out of or relating to this Assignment and
Acceptance and irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York State or Federal court.
Each party to this Assignment and Acceptance hereby irrevocably waives, to the
fullest extent it may effectively do so, the defense of an inconvenient forum to
the maintenance of such action or proceeding.

 

(f) THE ASSIGNOR AND THE ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT AND ACCEPTANCE, THE LC Agreement, ANY RELATED DOCUMENTS AND
AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER
ORAL OR WRITTEN).

 

[Other provisions to be added as may be negotiated between the Assignor and the
Assignee, provided that such provisions are not inconsistent with the LC
Agreement.]

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executed and delivered by their duly authorized officers as
of the date first above written.

 

[ASSIGNOR]

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Address:

 

[ASSIGNEE]

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE 1

NOTICE OF ASSIGNMENT AND ACCEPTANCE

 

                    ,             

 

Fleet National Bank,

as Administrative Agent

Mail Code CT MO 0250

777 Main Street

Hartford, CT 06115

 

Max Re Ltd.

Max Re House

2 Front Street

Hamilton, HM 11 Bermuda

 

Ladies and Gentlemen:

 

We refer to the Letter of Credit Reimbursement Agreement dated as of September
17, 2003 (as amended, amended and restated, modified, supplemented or renewed
from time to time the “LC Agreement”) among Max Re Ltd. (the “Borrower”), the
Lenders referred to therein, Fleet National Bank, as letter of credit
administrator (the “LC Administrator”), Fleet National Bank as fronting bank
(the “Fronting Bank”) and Fleet National Bank as agent for the Lenders (the
“Administrative Agent”). Terms defined in the LC Agreement are used herein as
therein defined.

 

1. We hereby give you notice of, and request your consent to, the assignment by
                     (the “Assignor”) to                      (the “Assignee”)
of             % of the right, title and interest of the Assignor in and to the
LC Agreement (including, without limitation, the right, title and interest of
the Assignor in and to the Commitments of the Assignor[,][and] all outstanding
Credit Extensions made by the Assignor) pursuant to the Assignment and
Acceptance Agreement attached hereto (the “Assignment and Acceptance”). Before
giving effect to such assignment the Assignor’s Commitment is $            .

 

2. The Assignee agrees that, upon receiving the consent of the Administrative
Agent, the Fronting Bank and, if applicable, Max Re Ltd. to such assignment, the
Assignee will be bound by the terms of the LC Agreement as fully and to the same
extent as if the Assignee were the Lender originally holding such interest in
the LC Agreement.

 

3. The following administrative details apply to the Assignee:

 

(A) Notice Address:

 

Assignee name:                             

Address:                                         



--------------------------------------------------------------------------------

Attention:                                           

Telephone: (            )                         

Facsimile: (            )                          

Telex (Answerback):                         

 

(B) Payment Instructions:

 

Account No.:                              

At:                                              

Reference:                                  

Attention:                                   

 

4. You are entitled to rely upon the representations, warranties and covenants
of each of the Assignor and Assignee contained in the Assignment and Acceptance.

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Notice of
Assignment and Acceptance to be executed by their respective duly authorized
officials, officers or agents as of the date first above mentioned.

 

Very truly yours,

[NAME OF ASSIGNOR]

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

[NAME OF ASSIGNEE]

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND ASSIGNMENT

CONSENTED TO:

MAX RE LTD. By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

FLEET NATIONAL BANK, as Administrative Agent and Fronting Bank By:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

EXHIBIT E-1

 

FORM OF LETTER OF CREDIT

(SEVERAL ISSUERS)

 

Date:            

 

[IRREVOCABLE DOCUMENTARY CREDIT NO.                  ]

 

[Beneficiary]

[Address]

 

Ladies and Gentlemen:

 

We, the issuing banks listed below (hereinafter referred to individually as a
“Letter of Credit Bank,” and collectively, the “Letter of Credit Banks”), hereby
establish in your favor for the account of Max Re, Ltd. this clean Irrevocable
Letter of Credit No.                      in the amount up to but not exceeding
the Letter of Credit Commitment (as defined below). Except when the amount of
this Letter of Credit is increased, this Letter of Credit cannot be modified or
revoked without your consent.

 

This Letter of Credit is not subject to any condition or qualifications not set
forth herein.

 

The maximum liability of each Letter of Credit Bank with respect to any demand
for payment made hereunder shall be its Commitment Share of the amount of such
demand for payment, as follows:

 

LETTER OF CREDIT BANK

--------------------------------------------------------------------------------

   COMMITMENT
SHARE


--------------------------------------------------------------------------------

  MAXIMUM SHARE OF
LETTER OF CREDIT
COMMITMENT


--------------------------------------------------------------------------------

Fleet National Bank

                    %   U.S.$

[OTHER LENDERS]

                    %   U.S.$

TOTAL

   100%   U.S.$

 

The obligations of the Letter of Credit Banks hereunder are several and not
joint, and no Letter of Credit Bank shall be responsible or otherwise liable for
the failure of any other Letter of Credit Bank to perform its obligations
hereunder, nor shall the failure of any Letter of Credit Bank to perform its
obligations under this Letter of Credit relieve any other Letter of Credit Bank
of its obligations hereunder.



--------------------------------------------------------------------------------

Each drawing honored by the Letter of Credit Banks shall reduce the Letter of
Credit Amount pro tanto.

 

Subject to the further provisions of this Letter of Credit, demands for payment
may be made by you on or prior to the Expiration Date (as defined below) from
time to time hereunder by presentation to Fleet National Bank, as agent (in such
capacity, the “Letter of Credit Agent”) of a draft signed by a person purporting
to be your authorized officer. Such draft may be in the form of a writing or in
the form of a telex or other writing transmitted by any telecommunication
facility (in which case a signed copy shall thereafter be promptly sent to the
Letter of Credit Agent). Such draft shall be dated the date of presentation and
shall be presented at the Letter of Credit Agent’s office located at
[                                             ], Attention: Letter of Credit
Department, or [                ]via facsimile in accordance herewith.

 

We the Letter of Credit Banks listed herein hereby agree that all demands for
payment hereunder made in compliance with the terms of this Letter of Credit
will be duly honored by us upon delivery of the draft as specified above and if
presented at the Letter of Credit Agent’s aforesaid office on or before the
Expiration Date hereof. Demand for payment may be made by you under this Letter
of Credit at any time during the Letter of Credit Agent’s business hours at its
aforesaid address at [                                             ], Attention:
Letter of Credit Department, [                ]on a Business Day (as hereinafter
defined). Each drawing under this Letter of Credit shall be remitted to you in
accordance with your instructions. The obligation of the Letter of Credit Banks
to honor demands for payment is not contingent upon reimbursement with respect
thereto.

 

As used in this Letter of Credit:

 

(a) “Business Day” means any day other than a Saturday, a Sunday, a day on which
banking institutions in Hartford, Connecticut are authorized by law to close.

 

(b) “Letter of Credit Commitment” means $                    .

 

Only you may make a drawing under this Letter of Credit. Upon payment to you of
its Commitment Share of the Letter of Credit Commitment specified in a demand
presented hereunder, a Letter of Credit Bank shall be fully discharged of its
obligation under this Letter of Credit to the extent of its Commitment Share of
such demand and such Letter of Credit Bank shall not thereafter be obligated to
make any further payments under this Letter of Credit in respect of such demand.

 

The term “you” as used herein includes any successor to you by operation of law.
If a court of law appoints a successor in interest to you, then the term “you”
includes, and, if the Letter of Credit Agent has written notice thereof, is
limited to, the court-appointed domiciliary receiver (including conservator,
rehabilitator or liquidator).

 

This Letter of Credit shall expire on the earlier of (i) 5:00 p.m. (Chicago
time) on                     , 200_ (or if such day shall not be a Business Day,
the preceding Business Day)[; provided, however, that such date (or any extended
date) shall be extended for one year unless at



--------------------------------------------------------------------------------

least 30 days prior to such date (or such extended date) the Letter of Credit
Agent has given you prior written notice of such expiration at your address
above or at such address as you may have provided us with prior notice thereof]
(such date, as so extended, shall be called the “Expiration Date”). No drawing
may be made by you after the Expiration Date. Provided that we are not in
default with respect to our obligations under this Letter of Credit, you shall
surrender this Letter of Credit to the Letter of Credit Agent promptly following
our request therefor on or after the Expiration Date.

 

This Letter of Credit is not assignable or transferable. This Letter of Credit
is subject to and governed by the law(s) of the State of New York, and the
International Standby Practices 98 (ISP98) (International Chamber of Commerce
Publication No. 590), except that, if the Letter of Credit Agent is closed for
reasons described in Article 3.14, thereof, the Letter of Credit Agent hereby
agrees to effect payment, if this Letter of Credit is drawn against otherwise in
compliance with the terms and conditions hereof, within thirty (30) days after
the resumption of business. In the event of any conflict, the laws of the State
of New York will control.

 

All drafts presented to us in connection with any demand for payment hereunder,
as well as all notices and other communications to us in respect of this Letter
of Credit, shall be in writing and addressed and presented to the Letter of
Credit Agent at [                                             ], Attention:
Letter of Credit Department, [                    ], and shall make specific
reference to the Letter of Credit Agent’s Letter of Credit number for this
Letter of Credit. Such documents, notices and other communications shall be
personally delivered to the Letter of Credit Agent, or may be sent to us by
facsimile transmission, promptly confirmed by delivery of the written document,
notice or other communication, as the case may be, at [            ].

 

This Letter of Credit may be amended to delete a Letter of Credit Bank or add a
Letter of Credit Bank, or change Commitment Shares, provided that such amendment
does not decrease the Letter of Credit Commitment, and need only be signed by
the Letter of Credit Agent; so long as any Letter of Credit Bank added shall be
approved by the Securities Valuation Office of the National Association of
Insurance Commissioners and shall have a rating of “A3” or better from Moody’s
and/or “A” or better from Standard and Poor’s, and/or “A-” or better from Fitch.

 

If you require any assistance or have any questions regarding this transaction,
please call [            ].

 

Very truly yours,

FLEET NATIONAL BANK, Letter of Credit Agent

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT E-2

 

FORM OF LETTER OF CREDIT

(FRONTING BANK)

 

Date:            

 

[IRREVOCABLE DOCUMENTARY CREDIT NO.             ]

 

[Beneficiary]

[Address]

 

Ladies and Gentlemen:

 

Fleet National Bank hereby establishs in your favor for the account of Max Re,
Ltd. this clean Irrevocable Letter of Credit No.                      in the
amount up to but not exceeding $             (the “Letter of Credit Amount”).
Except when the amount of this Letter of Credit is increased, this Letter of
Credit cannot be modified or revoked without your consent.

 

This Letter of Credit is not subject to any condition or qualifications not set
forth herein.

 

Each drawing honored by us shall reduce the Letter of Credit Amount pro tanto.

 

Subject to the further provisions of this Letter of Credit, demands for payment
may be made by you on or prior to the Expiration Date (as defined below) from
time to time hereunder by presentation to Fleet National Bank of a draft signed
by a person purporting to be your authorized officer. Such draft may be in the
form of a writing or in the form of a telex or other writing transmitted by any
telecommunication facility (in which case a signed copy shall thereafter be
promptly sent to us). Such draft shall be dated the date of presentation and
shall be presented at our office located at
[                                         ], Attention: Letter of Credit
Department, or [                    ]via facsimile in accordance herewith.

 

We hereby agree that all demands for payment hereunder made in compliance with
the terms of this Letter of Credit will be duly honored by us upon delivery of
the draft as specified above and if presented to us at the aforesaid office on
or before the Expiration Date hereof. Demand for payment may be made by you
under this Letter of Credit at any time during our business hours at its
aforesaid address at [                                             ], Attention:
Letter of Credit Department, [                    ]on a Business Day (as
hereinafter defined). Each drawing under this Letter of Credit shall be remitted
to you in accordance with your instructions. Our obligation to honor demands for
payment is not contingent upon reimbursement with respect thereto.

 

As used in this Letter of Credit “Business Day” means any day other than a
Saturday, a Sunday, a day on which banking institutions in Hartford, Connecticut
are authorized by law to close.



--------------------------------------------------------------------------------

Only you may make a drawing under this Letter of Credit. Upon payment to you of
the amount specified in a demand presented hereunder, we shall be fully
discharged of our obligation under this Letter of Credit to the extent of such
demand and we shall not thereafter be obligated to make any further payments
under this Letter of Credit in respect of such demand.

 

The term “you” as used herein includes any successor to you by operation of law.
If a court of law appoints a successor in interest to you, then the term “you”
includes, and, if the Letter of Credit Agent has written notice thereof, is
limited to, the court-appointed domiciliary receiver (including conservator,
rehabilitator or liquidator).

 

This Letter of Credit shall expire on the earlier of (i) 5:00 p.m. (Chicago
time) on                     , 200_ (or if such day shall not be a Business Day,
the preceding Business Day)[; provided, however, that such date (or any extended
date) shall be extended for one year unless at least 30 days prior to such date
(or such extended date) we have given you prior written notice of such
expiration at your address above or at such address as you may have provided us
with prior notice thereof] (such date, as so extended, shall be called the
“Expiration Date”). No drawing may be made by you after the Expiration Date.
Provided that we are not in default with respect to our obligations under this
Letter of Credit, you shall surrender this Letter of Credit to us promptly
following our request therefor on or after the Expiration Date.

 

This Letter of Credit is not assignable or transferable. This Letter of Credit
is subject to and governed by the law(s) of the State of New York, and the
International Standby Practices 98 (ISP98) (International Chamber of Commerce
Publication No. 590), except that, if we are closed for reasons described in
Article 3.14, thereof, we hereby agree to effect payment, if this Letter of
Credit is drawn against otherwise in compliance with the terms and conditions
hereof, within thirty (30) days after the resumption of business. In the event
of any conflict, the laws of the State of New York will control.

 

All drafts presented to us in connection with any demand for payment hereunder,
as well as all notices and other communications to us in respect of this Letter
of Credit, shall be in writing and addressed and presented to us at
[                                             ], Attention: Letter of Credit
Department, [                    ], and shall make specific reference to our
Letter of Credit number for this Letter of Credit. Such documents, notices and
other communications shall be personally delivered to us, or may be sent to us
by facsimile transmission, promptly confirmed by delivery of the written
document, notice or other communication, as the case may be, at
[                    ].

 

If you require any assistance or have any questions regarding this transaction,
please call [            ].



--------------------------------------------------------------------------------

Very truly yours,

FLEET NATIONAL BANK

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT D

 

[FORM OF] SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”) dated as of September 19, 2003 is
among MAX RE LTD., a Bermuda company (the “Borrower”) and FLEET NATIONAL BANK,
in its capacity as Administrative Agent for the Lenders referred to below (in
such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Borrower, certain financial institutions (the “Lenders”), Fleet
National Bank, as fronting bank (in such capacity the “Fronting Bank”), Fleet
National Bank as LC Administrator (in such capacity “LC Administrator”) and the
Administrative Agent entered into that certain Letter of Credit Reimbursement
Agreement dated as of September 19, 2003, (as amended or modified from time to
time, the “Reimbursement Agreement”) whereunder the Lenders severally agree to
issue Letters of Credit for the account of the Borrower and the Fronting Bank
agrees to issue Letters of Credit for the account of the Borrower and the
Lenders agree to purchase risk participations therein; and

 

WHEREAS, as a condition precedent to the effectiveness of the Reimbursement
Agreement, the Borrower is required to execute and deliver this Agreement; and

 

WHEREAS, the obligations of the Borrower under the Reimbursement Agreement are
to be secured pursuant to this Agreement;

 

NOW, THEREFORE, for and in consideration of any Letter of Credit, LC Borrowing,
advance or other financial accommodation heretofore or hereafter made to the
Borrower by the Fronting Bank, the Lenders, the Administrative Agent or any of
them, and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. Definitions. When used herein, (a) the terms Certificated Security, Chattel
Paper, Commodities Contract, Control, Financial Assets, General Intangibles,
Instrument, Investment Property, Securities Account, Securities Intermediary,
Security, Security Certificate, Security Entitlement and Uncertificated Security
shall have the respective meanings assigned to such terms in Article 8 or
Article 9, as applicable, of the Uniform Commercial Code (as defined below), (b)
the following terms have the following meanings (such definitions to be
applicable to both the singular and plural forms of such terms) and (c) other
capitalized terms not defined under clause (a) or (b) above shall have the
respective meanings assigned to such terms in the Reimbursement Agreement:

 

Administrative Agent - see the Preamble.

 

Agreement - see the Preamble.

 

Borrower - see the Preamble.



--------------------------------------------------------------------------------

Collateral means all property and rights of the Borrower in which a security
interest is granted hereunder.

 

Control Agreement — see Section 5.

 

Default means the occurrence of any of the following events: (a) any Event of
Default or (b) any warranty of the Borrower herein is untrue or misleading in
any material respect and, as a result thereof, the Administrative Agent’s
security interest in, or rights and remedies with respect to, any material
portion of the Collateral of the Borrower is impaired or otherwise adversely
affected.

 

Lender - see the Recitals.

 

Liabilities means, as to the Borrower, all obligations (monetary or otherwise)
of the Borrower under or in connection with the Reimbursement Agreement or any
other Loan Document or any other document or instrument executed in connection
therewith, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due
including, without limitation, any post-petition interest accruing during any
bankruptcy reorganization of the Borrower or other similar proceeding.

 

Permitted Liens - see clause (a) of Section 3.

 

Reimbursement Agreement - see the Recitals.

 

Securities Account means Account No.MRLF0110932 maintained by the Borrower at
the Securities Intermediary.

 

Security Intermediary means Mellon Bank, N.A.

 

Uniform Commercial Code means the Uniform Commercial Code as in effect in the
State of New York on the date of this Agreement; provided, however, as used in
Section 7 hereof, “Uniform Commercial Code” means the Uniform Commercial Code as
in effect from time to time in the applicable jurisdiction.

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Reimbursement Agreement.

 

2. Grant of Security Interest. As security for the payment of all Liabilities,
the Borrower hereby assigns to the Administrative Agent for the benefit of the
Lenders, and grants to the Administrative Agent for the benefit of the Lenders,
a continuing security interest in all of the Borrower’s right, title and
interest in, the following, whether now or hereafter existing or acquired:

 

(i) (A) the Securities Account, (B)all Financial Assets at any time credited to
or carried in the Securities Account (including without limitation (i)
Securities (whether constituting Certificated Securities or Uncertificated
Securities), (ii) Security Entitlements, (iii) Commodities Contracts and other
Investment Property, (iv) General Intangibles, (v) Instruments or (iv) Chattel
Paper), and (C) all products and Proceeds (including without limitation all
dividends, distributions and payments received thereon or in exchange or
substitution thereof) with respect to any of the foregoing; and

 

2



--------------------------------------------------------------------------------

(ii) the LC Collateral Account and all Securities (whether constituting
Certificated Securities or Uncertificated Securities), all Security
Entitlements, all Commodities Contracts, all General Intangibles, Instruments
and Chattel Papers, all other Investment Property held therein, and all
dividends, distributions and payments received thereon or in exchange or
substitution thereof;

 

together with all books, records, writings, databases, information and other
property relating to, used or useful in connection with, evidencing, embodying,
incorporating or referring to any of the foregoing, and all proceeds, products,
offspring, rents, issues, profits and returns of and from any of the foregoing

 

3. Warranties. The Borrower warrants that:

 

(a) no financing statement or other filing or registration evidencing a Lien
(other than any which may have been filed on behalf of the Administrative Agent
or in connection with security interests or liens expressly permitted by the
Reimbursement Agreement (“Permitted Liens”)) covering any of the Collateral is
on file in any public office;

 

(b) the Borrower is and will be the lawful owner of all Collateral, free of all
liens and claims whatsoever, other than the security interest created hereunder
and Permitted Liens, with full power and authority to execute this Agreement and
perform the Borrower’s obligations hereunder, and to subject the Collateral to
the security interest hereunder;

 

(c) all written information with respect to Collateral set forth in any
schedule, certificate or other writing at any time heretofore or hereafter
furnished by the Borrower to the Administrative Agent or any Lender, and all
other written information heretofore or hereafter furnished by the Borrower to
the Administrative Agent or any Lender, is and will be true and correct in all
material respects as of the date furnished;

 

(d) the Borrower’s chief executive office and principal place of business and
the office where the Borrower keeps its records concerning the Collateral are
located at Max Re House, Hamilton, Bermuda.

 

(e) the Borrower has not been known by any legal name different from the one set
forth on the signature page of this Agreement;

 

(f) the execution and delivery of this Agreement and the performance by the
Borrower of its obligations hereunder are within the Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, have
received all necessary governmental approval (if any shall be required), and do
not and will not contravene or conflict with any provision of law or of the
Organizational Documents of the Borrower or of any agreement, indenture,
instrument or other document, or any judgment, order or decree, which is binding
upon the Borrower; and

 

3



--------------------------------------------------------------------------------

(g) this Agreement is a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, except that the enforceability of this
Agreement may be limited by bankruptcy, insolvency, fraudulent conveyance,
fraudulent transfer, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and creates a valid and, except for Permitted
Liens, after all appropriate financing statements are filed and Control
Agreements executed, first priority security interest in the Collateral and such
security interest is entitled to all rights, priorities and benefits afforded by
the Uniform Commercial Code and the applicable laws of Bermuda.

 

4. Agreements of the Borrower. The Borrower (a) will, upon request of the
Administrative Agent, execute such financing statements and other documents (and
pay the cost of filing or recording the same in all public offices reasonably
deemed appropriate by the Administrative Agent) and do such other acts and
things, as the Administrative Agent may reasonably request in connection with
the perfection and enforcement of the security interest granted hereunder; (b)
will cause the Administrative Agent’s security interest in Investment Property
to be and remain continuously perfected by Control (free of all other liens,
claims and rights of third parties whatsoever, other than Permitted Liens) to
secure the payment of the Liabilities; (c) will keep its records concerning the
Collateral in such a manner as will enable the Administrative Agent or its
designees to determine at any time the status of the Collateral; (d) will
furnish the Administrative Agent such information concerning the Borrower, the
Collateral and the Securities Intermediary as the Administrative Agent may from
time to time reasonably request; (e) will, upon request of the Administrative
Agent, stamp on its records concerning the Collateral, and add on all Chattel
Paper constituting a portion of the Collateral, a notation, in form satisfactory
to the Administrative Agent, of the security interest of the Administrative
Agent hereunder; and (f) will reimburse the Administrative Agent for all
expenses, including reasonable attorneys’ fees and legal expenses, incurred by
the Administrative Agent in seeking to collect or enforce any rights in respect
of the Collateral.

 

Any reasonable expenses incurred by the Administrative Agent in protecting,
preserving and maintaining any Collateral shall be borne by the Borrower.
Whenever a Default shall be existing, the Borrower shall at the request of the
Administrative Agent do any and all lawful acts and execute any and all proper
documents required by the Administrative Agent in aid of such enforcement and
the Borrower shall promptly, upon demand, reimburse and indemnify the
Administrative Agent for all reasonable costs and expenses incurred by the
Administrative Agent in the exercise of its rights under this Section 4.
Notwithstanding the foregoing, the Administrative Agent shall have no
obligations or liabilities regarding any of the Collateral by reason of, or
arising out of, this Agreement.

 

4



--------------------------------------------------------------------------------

5. Investments.

 

(a) The Borrower hereby agrees that funds contained in the Securities Account
shall be invested in Eligible Investments and only as permitted pursuant to
Section 6.9 of the Reimbursement Agreement.

 

(b) With respect to the Securities Account, the Borrower shall cause the
Securities Intermediary to execute and deliver to the Administrative Agent on
the date hereof a Control Agreement in the form of Schedule I hereto (the
“Control Agreement”).

 

(c) The Borrower will, no later than the date hereof, cause the Securities
Intermediary to add the Administrative Agent as a joint account holder of the
Securities Account.

 

(d) The Borrower will inform the Administrative Agent of any change in the
Security Intermediary’s jurisdiction (as determined under Section 8-110(e) of
the Uniform Commercial Code) within five (5) days of such change.

 

(e) As long as no Default exists, the Borrower shall be the sole party entitled
to exercise for any purpose any and all (i) voting rights and (ii) powers, in
either case arising from or relating to the Borrower’s interest in respect of
any Investment Property (including the power to direct the Securities
Intermediary with respect to the investment of funds or sale of Investment
Property); provided, however, the Borrower shall not exercise such rights or
powers in a manner, or consent to any action that would in any manner impair the
enforceability of the Administrative Agent’s lien on any of the Collateral. At
any time a Default exists, all rights of the Borrower provided in this Section
5(e) shall cease, and all voting rights and powers described herein shall
thereupon be vested in the Administrative Agent who shall have the sole and
exclusive right and authority to exercise such voting rights and powers.

 

6. Default. Whenever a Default shall be existing, the Administrative Agent may
exercise from time to time any rights and remedies available to it under
applicable law and in addition may sell or otherwise dispose of the Collateral
or any part thereof. In connection therewith, the Collateral may be sold in one
or more sales, at public or private sale, conducted by an officer or agent of,
or auctioneer or attorney for, the Administrative Agent, at the Administrative
Agent’s place of business or elsewhere, for cash, upon credit or for other
property, for immediate or future delivery, on such terms as the Administrative
Agent shall deem appropriate and at such price or prices as the Administrative
Agent shall deem best. The Administrative Agent or any Lender may be the
purchaser of any or all of the Collateral so sold at a public sale. The
Administrative Agent may, in its sole discretion, at any such sale, restrict the
prospective bidders or purchasers who will provide assurances satisfactory to
the Administrative Agent that the Collateral may be offered and sold to them
without registration under the Securities Act of 1933, as amended, and without
registration or qualification under any other applicable state or federal law.
Any notification of intended disposition of any of the Collateral required by
law shall be deemed reasonably and properly given if given at least five days
before such disposition. Any proceeds of any disposition by the Administrative
Agent of any of the Collateral may be applied to payment of expenses in
connection with the Collateral, including reasonable attorneys’ fees and legal
expenses, and any balance of such proceeds may be applied by the Administrative
Agent toward the payment of such of the Liabilities, and in such order of
application, as the Administrative Agent may from time to time elect.

 

5



--------------------------------------------------------------------------------

7. Administrative Agent Rights and Powers.

 

(a) The Borrower hereby irrevocably appoints the Administrative Agent as the
Borrower’s attorney-in-fact (which appointment as attorney-in-fact is coupled
with an interest), with full authority in the place and stead of the Borrower
and in the name of the Borrower, effective from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument which the Administrative Agent may reasonably deem necessary or
advisable to accomplish the purposes of this Agreement, including to ask,
demand, collect, sue for, recover and receive moneys due and to become due under
or in connection with the Collateral, to receive, indorse and collect any drafts
or other Instruments, Documents and Chattel Paper in connection therewith and to
file any claims or take any action or institute any proceedings which the
Administrative Agent may reasonably deem necessary or desirable for the
collection thereof or to enforce compliance with the terms and conditions of the
Assigned Agreements or this Agreement. Notwithstanding the foregoing, the
Administrative Agent shall not be obligated to exercise any right or duty as
attorney-in-fact or have any duty to the Borrower in connection therewith.

 

(b) The powers conferred on the Administrative Agent hereunder shall not impose
any duty upon it to exercise any such powers. Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Administrative Agent shall have no duty as to any Collateral
or as to the taking of any necessary steps to preserve any rights pertaining to
any Collateral.

 

(c) The Borrower hereby authorizes the Administrative Agent to file at any time
appropriate Uniform Commercial Code Financing Statements in such jurisdictions
and offices as the Administrative Agent deems necessary in connection with the
perfection of a security interest in the Collateral granted hereunder. The
Borrower acknowledges that a copy of this Agreement will be filed with the
Registrar of Companies in Bermuda.

 

8. Rights and Remedies. All payments received by the Borrower in respect of the
Collateral shall be received in trust for the benefit of the Lenders, shall be
segregated from other funds of the Borrower, and shall be forthwith paid over to
the Administrative Agent in the same form as so received (with any necessary
endorsement) for application to the Liabilities as provided in this Agreement.

 

9. General. The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral in its
possession if it takes such action for that purpose as the Borrower requests in
writing, but failure of the Administrative Agent to comply with any such request
shall not of itself be deemed a failure to exercise reasonable care, and no
failure of the Administrative Agent to preserve or protect any rights with
respect to such Collateral against prior parties, or to do any act with respect
to the preservation of such Collateral not so requested by the Borrower, shall
be deemed of itself a failure to exercise reasonable care in the custody or
preservation of such Collateral.

 

6



--------------------------------------------------------------------------------

All notices hereunder shall be in writing either by facsimile transmission or
overnight courier and shall be sent to the applicable party at its address set
forth in the Reimbursement Agreement or at such other address as such party may,
by notice to the other party as provided herein, have designated as its address
for such purpose. Notices by facsimile transmission shall be deemed to have been
given when sent; notices sent by overnight courier shall be deemed to have been
given when delivered for overnight delivery; and notices sent by hand delivery
shall be deemed to have been given when received.

 

The Borrower agrees to pay all reasonable expenses (including reasonable
attorneys’ fees and legal expenses) paid or incurred by the Administrative Agent
in endeavoring to collect the Liabilities, or any part thereof, and in enforcing
this Agreement, and such obligations will themselves be Liabilities.

 

No delay on the part of the Administrative Agent in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Administrative Agent of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy.

 

This Agreement shall remain in full force and effect until all Liabilities have
been paid in full and all Commitments have terminated whereupon the remaining
Collateral shall be returned to the Borrower. If at any time all or any part of
any payment theretofore applied by the Administrative Agent or any Lender to any
of the Liabilities is or must be rescinded or returned by the Administrative
Agent or any Lender for any reason whatsoever (including, without limitation,
the insolvency, bankruptcy or reorganization of the Borrower), such Liabilities
shall, for the purposes of this Agreement, to the extent that such payment is or
must be rescinded or returned, be deemed to have continued in existence,
notwithstanding such application by the Administrative Agent or such Lender, and
this Agreement shall continue to be effective or be reinstated, as the case may
be, as to such Liabilities, all as though such application by the Administrative
Agent or such Lender had not been made.

 

This Agreement shall be construed in accordance with and governed by the laws of
the State of New York. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

The rights and privileges of the Administrative Agent hereunder shall inure to
the benefit of its successors and assigns.

 

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Agreement.

 

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF

 

7



--------------------------------------------------------------------------------

THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH OF THE BORROWER AND THE ADMINISTRATIVE AGENT HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE
OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. THE BORROWER
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, TO THE ADDRESS SET FORTH IN THE REIMBURSEMENT AGREEMENT (OR
SUCH OTHER ADDRESS AS IT SHALL HAVE SPECIFIED IN WRITING TO THE ADMINISTRATIVE
AGENT AS ITS ADDRESS FOR NOTICES HEREUNDER) OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK. THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

 

EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND (BY ACCEPTING THE BENEFITS
HEREOF) EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING
FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING,
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.

 

All payments to be made by the Borrower to any person hereunder shall be made
free and clear of, and without deduction for or on account of, tax unless the
Borrower is required by law to make such a payment subject to the deduction or
withholding of tax, in which case the sum payable by the Borrower in respect of
which such deduction or withholding is required to be made shall be increased to
the extent necessary to ensure that, after the making of such deduction or
withholding, such person receives and retains (free from any liability in
respect of any such deduction or withholding) a net sum equal to the sum which
it would have received and so retained had no such deduction or withholding been
made or required to be made.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

MAX RE LTD.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

FLEET NATIONAL BANK, as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

9